Exhibit 10.1

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

among

 

POLYPORE INTERNATIONAL, INC.,
as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

BBVA COMPASS BANK, PNC BANK, NATIONAL ASSOCIATION, HSBC BANK USA, NATIONAL
ASSOCIATION and FIFTH THIRD BANK,
as Co-Documentation Agents,

 

BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

Dated as of May 13, 2004,
as Amended and Restated as of June 29, 2012

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

SECTION 1.1.   Defined Terms

1

SECTION 1.2.   Terms Generally

33

SECTION 1.3.   Pro Forma Calculations

33

SECTION 1.4.   Classification of Loans and Borrowings

34

SECTION 1.5.   Currency Equivalents Generally

34

 

 

ARTICLE II THE CREDITS

34

 

 

SECTION 2.1.   Commitments

34

SECTION 2.2.   Loans

34

SECTION 2.3.   Borrowing Procedure

36

SECTION 2.4.   Evidence of Debt; Repayment of Loans

36

SECTION 2.5.   Fees

37

SECTION 2.6.   Interest on Loans

38

SECTION 2.7.   Default Interest

38

SECTION 2.8.   Alternate Rate of Interest

38

SECTION 2.9.   Termination and Reduction of Commitments

38

SECTION 2.10.   Conversion and Continuation of Borrowings

39

SECTION 2.11.   Repayment of Term Loan Borrowings

40

SECTION 2.12.   Optional Prepayments

41

SECTION 2.13.   Mandatory Prepayments

41

SECTION 2.14.   Reserve Requirements; Change in Circumstances

42

SECTION 2.15.   Indemnity

43

SECTION 2.16.   Pro Rata Treatment

44

SECTION 2.17.   Sharing of Setoffs

44

SECTION 2.18.   Payments

44

SECTION 2.19.   Taxes

45

SECTION 2.20.   Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate

47

SECTION 2.21.   Swingline Loans

49

SECTION 2.22.   Letters of Credit

50

SECTION 2.23.   Increase in Commitments

53

SECTION 2.24.   Defaulting Lenders

54

SECTION 2.25.   Voluntary Prepayments

56

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

57

 

 

SECTION 3.1.   Organization; Powers

57

SECTION 3.2.   Authorization

57

SECTION 3.3.   Enforceability

58

SECTION 3.4.   Governmental Approvals

58

SECTION 3.5.   Financial Statements

58

SECTION 3.6.   No Material Adverse Change

58

 

i

--------------------------------------------------------------------------------


 

SECTION 3.7.   Title to Properties; Possession Under Leases

58

SECTION 3.8.   Subsidiaries

59

SECTION 3.9.   Litigation; Compliance with Laws

59

SECTION 3.10.   Agreements

59

SECTION 3.11.   Federal Reserve Regulations

59

SECTION 3.12.   Investment Company Act

59

SECTION 3.13.   Use of Proceeds

60

SECTION 3.14.   Tax Returns

60

SECTION 3.15.   No Material Misstatements

60

SECTION 3.16.   Employee Benefit Plans

60

SECTION 3.17.   Environmental Matters

60

SECTION 3.18.   Insurance

60

SECTION 3.19.   Security Documents

61

SECTION 3.20.   Location of Real Property and Leased Premises

61

SECTION 3.21.   Labor Matters

61

SECTION 3.22.   Solvency

62

SECTION 3.23.   Certain Treasury Regulation Matters

62

SECTION 3.24.   Foreign Assets Control Regulations, Etc.

62

 

 

ARTICLE IV CONDITIONS OF LENDING

62

 

 

SECTION 4.1.   All Credit Events

62

SECTION 4.2.   First Credit Event

63

 

 

ARTICLE V AFFIRMATIVE COVENANTS

65

 

 

SECTION 5.1.   Existence; Businesses and Properties

65

SECTION 5.2.   Insurance

65

SECTION 5.3.   Taxes

66

SECTION 5.4.   Financial Statements, Reports, etc.

66

SECTION 5.5.   Litigation and Other Notices

68

SECTION 5.6.   Information Regarding Collateral

68

SECTION 5.7.   Maintaining Records; Access to Properties and Inspections

69

SECTION 5.8.   Use of Proceeds

69

SECTION 5.9.   Further Assurances

69

SECTION 5.10.   Certain Treasury Regulation Matters

70

SECTION 5.11.   Environmental Laws

70

 

 

ARTICLE VI NEGATIVE COVENANTS

71

 

 

SECTION 6.1.   Indebtedness

71

SECTION 6.2.   Liens

71

SECTION 6.3.   Sale and Lease-Back Transactions

74

SECTION 6.4.   Investments, Loans and Advances

74

SECTION 6.5.   Mergers, Consolidations and Sales of Assets

76

SECTION 6.6.   Restricted Payments

78

SECTION 6.7.   Transactions with Affiliates

79

SECTION 6.8.   Business of Polypore and Subsidiaries

80

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.9.   Amendments to Senior Note Indenture; Certain Payments of
Subordinated Debt

80

SECTION 6.10.   Financial Condition Covenants

81

SECTION 6.11.   Fiscal Year

81

SECTION 6.12.   Negative Pledge Clauses

81

SECTION 6.13.   Clauses Restricting Subsidiary Distributions

81

 

 

ARTICLE VII EVENTS OF DEFAULT

81

 

 

ARTICLE VIII THE AGENTS

83

 

 

SECTION 8.1.   Appointment

83

SECTION 8.2.   Delegation of Duties

84

SECTION 8.3.   Exculpatory Provisions

84

SECTION 8.4.   Reliance by Administrative Agent

84

SECTION 8.5.   Notice of Default

84

SECTION 8.6.   Non-Reliance on Agents and Other Lenders

85

SECTION 8.7.   Indemnification

85

SECTION 8.8.   Agent in Its Individual Capacity

85

SECTION 8.9.   Successor Administrative Agent

86

SECTION 8.10.   Co-Documentation Agents and Syndication Agents

86

 

 

ARTICLE IX MISCELLANEOUS

86

 

 

SECTION 9.1.   Notices

86

SECTION 9.2.   Survival of Agreement

87

SECTION 9.3.   Binding Effect

87

SECTION 9.4.   Successors and Assigns

87

SECTION 9.5.   Expenses; Indemnity

90

SECTION 9.6.   Right of Setoff

91

SECTION 9.7.   Applicable Law

91

SECTION 9.8.   Waivers; Amendment

91

SECTION 9.9.   Interest Rate Limitation

93

SECTION 9.10.   Entire Agreement

93

SECTION 9.11.   WAIVER OF JURY TRIAL

93

SECTION 9.12.   Severability

93

SECTION 9.13.   Counterparts

94

SECTION 9.14.   Headings

94

SECTION 9.15.   Jurisdiction; Consent to Service of Process

94

SECTION 9.16.   Confidentiality

94

SECTION 9.17.   USA Patriot Act

95

SECTION 9.18.   Releases of Guarantees and Liens

95

SECTION 9.19.   Acknowledgements

96

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

 

Schedule 1.1(a)

 

Guarantors

Schedule 1.1(b)

 

Mortgaged Properties

Schedule 2.1

 

Lenders and Commitments

Schedule 3.2

 

Authorizations

Schedule 3.8

 

Subsidiaries

Schedule 3.17

 

Environmental Matters

Schedule 3.18

 

Insurance

Schedule 3.19(a)

 

Filing Offices

Schedule 3.19(d)

 

Mortgage Filing Offices

Schedule 3.20(a)

 

Owned Property

Schedule 3.20(b)

 

Leased Property

Schedule 6.1

 

Outstanding Indebtedness on Restatement Effective Date

Schedule 6.2

 

Liens Existing on Restatement Effective Date

Schedule 6.4

 

Existing Investments

Schedule 6.7

 

Transactions with Affiliates

 

 

 

Exhibits

 

 

 

 

 

EXHIBIT A

 

Form of Assignment and Assumption

EXHIBIT B

 

Form of Borrowing Request

EXHIBIT C

 

Guarantee and Collateral Agreement

EXHIBIT D

 

Form of Perfection Certificate

EXHIBIT E

 

Form of Opinion of Willkie Farr & Gallagher LLP

EXHIBIT F

 

Form of Mortgage

EXHIBIT G

 

Form of U.S. Tax Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”), dated as of May 13, 2004, as amended and
restated as of June 29, 2012, among POLYPORE INTERNATIONAL, INC., a Delaware
corporation (“Polypore”), the several banks and other financial institutions or
entities from time to time parties to this Agreement (the “Lenders”), BBVA
COMPASS BANK, PNC BANK, NATIONAL ASSOCIATION, HSBC BANK USA, NATIONAL
ASSOCIATION and FIFTH THIRD BANK, as co-documentation agents (in such capacity,
the “Co-Documentation Agents”), BANK OF AMERICA, N.A. and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as syndication agents (in such capacity, the “Syndication
Agents”), and JPMORGAN CHASE BANK, N.A., as administrative agent.

 

W I T N E S S E T H:

 

WHEREAS, Polypore entered into the Credit Agreement, dated as of May 13, 2004,
as amended and restated as of July 3, 2007 (the “Existing Credit Agreement”),
among PP Holding Corporation, Daramic Holding SAS, Polypore, the several banks
and other financial institutions or entities party thereto and the agents named
therein; and

 

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement, which Agreement shall become effective
upon the satisfaction of the conditions precedent set forth in Section 4.2
hereof; and

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any of such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of Polypore
outstanding thereunder;

 

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that, on the Restatement Effective Date (as defined below), the
Existing Credit Agreement shall be amended and restated in its entirety as
follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptable Payment Percentage” shall have the meaning assigned to such term in
Section 2.25.

 

“Acquired Indebtedness” shall mean Indebtedness (a) of a Person or any of its
Subsidiaries existing at the time such Person becomes a Subsidiary of Polypore
or at the time it merges or consolidates with or into Polypore or any of its
Subsidiaries or (b) that is assumed in connection with the acquisition of assets
from such Person and in each case not incurred by such Person in connection
with, or in anticipation or contemplation of, such Person becoming a Subsidiary
of Polypore or such acquisition, merger or consolidation.  Acquired Indebtedness
shall be deemed to have been incurred, with respect to clause (a) of the
preceding sentence, on the date such Person becomes a Subsidiary and, with
respect to clause (b) of the preceding sentence, on the date of consummation of
such acquisition of assets.

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.5(b).

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

“Affiliate Transaction” shall have the meaning assigned to such term in
Section 6.7.

 

“Agents” shall mean the collective reference to the Syndication Agents, the
Co-Documentation Agents and the Administrative Agent.

 

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1% and (c) the Eurodollar Rate that would be calculated as
of such day (or, if such day is not a Business Day, as of the next preceding
Business Day) in respect of a proposed Eurodollar Loan with a one-month Interest
Period plus 1.0%.  Any change in the ABR due to a change in the Prime Rate, the
Federal Funds Effective Rate or such Eurodollar Rate shall be effective as of
the opening of business on the day of such change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate, respectively.

 

“Applicable Payment Percentage” shall have the meaning assigned to such term in
Section 2.25.

 

“Applicable Percentage” shall mean the rate determined pursuant to the Pricing
Grid.

 

“Approved Fund” shall have the meaning assigned to such term in Section 9.4.

 

“Arrangers” shall mean J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Wells Fargo Securities, LLC.

 

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise but excluding investments permitted
by Section 6.4) by any Group Member to any Person other than Polypore or any
Guarantor of (a) any Capital Stock of any of the Subsidiaries or Unrestricted
Subsidiaries (other than directors’ qualifying shares or the sale by any Person
of Capital Stock of such Person) or (b) any other assets of any Group Member
(other than (i) inventory, materials and equipment, damaged, obsolete or worn
out assets, scrap and Permitted Investments, in each case disposed of in the
ordinary course of business, (ii) licenses of intellectual property in the
ordinary course of business, (iii) dispositions between or among Polypore and
Domestic Subsidiaries, (iv) dispositions between or among Foreign Subsidiaries,
(v) dispositions of assets from Polypore or a Domestic Subsidiary to a Foreign
Subsidiary if the disposition were treated as an investment in the Foreign
Subsidiary and would be permitted by Section 6.4 and (vi) the Microporous
Disposition (provided that such exception shall only apply if, after giving
effect thereto and the application of the Net Cash Proceeds thereof, the pro
forma Senior Leverage Ratio (determined without giving effect to clause (ii) of
the definition thereof) is lower than 1.50 to 1.00)), provided, that any
Specified Disposition shall be deemed not to be an “Asset Sale” for purposes of
this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Assignee” shall have the meaning assigned to such term in Section 9.4(b).

 

“Assignment and Assumption” shall mean an Assignment and Assumption,
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent.

 

“Available Amount” shall mean an amount (which may be a negative number) equal
to (a) the sum of (i) $30,000,000 and (ii) the Restricted Available Amount minus
(b) any Specified Payment made prior to the relevant transaction, provided,
that, in connection with a particular transaction, the Restricted Available
Amount shall not be available if, at the time of such transaction or immediately
after giving effect thereto, (x) a Default or an Event of Default shall have
occurred and be continuing (or would result therefrom) or (y) Polypore is not
able to incur at least $1.00 of additional Indebtedness (other than Permitted
Indebtedness) in compliance with the incurrence test set forth in Section 6.1.

 

“Bankruptcy Event” shall mean with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” shall mean a request by Polypore in accordance with the
terms of Section 2.3 and substantially in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent.

 

“Breakage Event” shall have the meaning assigned to such term in Section 2.15.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits or euro deposits, as the case may be, in the London interbank
market.

 

“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of Polypore and its
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of Polypore for such period prepared in accordance with
GAAP and (b) Capital Lease Obligations or Synthetic Lease Obligations incurred
by Polypore and its consolidated Subsidiaries during such period, but excluding
in each case (i) any such expenditure made to restore, replace or rebuild
property to the condition of such property immediately prior to any damage,
loss, destruction or condemnation of such property, to the extent such
expenditure is made with insurance

 

3

--------------------------------------------------------------------------------


 

proceeds, condemnation awards or damage recovery proceeds relating to any such
damage, loss, destruction or condemnation, (ii) any such expenditure made as the
purchase price of any Permitted Acquisition, (iii) capital expenditures relating
to the construction or acquisition of any property that has been transferred to
a Person (other than any Group Member) pursuant to a sale-leaseback transaction
permitted under Section 6.3, (iv) interest capitalized during such period,
(v) the purchase price of equipment that is purchased during such period to the
extent the consideration therefor consists of any combination of (x) used or
surplus equipment traded in at the time of such purchase and (y) the proceeds of
a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, (vi) the purchase price of equipment that is purchased
substantially contemporaneously with the trade-in of existing equipment to the
extent that the gross amount of the such price is reduced by the credit granted
by the seller of such equipment for the equipment being traded at such time or
(vii) any capital expenditures made with Net Cash Proceeds received from an
Asset Sale.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP. For the avoidance of doubt, “Capital Lease Obligations” shall not
include obligations or liabilities of any Person to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) real or
personal property, or a combination thereof, which obligations would be required
to be accounted for as an operating lease under GAAP as existing on the
Restatement Effective Date; provided, that financial reporting obligations shall
not be affected by this sentence.

 

“Capital Stock” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person.

 

“Cash Management Agreement” shall mean any agreement entered into by any Group
Member in respect of treasury, depository and cash management services,
purchasing card services, T&E card services, automated clearing house transfers
of funds or similar arrangements.

 

“Change in Control” shall mean any of the following events:

 

(a)           any “person” or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
Restatement Effective Date) becomes, directly or indirectly, the beneficial
owner of Capital Stock in Polypore representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
Polypore;

 

(b)           at any time, occupation of a majority of the seats (other than
vacant seats) on the board of directors of Polypore by persons who were neither
(i) nominated by the board of directors of Polypore nor (ii) appointed by
directors so nominated; or

 

(c)           the occurrence of any change in control or similar event (however
denominated) with respect to Polypore under and as defined in any indenture or
agreement in respect of Material Indebtedness to which any Group Member is a
party.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Restatement Effective Date, (b) any change in any law, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the Restatement Effective Date or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.14, by any lending office of such Lender or
by such Lender’s or Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or

 

4

--------------------------------------------------------------------------------


 

not having the force of law) of any Governmental Authority made or issued after
the Restatement Effective Date.

 

“Charges” shall have the meaning assigned to such term in Section 9.9.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Other Term Loans or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment,
a Term Loan Commitment, an Incremental Term Loan Commitment or a Swingline
Commitment.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Co-Documentation Agents” shall have the meaning assigned to such term in the
preamble hereto.

 

“Collateral” shall mean all the “Collateral” as defined in any Security
Document, and shall include the Mortgaged Properties.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment and/or Term Loan Commitment.

 

“Commitment Fee” shall have the meaning assigned to such term in Section 2.5(a).

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of Polypore dated June 4, 2012.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) all income tax expense (including, without
limitation, income tax expense of consolidated Foreign Subsidiaries) and foreign
withholding tax expense for such period, (iii) all amounts attributable to
depreciation and amortization for such period, (iv) any non-recurring fees, cash
charges and other cash expenses made or incurred in connection with (A) the
Transactions (to the extent paid or otherwise accounted for within 180 days of
the consummation of the Transactions), (B) current and future permitted
financing transactions and (C) retirements, purchases and redemptions of the
Senior Notes (including, without limitation, premiums paid and costs incurred in
connection therewith), (v) (A) facilities relocation or closing costs,
(B) non-recurring restructuring costs and (C) integration costs and fees,
including cash severance costs, in connection with Permitted Acquisitions, in
each case incurred during such period and payable in cash, in an aggregate
amount under this clause (v) not to exceed $10,000,000 for such period and
(vi) any other non-cash charges (other than the write-down of current assets),
impairments and expenses for such period (including amortization of loan
acquisition costs and unrealized gains and losses on Hedging Agreements and
gains and losses on foreign exchange (including in respect of intercompany
notes)) minus (b) without duplication (i) all cash payments made during such
period on account of non-cash charges added to Consolidated Net Income pursuant
to clause (a)(vi) above in such period or in a previous period and (ii) to the
extent included in determining such Consolidated Net Income, any non-cash items
of income (other than normal accruals in the ordinary course of business) for
such period, all determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including (i) imputed interest expense in respect of Capital
Lease Obligations and Synthetic Lease Obligations, (ii) interest or other fees
in the nature of interest or discount accrued and paid or payable in connection
with a Qualified Securitization Transaction and (iii) dividends paid in respect
of Preferred Stock), net of cash interest income of Polypore and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, plus (b) any interest accrued during such period in respect of
Indebtedness of Polypore or any Subsidiary that is required to be capitalized
rather than included in consolidated interest expense for such period in
accordance with GAAP. For purposes of the foregoing, interest expense shall be
determined (a) by excluding non-cash interest expense and amortization of
deferred financing costs and original issue discount and (b) after giving effect
to any net payments made or received by Polypore or any Subsidiary with respect
to interest rate Hedging Agreements.

 

“Consolidated Net Income” shall mean, for any period, the aggregate net income
(or loss) of Polypore and its Subsidiaries for such period on a consolidated
basis, in accordance with GAAP and without any deduction in respect of preferred
stock dividends; provided that there shall be excluded therefrom to the extent
otherwise included, without duplication: (a) gains and losses from Asset Sales
(without regard to the $2,500,000 limitation set forth in the definition
thereof) and the Microporous Disposition and the related tax effects according
to GAAP; (b) gains and losses due solely to fluctuations in currency values and
the related tax effects according to GAAP; (c) all extraordinary, unusual or
non-recurring charges, gains and losses (including, without limitation, all
restructuring costs, acquisition integration costs and fees, including cash
severance payments made in connection with acquisitions, and any expense or
charge related to the repurchase of Capital Stock or warrants or options to
purchase Capital Stock), and the related tax effects according to GAAP; (d) the
net income (but not loss) of any Subsidiary to the extent that the declaration
of dividends or similar distributions by that Subsidiary of that income is
prohibited by contract, operation of law or otherwise provided, however, that a
Foreign Subsidiary may agree to restrict its ability to declare dividends or
similar distributions without excluding the net income of such Foreign
Subsidiary from Consolidated Net Income if (i) the agreement that restricts such
ability relates to Indebtedness of such Foreign Subsidiary described in clause
(xiii) of the definition of “Permitted Indebtedness,” (ii) the proceeds thereof
are used, directly or indirectly through intercompany transfers, to permanently
repay the Loans, and (iii) the net income of such Foreign Subsidiary, together
with the net income of each other Foreign Subsidiary subject to a similar
restriction, does not exceed 10% of Consolidated Net Income; (e) the net loss of
any Person, other than a Subsidiary; (f) the net income of any Person, other
than a Guarantor or a Wholly Owned Subsidiary, except to the extent of cash
dividends or distributions paid to Polypore, a Guarantor or a Wholly Owned
Subsidiary; (g) in the case of a successor to the referent Person by
consolidation or merger or as a transferee of the referent Person’s assets, any
earnings of the successor corporation prior to such consolidation, merger or
transfer of assets; (h) any non-cash compensation charges and deferred
compensation charges, including any arising from existing stock options
resulting from any merger or recapitalization transaction; provided, however,
that Consolidated Net Income for any period shall be reduced by any cash
payments made during such period by such Person in connection with any such
deferred compensation, whether or not such reduction is in accordance with GAAP;
(i) inventory purchase accounting adjustments and amortization and impairment
charges resulting from other purchase accounting adjustments with respect to
acquisition transactions; and (j) unrealized gains and losses due solely to
fluctuations in currency values and related tax effects according to GAAP.

 

“Consolidated Total Indebtedness” shall mean, on any date, the total
Indebtedness of Polypore and the Subsidiaries on a consolidated basis on such
date.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities,

 

6

--------------------------------------------------------------------------------


 

by contract or otherwise, and the terms “Controlling” and “Controlled” shall
have meanings correlative thereto.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.1.

 

“Credit Party” shall mean the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender, and for the purposes of Section 9.19 shall
include the Arrangers and the Syndication Agents.

 

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and Permitted Investments) of Polypore and the Subsidiaries.

 

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of Polypore and the Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness and
(b) outstanding Revolving Loans and Swingline Loans.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Loan Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified Polypore or any Loan Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Loan Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Loan Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

 

“Designated Preferred Stock” shall mean preferred stock that is so designated as
Designated Preferred Stock, pursuant to an Officers’ Certificate executed by the
principal executive officer and the principal financial officer of Polypore, on
the issuance date thereof, the cash proceeds of which are excluded from the
Available Amount.

 

“Disqualified Capital Stock” shall mean, with respect to any Person, any Capital
Stock which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable at the option of the holder) or upon
the happening of any event: (i) matures or is mandatorily redeemable (other than
redeemable only for Capital Stock of such Person which is not itself
Disqualified Capital Stock) pursuant to a sinking fund obligation or otherwise;
(ii) is convertible or exchangeable at the option of the holder for Indebtedness
or Disqualified Capital Stock (excluding Capital Stock which is convertible or
exchangeable solely at the option of Polypore or a Subsidiary); or (iii) is
mandatorily redeemable or must

 

7

--------------------------------------------------------------------------------


 

be purchased upon the occurrence of certain events or otherwise, in whole or in
part; in each case (x) in the case of Polypore, on or prior to (a) the final
maturity date of the Term Loans or (b) the date on which there are no Loans or
Commitments outstanding or (y) in the case of a Subsidiary, at any time;
provided, however, that any Capital Stock that would not constitute Disqualified
Capital Stock but for provisions thereof giving holders thereof the right to
require such Person to purchase or redeem such Capital Stock upon the occurrence
of an “asset sale” or “change of control” occurring prior to the final maturity
date of the Term Loans shall not constitute Disqualified Capital Stock if: 
(A) the “asset sale” or “change of control” provisions applicable to such
Capital Stock are not more favorable to the holders of such Capital Stock than
the terms described in Sections 4.10 and 4.15, respectively, of the Senior Note
Indenture as in effect on the Restatement Effective Date; and (B) any such
requirement only becomes operative after (1) compliance with such terms
applicable to the Senior Notes, including the purchase of any Senior Notes
tendered pursuant thereto and (2) payment in full of all amounts owing under
this Agreement and the termination of the Commitments. The amount of any
Disqualified Capital Stock that does not have a fixed redemption, repayment or
repurchase price will be calculated in accordance with the terms of such
Disqualified Capital Stock as if such Disqualified Capital Stock were redeemed,
repaid or repurchased on any date on which the amount of such Disqualified Stock
is to be determined pursuant to this Agreement; provided, however, that if such
Disqualified Capital Stock could not be required to be redeemed, repaid or
repurchased at the time of such determination, the redemption, repayment or
repurchase price will be the book value of such Disqualified Capital Stock as
reflected in the most recent internal financial statements of such Person.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States.

 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.  If a Foreign Subsidiary becomes a Guarantor and complies
with the provisions of Section 5.9 as to collateral, Polypore may elect by
written notice to the Administrative Agent to treat such Subsidiary as a
Domestic Subsidiary for purposes of the Loan Documents; provided, that the
Administrative Agent concludes, in its reasonable discretion, that the Lenders
would have substantially the same rights against such Subsidiary pursuant to the
Security Documents under the law of the relevant foreign jurisdiction as the
Lenders would have if such Subsidiary were organized in the United States of
America.

 

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives having the force of law and
orders (including consent orders), in each case, relating to protection of the
environment, natural resources, human health and safety or the presence, Release
of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Environmental Permits” shall mean any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization pursuant to
any Environmental Law.

 

8

--------------------------------------------------------------------------------


 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is under common control with Polypore within the meaning of Section 4001 of
ERISA or that, together with Polypore, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived as of the date on
which the representations contained herein are made or deemed made); (b) the
failure of Polypore or any ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Plan or any
failure by any Plan to satisfy the minimum funding standards (within the meaning
of Section 412 of the Code or Section 302 of ERISA) applicable to such Plan,
whether or not waived; (c) the filing pursuant to Section 412 of the Code or
Section 302 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by Polypore or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal of Polypore or
any of its ERISA Affiliates from any Plan or Multiemployer Plan; (e) the receipt
by Polypore or any of its ERISA Affiliates from the PBGC or a plan administrator
of any notice relating to the intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) a determination by the Plan’s
actuaries that any Plan is, or is reasonably expected in the next twelve (12)
months to be, in “at risk” status (within the meaning of Section 430 of the Code
or Section 303 of ERISA; (g) the receipt by Polypore or any of its ERISA
Affiliates of a written notice, or the receipt by any Multiemployer Plan from
Polypore or any of its ERISA Affiliates of a written notice, concerning the
actual imposition of Withdrawal Liability or a formal conclusive determination
that a Multiemployer Plan is, or is expected in the next twelve (12) months to
be, Insolvent, in Reorganization, in “endangered” or “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA), or terminated
(within the meaning of Section 4041A of ERISA); (h) the occurrence of a
“prohibited transaction” with respect to which any Group Member is a
“disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which any Group Member could otherwise be liable that could
reasonably result in a liability of Polypore or any Group Member; or (i) any
other event or condition with respect to a Plan or Multiemployer Plan that could
reasonably result in liability of any Group Members.

 

“Eurodollar Base Rate” shall mean with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on the
Reuters Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period.  In the event that such rate
does not appear on such page (or otherwise on such screen), the “Eurodollar Base
Rate” shall be determined by reference to such other comparable publicly
available service for displaying Eurodollar rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which Dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Eurodollar Rate” shall mean, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

9

--------------------------------------------------------------------------------


 

Eurodollar Base Rate

1.00 - Eurodollar Reserve Requirements

 

“Eurodollar Reserve Requirements” shall mean, for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for Eurodollar
funding (currently referred to as “Eurodollar Liabilities” in Regulation D of
the Board) maintained by a member bank of the Federal Reserve System.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate.

 

“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans
under a particular Facility the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” shall mean, for any fiscal year of Polypore, the excess of
(a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year and (ii) reductions to noncash working capital of Polypore and the
Subsidiaries for such fiscal year (i.e., the decrease, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year)
over (b) the sum, without duplication, of (i) all income tax expense (including,
without limitation, income tax expense of consolidated Foreign Subsidiaries) and
foreign withholding tax expense for such fiscal year to the extent paid in cash,
(ii) Consolidated Interest Expense for such fiscal year payable in cash,
(iii) Capital Expenditures made in cash and cash expenditures in connection with
Permitted Acquisitions during such fiscal year, in each case except to the
extent financed with the proceeds of Indebtedness, equity issuances or other
proceeds that would not be included in Consolidated EBITDA for such fiscal year,
(iv) permanent repayments of Indebtedness (other than mandatory prepayments of
Loans under Section 2.13), including the principal component of Capitalized
Lease Obligations and Synthetic Lease Obligations, made by Polypore and the
Subsidiaries during such fiscal year, but only to the extent that such
prepayments by their terms cannot be reborrowed or redrawn and do not occur in
connection with a refinancing of all or any portion of such Indebtedness,
(v) additions to noncash working capital for such fiscal year (i.e., the
increase, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such fiscal year), (vi) to the extent added to Consolidated Net
Income in determining Consolidated EBITDA, proceeds received by the Loan Parties
during such fiscal year from insurance claims with respect to casualty events,
business interruption or product recalls which reimburse prior business
expenses, (vii) to the extent added to Consolidated Net Income in determining
Consolidated EBITDA, cash indemnity payments received during such fiscal year
pursuant to indemnification provisions in any agreement in connection with any
Permitted Acquisition or any other investment permitted hereunder,
(viii) Restricted Payments made in such fiscal year to the extent such
Restricted Payments are permitted under Section 6.6(b), (ix) to the extent not
deducted from Consolidated Net Income in determining Consolidated EBITDA, letter
of credit fees paid in such fiscal year, (x) all extraordinary cash charges for
such fiscal year, (xi) to the extent included in determining Consolidated EBITDA
or added to Consolidated Net Income in determining Consolidated EBITDA,
non-recurring cash charges for such fiscal year, (xii) to the extent added to
Consolidated Net Income in determining Consolidated EBITDA, losses from
discontinued operations for such fiscal year, (xiii) cash expenditures made in
respect of Hedging Agreements during such fiscal year to the extent not
reflected in the computation of Consolidated EBITDA, (xiv) to the extent not
deducted from Consolidated Net Income in determining Consolidated EBITDA, cash
payments for employment benefits made during such fiscal year; and (xv) to the
extent not deducted from Consolidated Net Income in determining Consolidated
EBITDA, cash

 

10

--------------------------------------------------------------------------------


 

payments for reserves deemed appropriate by Polypore for environmental
liabilities during such fiscal year (unless such cash payments relate to
reserves previously excluded from Consolidated EBITDA pursuant to clause (B) of
the next sentence).  For purposes of computation of Excess Cash Flow,
Consolidated EBITDA shall be computed by excluding (A) items (iv) and (v) of
clause (a) of the definition of Consolidated EBITDA to the extent such items are
paid in cash during such fiscal year, (B) without duplication of clause
(b)(xv) above and to the extent added to Consolidated Net Income in determining
Consolidated EBITDA, reserves deemed appropriate by Polypore for environmental
liabilities for such fiscal year, (C) without duplication of clause
(b)(xiv) above and to the extent added to Consolidated Net Income in determining
Consolidated EBITDA, employment benefits for such fiscal year, (D) to the extent
added to Consolidated Net Income in determining Consolidated EBITDA, working
capital changes resulting from purchase accounting for such fiscal year and
(E) to the extent added to Consolidated Net Income in determining Consolidated
EBITDA and constituting noncash amounts, items (c), (e), (g), (h) and (i) of the
definition of Consolidated Net Income.

 

“Excluded Contributions” shall mean net cash proceeds, or property other than
cash that would constitute Permitted Investments or a Permitted Business, in
each case received by Polypore from:

 

(i)            contributions to its common equity capital; and

 

(ii)           the sale (other than to a Subsidiary or to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement of Polypore or any Subsidiary) of Capital Stock (other than
Disqualified Capital Stock) of Polypore,

 

in each case designated as Excluded Contributions pursuant to an Officers’
Certificate on the date such capital contributions are made or the date such
Capital Stock are sold, as the case may be, which are excluded from the
calculation of the Restricted Available Amount.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Polypore hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by Polypore under
Section 2.20(a)), any United States federal withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from Polypore with respect to such withholding tax pursuant
to Section 2.19(a), (d) any taxes attributable to a Lender’s failure to comply
with Section 2.19(e) and (e) any United States federal withholding taxes imposed
pursuant to FATCA.

 

“Executive Order” shall mean have the meaning assigned to such term in
Section 3.24.

 

“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereto.

 

“Facility” shall mean each of (a) the Term Loan Commitments and the Term Loans
made thereunder (the “Term Facility”), (b) the Incremental Term Loan Commitments
and the Incremental Term Loans made thereunder (the “Incremental Term Facility”)
and (c) the Revolving Credit Commitments and the extensions of credit made
thereunder (the “Revolving Facility”).

 

11

--------------------------------------------------------------------------------


 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by JPMorgan Chase Bank,
N.A. from three federal funds brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the Administrative Agent Fee Letter dated May 31, 2012,
between Polypore and the Administrative Agent.

 

“Fee Payment Date” shall mean (a) the third Business Day following the last day
of each March, June, September and December and (b) the Revolving Credit
Maturity Date.

 

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees, the Issuing Bank Fees and any other fees payable by a Loan
Party pursuant to a fee agreement entered into with the Administrative Agent or
any other Lender.

 

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, Treasurer or Controller of such Person.

 

“Foreign Assets Control Regulations” shall mean have the meaning assigned to
such term in Section 3.24.

 

“Foreign Lender” shall mean, under the relevant Facility, any Lender that is
organized under the laws of, or if different, of which the lending office is
located in, a jurisdiction other than that in which Polypore is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Funding Office” shall mean the relevant office of the Administrative Agent
specified in Section 9.1 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to
Polypore and the Lenders.

 

“GAAP” shall mean United States of America generally accepted accounting
principles.

 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body, including
any central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Group Members” shall mean the collective reference to Polypore and the
Subsidiaries.

 

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including

 

12

--------------------------------------------------------------------------------


 

any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement executed and delivered by Polypore and each Guarantor, in the form of
Exhibit C.

 

“Guarantors”  shall mean each Subsidiary listed on Schedule 1.1(a), and each
other Subsidiary that is or becomes a party to the Guarantee and Collateral
Agreement.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Inactive Subsidiary” shall mean any Subsidiary of Polypore that (a) does not
conduct any business operations, (b) has assets with a total book value not in
excess of $10,000 and (c) does not have any Indebtedness outstanding.

 

“Increased Facility Closing Date” shall mean any Business Day designated as such
in an Incremental Assumption Agreement.

 

“Incremental Amount” shall mean, at any time, the excess, if any, of
(a) $150,000,000 over (b) the aggregate amount of all Incremental Term Loan
Commitments plus the aggregate amount of all increases in the Revolving Credit
Commitments effected prior to such time pursuant to Section 2.23.

 

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among Polypore, the Administrative Agent and one or more Incremental
Lenders.

 

“Incremental Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan or that increases its
Revolving Credit Commitment pursuant to Section 2.23.

 

“Incremental Term Loan Borrowing” shall mean a Borrowing comprised of
Incremental Term Loans.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.23, to make Incremental Term Loans to
Polypore.

 

13

--------------------------------------------------------------------------------


 

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Assumption
Agreement.

 

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Assumption Agreement.

 

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
Polypore pursuant to Section 2.1(b).  Incremental Term Loans may be made in the
form of additional Term Loans or, to the extent permitted by Section 2.23 and
provided for in the relevant Incremental Assumption Agreement, Other Term Loans.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed (it being understood that, unless such Person shall have assumed
such obligations, the amount of such Indebtedness shall be the lesser of (x) the
fair market value of the property securing such Indebtedness and (y) the stated
principal amount of such Indebtedness), (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations and Synthetic Lease
Obligations of such Person, (h) all outstanding reimbursement obligations of
such Person as an account party in respect of letters of credit, (i) all
obligations of such Person in respect of bankers’ acceptances, (j) all
obligations of such Person under or in respect of Hedging Agreements, (k) all
obligations of such Person under a Qualified Securitization Transaction or any
transaction of the type described in the definition thereof that does not meet
the criteria of a Qualified Securitization Transaction, in each case that would
be characterized as principal if such transaction were structured as a secured
lending transaction rather than as a purchase and (l) for the purposes of
Section 6.1 and the definition of “Total Leverage Ratio” only, all Disqualified
Capital Stock issued by such Person with the amount of Indebtedness represented
by such Disqualified Capital Stock being equal to the greater of its voluntary
or involuntary liquidation preference and its maximum fixed repurchase price or,
with respect to any Subsidiary, any Preferred Stock (but excluding, in each
case, accrued dividends, if any).  For purposes of determining the amount of
Indebtedness of any Person under clause (j) of the preceding sentence, (i) in
the case of Section 6.1 and in determining the Total Leverage Ratio pursuant to
clause (i) of the definition of “Restricted Available Amount”, the amount of the
obligations of such Person in respect of any Hedging Agreement shall be equal at
any time to the termination value, as determined in good faith by Polypore’s
Board of Directors, which determination will be conclusive, of such agreement or
arrangement giving rise to such obligation that would be payable by such Person
at such time and (ii) in all other cases, the amount of the obligations of such
Person in respect of any Hedging Agreement at any time shall be zero prior to
the time any counterparty to such Hedging Agreement shall be entitled to
terminate such Hedging Agreement and, thereafter, shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Person would be
required to pay if such Hedging Agreement were terminated at such time.  The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner only to the extent such Person is liable
therefor by contract, as a matter of law or otherwise, and shall not include any
Indebtedness of such partnership that is expressly non-recourse to such Person. 
For clarification purposes, the liability of Polypore or any Guarantor to make
any periodic payments to licensors in consideration for the license of patents
and technical information under license agreements in existence on the
Restatement Effective Date and any amount payable in

 

14

--------------------------------------------------------------------------------


 

respect of a settlement of disputes with respect to such payments thereunder,
shall not constitute Indebtedness.  Notwithstanding any other provision of this
Agreement to the contrary, (i) the term “Indebtedness” shall not be deemed to
include (x) any earn-out obligation until such obligation becomes a liability on
the balance sheet of the applicable Person, (y) any deferred compensation
arrangements or (z) any non compete or consulting obligations incurred in
connection with Permitted Acquisitions and (ii) the amount of Indebtedness for
which recourse is limited either to a specified amount or to an identified asset
of such Person shall be deemed to be equal to such specified amount or the fair
market value of such identified asset, as the case may be.

 

Notwithstanding the foregoing, in connection with the purchase by Polypore or
any Subsidiary of any business, the term “Indebtedness” will exclude
post-closing payment adjustments to which the seller may become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing; provided,
however, that, at the time of closing, the amount of any such payment is not
determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 60 days thereafter.

 

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement, and if such price
is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market value shall be determined reasonably and in good
faith by the Board of Directors of the issuer of such Disqualified Capital
Stock. For the purposes of calculating the amount of Indebtedness of a
Securitization Entity outstanding as of any date, the face or notional amount of
any interest in receivables or equipment that is outstanding as of such date
shall be deemed to be Indebtedness but any such interests held by Affiliates of
such Securitization Entity shall be excluded for purposes of such calculation.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.5.

 

“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Interest Payment Date” shall mean (a) as to any ABR Loan (other than any
Swingline Loan), the last day of each March, June, September and December to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurodollar Loan having an Interest Period of three months or less,
the last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (d) as to any Loan (other than any Revolving Loan
that is an ABR Loan and any Swingline Loan), the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be repaid.

 

“Interest Period” shall mean, as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six or (if agreed
to by all Lenders under the relevant Facility) nine or twelve months thereafter,
as selected by Polypore in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six or (if agreed to by all
Lenders under the relevant Facility) nine or twelve months thereafter, as
selected by Polypore by irrevocable notice to the Administrative Agent not later
than 11:00 A.M., New York City

 

15

--------------------------------------------------------------------------------


 

time, on the date that is three Business Days prior to the last day of the then
current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)           Polypore may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Credit Maturity Date or beyond
the date final payment is due on the relevant Term Loans, as the case may be;
and

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Investment” or “investment” shall have the meaning assigned to such term in
Section 6.4.

 

“Issuing Bank” shall mean, as the context may require, (a) JPMorgan Chase Bank,
N.A., in its capacity as the issuer of Letters of Credit hereunder, and (b) any
other Lender that may become an Issuing Bank pursuant to Section 2.22(i) or
2.22(k), with respect to Letters of Credit issued by such Lender.  The Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.5(c).

 

“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.22.

 

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
principal amount of all L/C Disbursements that have not yet been reimbursed at
such time.  The L/C Exposure of any Revolving Credit Lender at any time shall
equal its Pro Rata Percentage of the aggregate L/C Exposure at such time.

 

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.5(c).

 

“Lenders” shall mean (a) the Persons listed on Schedule 2.1 (other than any such
Person that has ceased to be a party hereto pursuant to an Assignment and
Assumption) and (b) any Person that has become a party hereto pursuant to an
Assignment and Assumption.  Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

 

“Lender Parent” shall mean, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a Subsidiary.

 

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.22.

 

16

--------------------------------------------------------------------------------


 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

 

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, any fee letters entered into between any Loan Party and the
Administrative Agent or any Lender and each Incremental Assumption Agreement.

 

“Loan Parties” shall mean Polypore and the Guarantors.

 

“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, operations, assets, liabilities, financial condition or results of
operations of the Group Members, taken as a whole, (b) a material impairment of
the ability of Polypore or any other Loan Party to perform any of its
obligations under any Loan Document to which it is or will be a party or (c) a
material impairment of the rights of or benefits available to the Lenders under
any Loan Document.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) of any one or more Group Members in an aggregate principal
amount exceeding $20,000,000.

 

“Material Subsidiary” shall mean, at any time, any Subsidiary which at such time
shall be a “significant subsidiary” of Polypore within the meaning of Regulation
S-X of the SEC as in effect on the Restatement Effective Date; provided, that
Polypore and its Material Subsidiaries shall at all times have assets during the
term of this Agreement constituting at least 90% of Polypore’s consolidated
total assets; provided, further, that each Subsidiary which owns any
Intellectual Property (other than Intellectual Property with an aggregate fair
market value of less than $1,500,000) shall be deemed to be a Material
Subsidiary hereunder.

 

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation, molds, pollutants,
contaminants, radioactivity, radiofrequency radiation or any other radiation
associated with or allegedly associated with the telecommunications business,
and any other substance of any kind that is regulated pursuant to or gives rise
to liability under any applicable Environmental Law.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.9.

 

“Microporous Disposition” shall mean the sale of the business and/or assets (or
interests in Persons to the extent containing such assets or business) of
Microporous Products acquired by Polypore and its Subsidiaries in 2008, together
with associated assets resulting from post-acquisition expenditures and
activities, in each case to the extent one or more Loan Parties are ordered to
consummate such disposition by one or more Governmental Authorities.

 

“Mortgaged Properties” shall mean, initially, the real properties owned or
leased by the Loan Parties specified on Schedule 1.1(b), and shall include each
parcel of real property and improvements thereto with respect to which a
Mortgage is granted pursuant to Section 5.9.

 

17

--------------------------------------------------------------------------------


 

“Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications and other security documents
delivered by any Loan Party in connection with the Existing Credit Agreement or
pursuant to Section 5.9, each substantially in the form of Exhibit F.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale or Recovery
Event, the cash proceeds (including cash proceeds subsequently received (as and
when received) in respect of noncash consideration initially received), net of
(i) selling expenses (including reasonable broker’s and investment banking fees
or commissions, legal, environmental assessment, appraisal and consultant’s
fees, transfer and similar taxes and Polypore’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against (A) any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale and (B) any liabilities associated with such asset or assets and
retained by Polypore or any of its Subsidiaries after such sale or other
disposition thereof, including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction (provided, that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale or the asset relating to such Recovery Event, as
applicable, and which is required to be repaid with such proceeds (other than
any such Indebtedness assumed by the purchaser of such asset); provided,
however, that, if (x) Polypore shall deliver a certificate of a Financial
Officer to the Administrative Agent at the time of receipt thereof setting forth
Polypore’s intent to reinvest such proceeds in productive assets of a kind used
or useful in the business of Polypore and its Subsidiaries within 365 days of
receipt of such proceeds and (y) no Default or Event of Default shall have
occurred and shall be continuing at the time of such certificate or at the
proposed time of the application of such proceeds, such proceeds shall not
constitute Net Cash Proceeds except to the extent not so used or contractually
committed to be used at the end of such 365-day period, at which time such
proceeds shall be deemed to be Net Cash Proceeds (provided, that any such
proceeds that are excluded from Net Cash Proceeds because they have been
contractually committed to be used, but not actually used, by the end of such
365-day period shall be deemed to be Net Cash Proceeds on the date that is 120
days after the end of such 365-day period, unless they have been actually used
prior thereto); and (b) with respect to any issuance or disposition of
Indebtedness, the cash proceeds thereof, net of all taxes and fees (including
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses) incurred in connection
therewith.

 

“Non-U.S. Lender” shall have the meaning assigned to such term in
Section 2.19(e)(ii)(B).

 

“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans (including the Incremental
Term Loans) and Reimbursement Obligations and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to Polypore, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding) the
Loans and all other obligations and liabilities of Polypore to the
Administrative Agent or to any Lender (or, in the case of Specified Hedging
Agreements or Specified Cash Management Agreements, any affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Specified Hedging Agreement, any Specified Cash Management Agreement or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest,

 

18

--------------------------------------------------------------------------------


 

reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by Polypore pursuant hereto) or otherwise.

 

“Officers’ Certificate” shall mean a certificate signed on behalf of Polypore by
two officers of Polypore, one of whom must be the principal executive officer,
the principal financial officer, the treasurer or the principal accounting
officer of Polypore.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Participant” shall have the meaning assigned to such term in Section 9.4(c).

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.4(c).

 

“Patriot Act shall have the meaning assigned to such term in Section 9.17.

 

“Payment Percentage” shall have the meaning assigned to such term in
Section 2.25.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit D, prepared by Polypore.

 

“Permitted Acquisition” shall mean any acquisition not prohibited by this
Agreement.

 

“Permitted Business” shall mean any business (including stock or assets) that
derives a majority of its revenues from the business engaged in by Polypore and
its Subsidiaries on the Restatement Effective Date and/or activities that are
reasonably similar, ancillary or related to, or a reasonable extension,
development or expansion of, the businesses in which Polypore and its
Subsidiaries are engaged on the Restatement Effective Date.

 

“Permitted Indebtedness” shall mean, without duplication, each of the following:

 

(i)            Indebtedness under the Senior Notes outstanding on the
Restatement Effective Date and the Guarantees thereof outstanding on the
Restatement Effective Date;

 

(ii)           Indebtedness of the Loan Parties under the Loan Documents;

 

(iii)          other Indebtedness of Polypore and its Subsidiaries outstanding
on the Restatement Effective Date described on Schedule 6.1;

 

(iv)          Hedging Agreements of Polypore or any of its Subsidiaries covering
Indebtedness of Polypore or any of its Subsidiaries; provided, however, that, if
applicable, any Indebtedness to which any such Hedging Agreements correspond is
otherwise permitted to be incurred under this Agreement; and provided, further,
that such Hedging Agreements are not entered into, in the judgment of Polypore,
for speculative purposes;

 

19

--------------------------------------------------------------------------------


 

(v)           unsecured intercompany Indebtedness between or among Polypore and
any such Subsidiaries (other than a Securitization Entity); provided, however,
that: (a) if any Loan Party is the obligor on such Indebtedness and the payee is
a Subsidiary that is not a Guarantor, such Indebtedness is expressly
subordinated to the prior payment in full in cash of all obligations of such
Loan Party under the Loan Documents to which it is a party; and (b)(1) any
subsequent issuance or transfer of Capital Stock or any other event which
results in any such Indebtedness being beneficially held by a Person other than
Polypore or a Subsidiary (other than a Securitization Entity) thereof; and
(2) any sale or other transfer of any such Indebtedness to a Person that is not
either Polypore or a Subsidiary (other than a Securitization Entity) thereof
(other than by way of granting a Lien permitted under this Agreement or in
connection with the exercise of remedies by a secured creditor) shall be deemed,
in each case, to constitute an incurrence of such Indebtedness by Polypore or
such Subsidiary, as the case may be, that was not permitted by this clause (v);

 

(vi)          Indebtedness (including Capital Lease Obligations) incurred to
finance the purchase, lease or improvement of property (real or personal) or
equipment (whether through the direct purchase of assets or the Capital Stock of
any Person owning such assets and no other material assets) in an aggregate
principal amount outstanding not to exceed the greater of (a) $20,000,000 and
(b) 1.5% of Total Assets, provided, that such Indebtedness is incurred prior to
or within 180 days after such purchase, lease or improvement;

 

(vii)         Refinancing Indebtedness;

 

(viii)        guarantees by Polypore and its Subsidiaries of each other’s
Indebtedness; provided, however, that such Indebtedness is permitted to be
incurred under this Agreement; provided, further, that in the event such
Indebtedness (other than Acquired Indebtedness) is incurred pursuant to the
incurrence test set forth in Section 6.1, such guarantees are by Polypore or a
Guarantor only; and provided, further, that the Indebtedness of any Subsidiary
that is not a Guarantor may only be so guaranteed by another Subsidiary that is
not a Guarantor;

 

(ix)          Indebtedness arising from agreements of Polypore or a Subsidiary
of Polypore providing for indemnification, adjustment of purchase price,
earn-out or other similar obligations, in each case, incurred or assumed in
connection with the disposition of any business, assets or Capital Stock of a
Subsidiary of Polypore, other than guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or Subsidiary for
the purpose of financing such acquisition; provided, however, that the maximum
assumable liability in respect of all such Indebtedness shall at no time exceed
the gross proceeds actually received by Polypore and its Subsidiaries in
connection with such disposition;

 

(x)           obligations in respect of performance and surety bonds and
completion guarantees provided by Polypore or any Subsidiary of Polypore in the
ordinary course of business;

 

(xi)          Indebtedness of a Securitization Entity incurred in a Qualified
Securitization Transaction that is non-recourse to Polypore or any Subsidiary of
Polypore (except for Standard Securitization Undertakings); provided, however,
after giving pro forma effect to the incurrence of such Indebtedness, Polypore
is in compliance with Section 6.10  and no Default or Event of Default shall
have occurred and be continuing;

 

(xii)         additional Indebtedness of Polypore and the Domestic Subsidiaries
in an aggregate principal amount which does not exceed $50,000,000 at any one
time outstanding

 

20

--------------------------------------------------------------------------------


 

which amount may, but need not, be incurred in whole or in part under a credit
facility (it being understood that any Indebtedness or Preferred Stock incurred
pursuant to this clause (xii) shall cease to be deemed incurred or outstanding
for purposes of this clause (xii) but shall be deemed incurred under Section 6.1
hereof from and after the first date on which Polypore or such Domestic
Subsidiary could have incurred such Indebtedness or Preferred Stock thereunder
without reliance on this clause (xii));

 

(xiii)        additional Indebtedness of the Foreign Subsidiaries in an
aggregate outstanding principal amount which does not exceed an amount equal to
the greater of (a) $50,000,000 and (b) 3.6% of the portion of Total Assets
comprising assets of the Foreign Subsidiaries (which amount may, but need not,
be incurred in whole or in part under a credit facility); provided, that, after
giving pro forma effect to the incurrence of such additional Indebtedness, the
Total Leverage Ratio shall be less than 4.00 to 1.00;

 

(xiv)        Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

 

(xv)         Indebtedness of Polypore or any of its Subsidiaries represented by
letters of credit for the account of Polypore or such Subsidiary, as the case
may be, issued in the ordinary course of business of Polypore or such
Subsidiary, including, without limitation, in order to provide security for
workers’ compensation claims or payment obligations in connection with
self-insurance or similar requirements in the ordinary course of business and
other Indebtedness with respect to workers’ compensation claims, self-insurance
obligations, performance, surety and similar bonds and completion guarantees
provided by Polypore or any Subsidiary of Polypore in the ordinary course of
business; and

 

(xvi)        Indebtedness consisting of promissory notes issued by Polypore or
any Guarantor to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Capital Stock of Polypore permitted by Section 6.6.

 

No Foreign Subsidiary may incur any Indebtedness (other than pursuant to clause
(v) of the definition of Permitted Indebtedness) if the proceeds are used to
refinance Indebtedness of Polypore; provided, however, that proceeds of
Indebtedness incurred pursuant to clause (xiii) of the definition of “Permitted
Indebtedness” may be used to prepay the Term Loans or, if there is a
corresponding permanent reduction in the Revolving Credit Commitments, the
Revolving Loans.

 

For purposes of determining compliance with Section 6.1, in the event that an
item of Indebtedness meets the criteria of more than one of the categories of
Permitted Indebtedness described in clauses (i) through (xvi) above or is
entitled to be incurred pursuant to the incurrence test set forth in
Section 6.1, Polypore shall, in its sole discretion, divide and classify (or
later redivide and reclassify) such item of Indebtedness in any manner that
complies with Section 6.1 hereof.  Accrual of interest, accretion or
amortization of original issue discount, the payment of interest on any
Indebtedness in the form of additional Indebtedness with the same terms, and the
payment of dividends on Disqualified Capital Stock in the form of additional
shares of the same class of Disqualified Capital Stock will not be deemed to be
an incurrence of Indebtedness or an issuance of Disqualified Capital Stock for
purposes of Section 6.1.

 

21

--------------------------------------------------------------------------------


 

“Permitted Investments” shall mean:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America) or, in the case of a
Foreign Subsidiary, marketable direct obligations issued by or unconditionally
guaranteed by the government of the country of such Foreign Subsidiary or backed
by the full faith and credit of the government of the country of such Foreign
Subsidiary, in each case maturing within one year from the date of acquisition
thereof;

 

(b)           investments in commercial paper maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, one of the
two highest credit ratings obtainable from Standard & Poor’s Ratings Service
(“S&P”) or from Moody’s Investors Service, Inc. (“Moody’s”) or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of investments;

 

(c)           investments in certificates of deposit, Eurodollar deposits,
overnight bank deposits or banker’s acceptances, demand deposits and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any Lender or any
other commercial bank organized under the laws of the United States of America
or any State thereof that has a combined capital and surplus and undivided
profits of not less than $500,000,000 or issued by or offered by a bank
organized under the laws of any foreign country recognized by the United States
the long-term debt of which is rated at least “A” or the equivalent by S&P or
“A” or the equivalent thereof by Moody’s having at the date of acquisition
thereof combined capital and surplus of not less than $500,000,000 or the
foreign currency equivalent thereof;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria of clause (c) above;

 

(e)           investments in marketable direct obligations issued by any state
of the United States of America or any political subdivision of any such state
or any public instrumentality thereof maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, one of the two
highest credit ratings obtainable from Standard & Poor’s Ratings Service or from
Moody’s Investors Service, Inc.;

 

(f)            investments in “money market funds” within the meaning of
Rule 2a-7 of the Investment Company Act of 1940, as amended, substantially all
of whose assets are invested in investments of the type described in clauses
(a) through (e) above;

 

(g)           other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing; and

 

(h)           solely with respect to any Foreign Subsidiary, non-Dollar
denominated (i) certificates of deposit of, bankers acceptances of, or time
deposits with, any commercial bank which is organized and existing under the
laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, and whose
short-term

 

22

--------------------------------------------------------------------------------


 

commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Foreign Bank”) and maturing within twelve (12) months of the date of
acquisition and (ii) equivalents of demand deposit accounts which are maintained
with an Approved Foreign Bank.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which Polypore or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Polypore” shall have the meaning assigned to such term in the preamble hereto.

 

“Preferred Stock” of any Person shall mean any Capital Stock of such Person that
has preferential rights to any other Capital Stock of such Person with respect
to dividends or redemptions or upon liquidation or dissolution of such Person,
over shares of Capital Stock of any other class of such Person.

 

“Prepayment Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
prepayment agent in connection with any Voluntary Prepayment and its permitted
successors in such capacity.

 

“Prepayment Amount” shall have the meaning assigned to such term in
Section 2.25.

 

“Prepayment Notice” shall have the meaning assigned to such term in
Section 2.25.

 

“Pricing Grid” shall mean the table set forth below.

 

Total Leverage Ratio

 

Eurodollar
Spread

 

ABR Spread

 

Commitment Fee
Rate

 

Category 1

Greater than or equal to 3.00 to 1.00

 

2.75

%

1.75

%

0.50

%

 

 

 

 

 

 

 

 

Category 2

Greater than or equal to 2.25 to 1.00, but less than 3.00 to 1.00

 

2.50

%

1.50

%

0.45

%

 

 

 

 

 

 

 

 

Category 3

Greater than or equal to 1.50 to 1.00, but less than 2.25 to 1.00

 

2.25

%

1.25

%

0.40

%

 

 

 

 

 

 

 

 

Category 4

Less than 1.50 to 1.00

 

2.00

%

1.00

%

0.35

%

 

Each change in the rates described above resulting from a change in the Total
Leverage Ratio shall be effective on and after the date (the “Adjustment Date”)
of delivery to the Administrative Agent of the financial statements and
certificates required by Section 5.4(a) or (b) and Section 5.4(c), respectively,
indicating such change, and until the date immediately preceding the next date
of delivery of such

 

23

--------------------------------------------------------------------------------


 

financial statements and certificates indicating another such change. 
Notwithstanding the foregoing, until Polypore shall have delivered the financial
statements and certificates required by Section 5.4(b) and Section 5.4(c),
respectively, for the fiscal period ended on June 30, 2012, the Total Leverage
Ratio shall be deemed to be in Category 2 for purposes of determining the rates
described above.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).

 

“Pro Forma Basis”, “pro forma” or similar terms shall mean, with respect to
compliance with any test or covenant hereunder (excluding any calculation of the
Restricted Available Amount), compliance with such test or covenant after giving
effect to any proposed Permitted Acquisition, Investment or Asset Sale
(including pro forma adjustments arising out of events which are directly
attributable to the proposed Permitted Acquisition, Investment or Asset Sale,
are factually supportable and are expected to have a continuing impact, in each
case as reasonably determined by Polypore and as certified by a Financial
Officer of Polypore and approved by the Administrative Agent) using, for
purposes of determining such compliance, the historical financial statements of
all entities or assets so acquired or sold or to be acquired or sold and the
consolidated financial statements of Polypore and its Subsidiaries which shall
be reformulated as if such Permitted Acquisition, Investment or Asset Sale, and
all other Permitted Acquisitions, Investments or Asset Sales that have been
consummated during the period, and any Indebtedness or other liabilities
incurred or repaid in connection with any such Permitted Acquisition, Investment
or Asset Sale had been consummated and incurred or repaid at the beginning of
such period (and if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination).  For
purposes of this definition, whenever pro forma effect is to be given to an
acquisition of assets and the amount of income or earnings relating thereto, the
pro forma calculations shall be determined in good faith by a responsible
financial or accounting officer of Polypore (including pro forma expense and
cost reductions).  In addition, any such pro forma calculation, to reflect
operating expense reductions reasonably expected to result from any acquisition
or merger, may include adjustments as appropriate, in the reasonable
determination of Polypore as set forth in an certificate of its chief financial
officer, that either (a) would be permitted pursuant to Rule 11-02 of Regulation
S-X of the Securities Act of 1933, as amended, or (b) have been realized or for
which substantially all the steps necessary for realization have been taken or
at the time of determination are reasonably expected to be taken within 12
months following any such acquisition, including, but not limited to, the
execution or termination of any contracts, the termination of any personnel or
the closing of any facility, as applicable (but determined without duplication
of any amounts included in clause (a)(v)(C) of the definition of “Consolidated
EBITDA”), provided that such adjustments shall be calculated on an annualized
basis and will be set forth in a certificate signed by Polypore’s chief
financial officer and another officer which states in detail (i) the amount of
such adjustment or adjustments, and (ii) that such adjustment or adjustments are
based on the reasonable good faith beliefs of the officers executing such
certificate at the time of such execution.

 

“Pro Rata Percentage” shall mean, of any Revolving Credit Lender at any time the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment.  In the event the Revolving Credit Commitments
shall have expired or been terminated, the Pro Rata Percentages shall be
determined on the basis of the Revolving Credit Commitments most recently in
effect.  Notwithstanding the foregoing, in the case of Section 2.24 when a
Defaulting Lender shall exist, Pro Rata Percentages shall be determined without
regard to any Defaulting Lender’s Revolving Credit Commitment.

 

24

--------------------------------------------------------------------------------


 

“Public Equity Offering” shall mean an underwritten primary public offering of
common stock of, and by, Polypore pursuant to a registration statement filed
with the SEC in accordance with the Securities Act of 1933, as amended.

 

“Purchase Money Note” shall mean a promissory note of a Securitization Entity
evidencing the deferred purchase price of receivables (and related assets)
and/or a line of credit, which may be irrevocable, from Polypore or any
Subsidiary in connection with a Qualified Securitization Transaction to a
Securitization Entity, which note shall be repaid from cash available to the
Securitization Entity other than amounts required to be established as reserves
pursuant to agreements, amounts paid to investors in respect of interest and
principal and amounts paid in connection with the purchase of newly generated
receivables or newly acquired equipment.

 

“Qualified Capital Stock” shall mean any Capital Stock that is not Disqualified
Capital Stock.

 

“Qualified Securitization Transaction” shall mean any transaction or series of
transactions that may be entered into by Polypore or any of its Subsidiaries
pursuant to which Polypore or any of its Subsidiaries may sell, convey or
otherwise transfer to: (i) a Securitization Entity (in the case of a transfer by
Polypore or any of its Subsidiaries); and (ii) any other Person (in the case of
a transfer by a Securitization Entity), or may grant a security interest in any
accounts receivable or equipment (whether now existing or arising or acquired in
the future) of Polypore or any of its Subsidiaries, and any assets related
thereto including, without limitation, all collateral securing such accounts
receivable and all contracts and contract rights and all guarantees or other
obligations in respect of such accounts receivable, proceeds of such accounts
receivable and other assets (including contract rights) which are customarily
transferred or in respect of which security interests are customarily granted in
connection with assets securitization transactions involving accounts
receivable.

 

“Qualifying Loans” shall have the meaning assigned to such term in Section 2.25.

 

“Range” shall have the meaning assigned to such term in Section 2.25.

 

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any Loan Party.

 

“Refinance” shall mean, in respect of any security or Indebtedness, to
refinance, extend, renew, refund, repay, prepay, redeem, defease or retire, or
to issue a security or Indebtedness in exchange or replacement for, such
security or Indebtedness in whole or in part. “Refinanced” and “Refinancing”
shall have correlative meanings.

 

“Refinancing Indebtedness” shall mean any Refinancing, modification,
replacement, restatement, refunding, deferral, extension, substitution,
supplement, reissuance or resale of existing or future Indebtedness (other than
intercompany Indebtedness), including any additional Indebtedness incurred to
pay interest or premiums required by the instruments governing such existing or
future Indebtedness as in effect at the time of issuance thereof (“Required
Premiums”) and fees in connection therewith; provided that any such event shall
not: (i) directly or indirectly result in an increase in the aggregate principal
amount of Permitted Indebtedness, except to the extent such increase is a result
of a simultaneous incurrence of additional Indebtedness: (A) to pay Required
Premiums and related fees; or (B) otherwise permitted to be incurred under this
Agreement; and (ii) create Indebtedness with a Weighted Average Life to Maturity
at the time such Indebtedness is incurred that is less than the Weighted Average
Life to Maturity at such time of the Indebtedness being refinanced, modified,
replaced, renewed, restated, refunded, deferred, extended, substituted,
supplemented, reissued or resold; and (iii) if the Indebtedness being refinanced
is subordinated in right of payment to the Obligations or the Guarantees
thereof, such

 

25

--------------------------------------------------------------------------------


 

Refinancing Indebtedness is subordinated in right of payment to the Obligations
or the Guarantees thereof on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded.

 

“Register” shall have the meaning assigned to such term in Section 9.4(b).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Reimbursement Obligation” shall mean the obligation of Polypore to reimburse
the Issuing Bank pursuant to Section 2.22(e) for amounts drawn under Letters of
Credit.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

 

“Repayment Date” shall have the meaning assigned to such term in Section 2.11.

 

“Required Lenders” shall mean, at any time, the holders of more than 50% of
(a) until the Restatement Effective Date, the Commitments then in effect and
(b) thereafter, the sum of (i) the aggregate unpaid principal amount of the Term
Loans then outstanding and (ii) the Total Revolving Credit Commitments then in
effect or, if the Revolving Credit Commitments have been terminated, the total
Revolving Credit Exposure of all Lenders at such time; provided, that the unused
Term Loan Commitment, unused Revolving Credit Commitment of, and the portion of
the Term Loans and Revolving Credit Exposure held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Required Revolving Lenders” shall mean, at any time, the holders of more than
50% of the Total Revolving Credit Commitments then in effect or, if the
Revolving Credit Commitments have been terminated, the total Revolving Credit
Exposure of all Lenders at such time; provided, that the unused Revolving Credit
Commitment of, and the portion of the Revolving Credit Exposure held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders.

 

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

 

26

--------------------------------------------------------------------------------


 

“Restatement Effective Date” shall mean the date on which the conditions
precedent set forth in Section 4.2 hereof shall have been satisfied.

 

“Restricted Available Amount” shall mean the sum of, without duplication:

 

(i)            50% of the cumulative Consolidated Net Income (or if cumulative
Consolidated Net Income shall be a loss, minus 100% of such loss) of Polypore
earned subsequent to April 1, 2012 and on or prior to the date the relevant
Specified Payment occurs (the “Reference Date”) (treating such period as a
single accounting period); provided, however, that if, at the time of a proposed
Specified Payment, the Senior Leverage Ratio is less than 1.00 to 1.00, for
purposes of calculating the availability of amounts hereunder for such Specified
Payment only, the reference to 50% in this clause (i) shall be deemed to be 75%;
plus

 

(ii)           100% of the aggregate net cash proceeds (including the fair
market value of property other than cash that would constitute Permitted
Investments or a Permitted Business) received by Polypore from any Person (other
than (1) a Subsidiary of Polypore and (2) Excluded Contributions) from the
issuance and sale subsequent to the Restatement Effective Date and on or prior
to the Reference Date of Qualified Capital Stock of Polypore; plus

 

(iii)          without duplication of any amounts included in clause (ii) above,
100% of the aggregate net cash proceeds of any equity contribution received
subsequent to the Restatement Effective Date by Polypore from a holder of
Polypore’s Capital Stock (other than Excluded Contributions); plus

 

(iv)          the amount by which Indebtedness of Polypore is reduced on
Polypore’s balance sheet upon the conversion or exchange subsequent to the
Restatement Effective Date of any Indebtedness of Polypore for Qualified Capital
Stock of Polypore (less the amount of any cash, or the fair value of any other
property, distributed by Polypore upon such conversion or exchange); provided,
however, that the foregoing amount shall not exceed the net cash proceeds
received by Polypore or any Subsidiary from the sale of such Indebtedness
(excluding net cash proceeds from sales to a Subsidiary of Polypore or to an
employee stock ownership plan or a trust established by Polypore or any of its
Subsidiaries for the benefit of their employees); plus

 

(v)           an amount equal to the sum of (I) 100% of the aggregate net
proceeds (including the fair market value of property other than cash that would
constitute Permitted Investments or a Permitted Business) received by Polypore
or any Subsidiary (A) from any sale or other disposition of any Investment in
any Person (including an Unrestricted Subsidiary) made by Polypore and its
Subsidiaries pursuant to Section 6.4(k) and (B) representing the return of
capital or principal (excluding dividends and distributions otherwise included
in Consolidated Net Income) with respect to such Investment, and (II) the
portion (proportionate to Polypore’s Capital Stock in an Unrestricted
Subsidiary) of the fair market value of the net assets of an Unrestricted
Subsidiary at the time such Unrestricted Subsidiary is designated a Subsidiary,
in each case to the extent such event occurs after the Restatement Effective
Date; provided, however, that, in the case of item (II), the foregoing sum shall
not exceed, in the case of any Unrestricted Subsidiary, the amount of
Investments previously made (and treated as a Specified Payment) by Polypore or
any Subsidiary in such Unrestricted Subsidiary pursuant to Section 6.4(k) and;
provided further, that no amount will be included under this clause (v) to the
extent it is already included in Consolidated Net Income; plus

 

(vi)          $25,000,000.

 

“Restricted Indebtedness” shall mean Indebtedness of any Group Member, the
payment, prepayment, repurchase or defeasance of which is restricted under
Section 6.9(b).

 

27

--------------------------------------------------------------------------------


 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock in any
Group Member, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Capital
Stock in any Group Member or any option, warrant or other right to acquire any
such Capital Stock in any Group Member.

 

“Restricted Subsidiary” shall mean any subsidiary of Polypore that is not an
Unrestricted Subsidiary.

 

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

 

“Revolving Credit Commitment” shall mean, as to any Lender, the obligation of
such Lender, if any, to make Revolving Loans and participate in Swingline Loans
and Letters of Credit in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “Revolving Credit Commitment” opposite
such Lender’s name on Schedule 2.1 or in the Assignment and Assumption pursuant
to which such Lender became a party hereto, as the same may be changed from time
to time pursuant to the terms hereof.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.

 

“Revolving Credit Maturity Date” shall mean June 29, 2017.

 

“Revolving Loans” shall mean the revolving loans made by the Lenders to Polypore
pursuant to clause (ii) of Section 2.1(a).

 

“SEC” shall mean the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.

 

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

 

“Securitization Entity” shall mean a wholly-owned Subsidiary of Polypore (or
another Person in which Polypore or any Subsidiary of Polypore makes an
Investment and to which Polypore or any Subsidiary of Polypore transfers
accounts receivable or equipment and related assets) which engages in no
activities other than in connection with the financing of accounts receivable or
equipment and which is designated by the Board of Directors of Polypore (as
provided below) as a Securitization Entity:  (i) no portion of the Indebtedness
or any other obligations (contingent or otherwise) of which: (A) is guaranteed
by Polypore or any Subsidiary of Polypore (excluding guarantees of obligations
(other than the principal of, and interest on, Indebtedness) pursuant to
Standard Securitization Undertakings); (B) is recourse to or obligates Polypore
or any Subsidiary of Polypore in any way other than pursuant to Standard
Securitization Undertakings; or (C) subjects any property or asset of Polypore
or any Subsidiary of Polypore, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings; (ii) with which neither Polypore nor any Subsidiary
of Polypore has any material contract, agreement, arrangement or understanding
(except in connection with a Purchase Money Note or Qualified Securitization
Transaction) other than on terms no less favorable to

 

28

--------------------------------------------------------------------------------


 

Polypore or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of Polypore, other than fees payable in the
ordinary course of business in connection with servicing receivables of such
entity; and (iii) to which neither Polypore nor any Subsidiary of Polypore has
any obligations to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.

 

Any such designation by the Board of Directors of Polypore shall be evidenced to
the Administrative Agent by filing with the Administrative Agent a certified
copy of the resolution of the Board of Directors of Polypore giving effect to
such designation and an Officers’ Certificate certifying that such designation
complied with the foregoing conditions.

 

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.9.

 

“Senior Leverage Ratio” shall mean, on any date, the ratio of (a) the excess of
(i) Consolidated Total Indebtedness that is secured by a Lien (including, in any
event, Indebtedness of the type described in clause (k) of the definition
thereof) on such date (other than Indebtedness secured exclusively by Collateral
on a second or lower priority basis) over (ii) an amount equal to the lesser of
(x) the amount of cash and Permitted Investments held by Polypore and its
Subsidiaries on such date that are free and clear of any Lien (other than
non-consensual Liens permitted by Section 6.2 and Liens permitted by
Section 6.2(b)) and (y) $50,000,000 to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters most recently ended on or prior to such date

 

“Senior Note Indenture” shall mean the Indenture entered into by Polypore and
certain of the Guarantors in connection with the issuance of the Senior Notes,
together with all instruments and other agreements entered into by Polypore or
such Guarantor in connection therewith.

 

“Senior Notes” shall mean (a) the 7.5% senior notes of Polypore issued on
November 26, 2010 pursuant to the Senior Note Indenture, together with any
exchange notes or any replacement notes issued under the Senior Note Indenture
and (b) additional notes of Polypore issued after the Restatement Effective Date
pursuant to the Senior Note Indenture to the extent permitted under Section 6.1.

 

“Specified Cash Management Agreement” shall mean any Cash Management Agreement
entered into by any Group Member with any Lender or affiliate thereof which
either (a) is in effect on the Restatement Effective Date or (b) has been
designated by such Lender and Polypore, by notice to the Administrative Agent
not later than 90 days after execution and delivery thereof, as a “Specified
Cash Management Agreement”.

 

“Specified Disposition” shall mean any asset sale or series of related asset
sales described in clause (b) of the definition of “Asset Sale” having a value
not in excess of $2,500,000.

 

“Specified Hedging Agreement” shall mean any Hedging Agreement in respect of
interest rates entered into by Polypore and any Lender or affiliate thereof or,
in the case of any agreement in effect on the Restatement Effective Date, any
former Lender that was a Lender on the Restatement Effective Date, or any of
their respective affiliates, which either (a) is in effect on the Restatement
Effective Date or (b) has been designated by such Lender and Polypore, by notice
to the Administrative Agent not later than 90 days after execution and delivery
thereof, as a “Specified Hedging Agreement”.

 

“Specified Payment” shall mean any payment or expenditure made pursuant to
Section 6.4(k), 6.6(i), 6.6(h) or 6.9(b)(iii).

 

29

--------------------------------------------------------------------------------


 

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by Polypore or any Subsidiary of Polypore
which are reasonably customary, as determined in good faith by the Board of
Directors of Polypore, in an accounts receivable or equipment transaction.

 

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
owned, controlled or held by the parent or one or more subsidiaries of the
parent or a combination thereof.

 

“Subsidiary” shall mean any subsidiary of Polypore; provided that Unrestricted
Subsidiaries shall be deemed not to constitute “Subsidiaries” for the purposes
of this Agreement (other than the definition of “Unrestricted Subsidiary”).

 

“Surviving Entity” shall have the meaning assigned to such term in Section 6.5.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.21, as the same may be reduced from time to time
pursuant to Section 2.9 or Section 2.21.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.

 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.21.

 

“Syndication Agents” shall have the meaning assigned to such term in the
preamble hereto.

 

“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.

 

“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the sum of (a) the obligations of such Person to pay rent or other amounts under
any Synthetic Lease which are attributable to principal and, without
duplication, (b) the amount of any purchase price payment under any Synthetic
Lease assuming the lessee exercises the option to purchase the leased property
at the end of the lease term.

 

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which any Group Member is or
may become obligated to make (a) any payment in connection with a purchase by
any third party from a Person other than any Group Member of any Capital Stock
or Restricted Indebtedness of any Group Member or (b) any payment (other than on
account of a permitted purchase by it of any Capital Stock or Restricted
Indebtedness) the amount of which is determined by reference to the price or
value at any time of any Capital Stock or Restricted Indebtedness of any Group
Member; provided, that no phantom stock or similar plan providing for

 

30

--------------------------------------------------------------------------------


 

payments only to current or former directors, officers or employees of any Group
Member (or to their heirs or estates) shall be deemed to be a Synthetic Purchase
Agreement.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Loan” shall have the meaning assigned to such term in Section 2.1.  Unless
the context shall otherwise require, the term “Term Loans” shall include
Incremental Term Loans.

 

“Term Loan Borrowing” shall mean a Borrowing comprised of Term Loans.

 

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.1.  The
aggregate amount of the Term Loan Commitments as of the Restatement Effective
Date is $300,000,000.  Unless the context shall otherwise require, the term
“Term Loan Commitment” shall include Incremental Term Loan Commitments.

 

“Term Loan Maturity Date” shall mean June 29, 2017.

 

“Term Percentage” shall mean as to any Lender at any time, the percentage which
such Lender’s Term Loan Commitment then constitutes of the aggregate Term Loan
Commitments (or, at any time after the Restatement Effective Date, the
percentage which the principal amount of such Lender’s Term Loan then
outstanding constitutes of the aggregate principal amount of the Term Loans then
outstanding).

 

“Total Assets” shall mean, as of any date, the total consolidated assets of
Polypore and the Subsidiaries, as set forth on Polypore’s most recently
delivered quarterly balance sheet.

 

“Total Leverage Ratio” shall mean, on any date, the ratio of (a) the excess of
(i) Consolidated Total Indebtedness on such date over (ii) an amount equal to
the lesser of (x) the amount of cash and Permitted Investments held by Polypore
and its Subsidiaries on such date that are free and clear of any Lien (other
than non-consensual Liens permitted by Section 6.2) and (y) $50,000,000 to (b)
Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.

 

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The Total
Revolving Credit Commitment as of the Restatement Effective Date is
$150,000,000.

 

“Trading With the Enemy Act” shall have the meaning assigned to such term in
Section 3.24.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and, in the case of Polypore, the making of the initial Borrowings hereunder,
(b) the repayment of all amounts outstanding or due under the Existing Credit
Agreement and (c) the payment of related fees and expenses.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Eurodollar Rate and the Alternate Base Rate.

 

“Uniform Customs” shall have the meaning assigned to such term in Section 9.7.

 

31

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” of any Person means: (i) any Subsidiary of such Person
that at the time of determination shall be or continue to be designated an
Unrestricted Subsidiary by the Board of Directors of such Person in the manner
provided below; and (ii) any Subsidiary of an Unrestricted Subsidiary.

 

The Board of Directors of Polypore may designate any Subsidiary (including any
newly acquired or newly formed Subsidiary or a Person becoming a Subsidiary
through merger or consolidation or Investment therein) to be an Unrestricted
Subsidiary unless such Subsidiary owns any Capital Stock of or Indebtedness of
or has any Investment in, or owns or holds any Lien on any property of, Polypore
or any other Subsidiary of Polypore that is not a Subsidiary of the Subsidiary
to be so designated or another Unrestricted Subsidiary; provided that:
(i) Polypore certifies to the Administrative Agent that such designation is
being made as an Investment using the Available Amount pursuant to
Section 6.4(k) or the basket referred to in Section 6.4(q) (with the amount of
such Investment being deemed to be the fair market value of the net assets of
such Subsidiary at the time such Subsidiary is designated an Unrestricted
Subsidiary); and (ii) each Subsidiary to be so designated and each of its
Subsidiaries: (A) has not at the time of designation, any Indebtedness pursuant
to which the lender has recourse to any of the assets of Polypore or any of its
Restricted Subsidiaries, unless such recourse is Indebtedness or a Lien that is
permitted under this Agreement after giving effect to such designation; and
(B) either alone or in the aggregate with all other Unrestricted Subsidiaries
does not operate, directly or indirectly, all or substantially all of the
business of Polypore and its Subsidiaries.

 

The Board of Directors of Polypore may designate any Unrestricted Subsidiary to
be a Restricted Subsidiary only if (x) immediately after giving effect to such
designation, Polypore is able to incur at least $1.00 of additional Indebtedness
(other than Permitted Indebtedness) in compliance with the incurrence test set
forth in Section 6.1 and (y) immediately before and immediately after giving
effect to such designation, no Default or Event of Default shall have occurred
and be continuing or would occur as a consequence thereof. Any such designation
by the Board of Directors of Polypore shall be evidenced to the Administrative
Agent by promptly filing with the Administrative Agent a copy of the Board
Resolution giving effect to such designation and an Officers’ Certificate
certifying that such designation complied with the foregoing provisions.  Any
Unrestricted Subsidiary designated as a Restricted Subsidiary may not
subsequently be re-designated as an Unrestricted Subsidiary.

 

If, at any time, any Unrestricted Subsidiary would fail to meet the foregoing
requirements as an Unrestricted Subsidiary, it shall thereafter cease to be an
Unrestricted Subsidiary for purposes of this Agreement and any Indebtedness of
such Subsidiary shall be deemed to be incurred as of such date.

 

Actions taken by an Unrestricted Subsidiary shall not be deemed to have been
taken, directly or indirectly, by Polypore or any Restricted Subsidiary.

 

“U.S. Person” shall mean a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.19(e)(ii)(B)(3).

 

“Voluntary Prepayment” shall have the meaning assigned to such term in
Section 2.25.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:  (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying:  (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal, including

 

32

--------------------------------------------------------------------------------


 

payment at final maturity, in respect thereof; by (ii) the number of years
(calculated to the nearest one-twelfth) which will elapse between such date and
the making of such payment.

 

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares and other de
minimis ownership interests required to be owned under foreign law by local
residents) or other ownership interests representing 100% of the Capital Stock
are, at the time any determination is being made, owned, controlled or held by
such Person or one or more Wholly Owned Subsidiaries of such Person or by such
Person and one or more Wholly Owned Subsidiaries of such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.2.  Terms Generally.  The definitions in Section 1.1 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”; and the words “asset” and “property” shall be construed as having the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract
rights.  All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require.  Except
as otherwise expressly provided herein, (a) any reference in this Agreement to
any Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time (provided that all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to (i) any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of Polypore or any Subsidiary at
“fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof); provided,
however, that if, before or after any change in GAAP occurs, Polypore notifies
the Administrative Agent that Polypore wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any such change
in GAAP occurring after the Restatement Effective Date on the operation of such
covenant (or if the Administrative Agent notifies Polypore that the Required
Lenders wish to amend Article VI or any related definition for such purpose),
then Polypore’s compliance with such covenant (and the computations made for
purposes of determining the Applicable Percentage) shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to Polypore and the Required Lenders.

 

SECTION 1.3.  Pro Forma Calculations.  With respect to any period during which
any Permitted Acquisition or Asset Sale occurs as permitted pursuant to the
terms hereof, the Total Leverage Ratio and the Senior Leverage Ratio shall be
calculated with respect to such period and such Permitted Acquisition or Asset
Sale on a Pro Forma Basis.  For purposes of determining whether a Default or
Event of Default

 

33

--------------------------------------------------------------------------------


 

is in existence after giving effect to a particular transaction, pro forma
compliance with Section 6.10 shall be required unless otherwise agreed by the
Required Lenders.

 

SECTION 1.4.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.5.  Currency Equivalents Generally.  Any amount specified in this
Agreement or any of the other Loan Documents to be in Dollars shall also include
the equivalent of such amount in any currency other than Dollars, such
equivalent amount to be determined at the rate of exchange quoted by JPMorgan
Chase Bank, N.A. in New York, New York at the close of business on the Business
Day immediately preceding any date of determination thereof, to prime banks in
New York, New York for the spot purchase in the New York foreign exchange market
of such amount in Dollars with such other currency.  The maximum amount of
Indebtedness, investments and other threshold amounts that any Group Member may
incur under Article VI shall not be deemed to be exceeded, with respect to any
outstanding Indebtedness, investments and other threshold amounts solely as a
result of fluctuations in the exchange rate of currencies.  When calculating
capacity for the incurrence of additional Indebtedness, investments and other
threshold amounts by any Group Member, the exchange rate of currencies shall be
measured as of the date of such calculation.

 

ARTICLE II

 

The Credits

 

SECTION 2.1.  Commitments.  (a)  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, (i) to make a term loan to Polypore in Dollars (a
“Term Loan”) on the Restatement Effective Date in a principal amount not to
exceed its Term Loan Commitment, and (ii) to make Revolving Loans to Polypore in
Dollars, at any time and from time to time on or after the Restatement Effective
Date, and until the earlier of the Revolving Credit Maturity Date and the
termination of the Revolving Credit Commitment of such Lender in accordance with
the terms hereof, in an aggregate principal amount at any time outstanding that
will not result in such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Credit Commitment.  Within the limits set forth in clause
(ii) of the preceding sentence and subject to the terms, conditions and
limitations set forth herein, Polypore may borrow, pay or prepay and reborrow
Revolving Loans.  Amounts paid or prepaid in respect of Term Loans may not be
reborrowed.

 

(b)                                 Incremental Term Loans.  Each Lender having
an Incremental Term Loan Commitment hereby agrees, severally and not jointly, on
the terms and subject to the conditions set forth herein and in the applicable
Incremental Assumption Agreement and in reliance on the representations and
warranties set forth herein and in the other Loan documents, to make Incremental
Term Loans to Polypore, in an aggregate principal amount not to exceed its
Incremental Term Loan Commitment.  Amounts paid or prepaid in respect of
Incremental Term Loans may not be reborrowed.

 

SECTION 2.2.  Loans.  (a)  Each Loan (other than Swingline Loans) shall be made
as part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender).  Except for Swingline Loans and
Loans deemed made pursuant to Section 2.2(f), the Loans

 

34

--------------------------------------------------------------------------------


 

comprising any Borrowing shall be in an aggregate principal amount that is
(i) (A) in the case of a Revolving Borrowing, an integral multiple of $1,000,000
and not less than $1,000,000 and (B) in the case of a Term Loan Borrowing or an
Incremental Term Loan Borrowing, an integral multiple of $1,000,000 and not less
than $5,000,000 (except with respect to any Incremental Term Loan Borrowing, to
the extent otherwise provided in the related Incremental Assumption Agreement)
or (ii) in the case of any Borrowing, equal to the remaining available balance
of the applicable Commitments.

 

(b)                                 Subject to Section 2.8, each Borrowing shall
be comprised entirely of Eurodollar Loans or ABR Loans, as Polypore may request
pursuant to Section 2.3.  Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided, that any exercise of such option shall not affect the
obligation of Polypore to repay such Loan in accordance with the terms of this
Agreement.  Borrowings of more than one Type may be outstanding at the same
time; provided, however, that Polypore shall not be entitled to request any
Borrowing that, if made, would result in more than ten (10) Eurodollar
Borrowings outstanding hereunder at any time.  For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.

 

(c)                                  Except with respect to Swingline Loans and
Loans made pursuant to Section 2.2(f), each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to the Funding Office not later than 12:00 (noon),
New York City time, and the Administrative Agent shall promptly transfer the
amounts so received to the account designated by Polypore in the applicable
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.

 

(d)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s portion
of such Borrowing, the Administrative Agent may assume that such Lender has made
such portion available to the Administrative Agent on the date of such Borrowing
in accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to Polypore on such date a
corresponding amount.  If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and Polypore severally agree
to repay to the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to Polypore until the date such amount is repaid to the
Administrative Agent at (i) in the case of Polypore, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, a rate determined by the Administrative Agent to represent
its cost of overnight or short-term funds (which determination shall be
conclusive absent manifest error).  If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.

 

(e)                                  Notwithstanding any other provision of this
Agreement, Polypore shall not be entitled to request any Revolving Credit
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Credit Maturity Date.

 

(f)                                   If the Issuing Bank shall not have
received from Polypore the payment required to be made by Section 2.22(e) within
the time specified in such Section, the Issuing Bank will promptly notify the
Administrative Agent of the L/C Disbursement and the Administrative Agent will
promptly notify each Revolving Credit Lender of such L/C Disbursement and its
Pro Rata Percentage thereof.  Each Revolving Credit Lender shall pay by wire
transfer of immediately available funds to the Administrative Agent not later
than 2:00 p.m., New York City time, on such date (or, if such Revolving Credit
Lender

 

35

--------------------------------------------------------------------------------


 

shall have received such notice later than 12:00 (noon), New York City time, on
any day, not later than 10:00 a.m., New York City time, on the immediately
following Business Day), an amount equal to such Lender’s Pro Rata Percentage of
such L/C Disbursement (it being understood that such amount shall be deemed to
constitute an ABR Revolving Loan of such Lender and such payment shall be deemed
to have reduced the L/C Exposure), and the Administrative Agent will promptly
pay to the Issuing Bank amounts so received by it from the Revolving Credit
Lenders.  The Administrative Agent will promptly pay to the Issuing Bank any
amounts received by it from Polypore pursuant to Section 2.22(e) prior to the
time that any Revolving Credit Lender makes any payment pursuant to this
paragraph (f); any such amounts received by the Administrative Agent thereafter
will be promptly remitted by the Administrative Agent to the Revolving Credit
Lenders that shall have made such payments and to the Issuing Bank, as their
interests may appear.  If any Revolving Credit Lender shall not have made its
Pro Rata Percentage of such L/C Disbursement available to the Administrative
Agent as provided above, such Lender and Polypore severally agree to pay
interest on such amount, for each day from and including the date such amount is
required to be paid in accordance with this paragraph to but excluding the date
such amount is paid, to the Administrative Agent for the account of the Issuing
Bank at (i) in the case of Polypore, a rate per annum equal to the interest rate
applicable to Revolving Loans pursuant to Section 2.6(a), and (ii) in the case
of such Lender, for the first such day, the Federal Funds Effective Rate, and
for each day thereafter, the Alternate Base Rate.

 

SECTION 2.3.  Borrowing Procedure.  In order to request a Borrowing (other than
a Swingline Loan or a deemed Borrowing pursuant to Section 2.2(f), as to which
this Section 2.3 shall not apply), Polypore shall hand deliver or fax to the
Administrative Agent (or give telephonic notice promptly confirmed by written
notice) a duly completed Borrowing Request (a) in the case of a Eurodollar
Borrowing, not later than 12:00 (noon), New York City time, three Business Days
before a proposed Borrowing, and (b) in the case of an ABR Borrowing, not later
than 12:00 (noon), New York City time, one Business Day before a proposed
Borrowing.  Each Borrowing Request shall be irrevocable, shall be signed by or
on behalf of Polypore and shall specify the following information: (i) whether
the Borrowing then being requested is to be a Term Loan Borrowing, an
Incremental Term Loan Borrowing or a Revolving Credit Borrowing and whether such
Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of
such Borrowing (which shall be a Business Day); (iii) the number and location of
the account to which funds are to be disbursed; (iv) the amount of such
Borrowing; and (v) if such Borrowing is to be a Eurodollar Borrowing, the
Interest Period with respect thereto; provided, however, that, notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.2.  If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then Polypore shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.3 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

 

SECTION 2.4.  Evidence of Debt; Repayment of Loans.  (a)  Polypore hereby
unconditionally promises to pay to each Lender, through the Administrative
Agent, (i) the principal amount of each Term Loan of such Lender as provided in
Section 2.11 and (ii) the then unpaid principal amount of each Revolving Loan of
such Lender on the Revolving Credit Maturity Date.  Polypore hereby promises to
pay to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the Revolving Credit Maturity Date.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
Polypore to such Lender resulting from each Loan made by such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement.

 

36

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent shall maintain
accounts in which it will record (i) the amount of each Loan made hereunder, the
Type thereof and, if applicable, the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from Polypore to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder from Polypore or any
Guarantor and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraphs (b) and (c) above shall be prima facie evidence of the
existence and amounts of the obligations therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligations of
Polypore to repay the Loans in accordance with their terms.

 

(e)                                  Any Lender may request that Loans made by
it hereunder be evidenced by a promissory note.  In such event, Polypore shall
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns and in a form and substance reasonably acceptable to the
Administrative Agent and Polypore. Notwithstanding any other provision of this
Agreement, in the event any Lender shall request and receive such a promissory
note, the interests represented by such note shall at all times (including after
any assignment of all or part of such interests pursuant to Section 9.4) be
represented by one or more promissory notes payable to the payee named therein
or its registered assigns.

 

SECTION 2.5.  Fees.  (a)  Polypore agrees to pay to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Commitment of such Lender
shall expire or be terminated as provided herein, a commitment fee (a
“Commitment Fee”) at the rate determined pursuant to the Pricing Grid on the
daily unused amount of the Commitments of such Lender (other than the Swingline
Commitment) during the preceding quarter (or other period commencing with the
Restatement Effective Date or ending with the Revolving Credit Maturity Date or
the date on which the Commitments of such Lender shall expire or be
terminated).  All Commitment Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days.  The Commitment Fee due to each
Lender shall commence to accrue on the Restatement Effective Date and shall
cease to accrue on the date on which the Commitment of such Lender shall expire
or be terminated as provided herein.  For purposes of calculating Commitment
Fees only, no portion of the Revolving Credit Commitments shall be deemed
utilized as a result of outstanding Swingline Loans.

 

(b)                                 Polypore agrees to pay to the Administrative
Agent, for its own account, the administration fees set forth in the Fee Letter
at the times and in the amounts specified therein (the “Administrative Agent
Fees”).

 

(c)                                  Polypore agrees to pay (i) to each
Revolving Credit Lender, through the Administrative Agent, on each Fee Payment
Date a fee (an “L/C Participation Fee”) calculated on such Lender’s Pro Rata
Percentage of the daily aggregate L/C Exposure (excluding the portion thereof
attributable to unreimbursed L/C Disbursements) during the preceding quarter (or
shorter period commencing with the Restatement Effective Date or ending with the
Revolving Credit Maturity Date or the date on which all Letters of Credit have
been canceled or have expired and the Revolving Credit Commitments of all
Lenders shall have been terminated) at a rate per annum equal to the Applicable
Percentage from time to time used to determine the interest rate on Revolving
Credit Borrowings comprised of Eurodollar Loans pursuant to Section 2.6, and
(ii) to the Issuing Bank, for its own account, a fronting fee of 0.25% per annum
on the undrawn and unexpired amount of each Letter of Credit, payable quarterly
in arrears on each Fee Payment Date after the issuance date (the “Issuing Bank
Fees”).  All L/C Participation Fees and Issuing Bank Fees shall be computed on
the basis of the actual number of days elapsed in a year of 360 days.

 

37

--------------------------------------------------------------------------------


 

(d)                                 All Fees shall be paid in Dollars on the
dates due, in immediately available funds, to the Administrative Agent for
distribution, if and as appropriate, among the Lenders, except that the Issuing
Bank Fees shall be paid directly to the Issuing Bank.  Once paid, none of the
Fees shall be refundable under any circumstances.

 

SECTION 2.6.  Interest on Loans.  (a)  Subject to the provisions of Section 2.7,
the Loans comprising each ABR Borrowing, including each Swingline Loan, shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as the case may be, when the Alternate Base Rate is
determined by reference to the Prime Rate and over a year of 360 days at all
other times and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Percentage in effect from time to time.

 

(b)                                 Subject to the provisions of Section 2.7,
the Loans comprising each Eurodollar Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal to the Eurodollar Rate for the Interest Period in effect
for such Borrowing plus the Applicable Percentage in effect from time to time.

 

(c)                                  Interest on each Loan shall be payable to
the applicable Lenders, through the Administrative Agent, on the Interest
Payment Dates applicable to such Loan except as otherwise provided in this
Agreement.  The applicable Alternate Base Rate or Eurodollar Rate for each
Interest Period or day within an Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.7.  Default Interest.  Any amount (whether of principal, interest,
Fees or otherwise) not paid when due hereunder or under any other Loan Document
shall bear interest, to the extent permitted by law (after as well as before
judgment), payable on demand, (a) in the case of principal, at the rate
otherwise applicable thereto pursuant to Section 2.6 plus 2.00% per annum and
(b) in all other cases, at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be, when
determined by reference to the Prime Rate and over a year of 360 days at all
other times) equal to the rate that would be applicable to an ABR Term Loan plus
2.00% per annum.

 

SECTION 2.8.  Alternate Rate of Interest.  In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to a majority in interest of the Lenders
participating or to participate in such Loan of making or maintaining its
Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Eurodollar Rate, the Administrative Agent shall, as
soon as practicable thereafter, give written or fax notice of such determination
to Polypore and the Lenders.  In the event of any such determination, until the
Administrative Agent shall have advised Polypore and the Lenders that the
circumstances giving rise to such notice no longer exist, any request by
Polypore for a Eurodollar Borrowing pursuant to Section 2.3 or 2.10 shall be
deemed to be a request for an ABR Borrowing.  Each determination by the
Administrative Agent under this Section 2.8 shall be conclusive absent manifest
error.

 

SECTION 2.9.  Termination and Reduction of Commitments.  (a)  The Term Loan
Commitments shall automatically terminate at 5:00 p.m., New York City time, on
the Restatement Effective Date. The Revolving Credit Commitments, the Swingline
Commitment and the L/C Commitment shall automatically terminate on the Revolving
Credit Maturity Date.

 

38

--------------------------------------------------------------------------------


 

(b)                                 Upon at least three Business Days’ prior
irrevocable written or fax notice (or telephonic notice promptly confirmed by
written notice) to the Administrative Agent, Polypore may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the Term
Loan Commitments or the Revolving Credit Commitments; provided, however, that
(i) each partial reduction of the Term Loan Commitments or the Revolving Credit
Commitments shall be in an integral multiple of $1,000,000 and in a minimum
amount of $1,000,000 and (ii) the Total Revolving Credit Commitment shall not be
reduced to an amount that is less than the Aggregate Revolving Credit Exposure
at the time.

 

(c)                                  Each reduction in the Term Loan Commitments
or the Revolving Credit Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective applicable Commitments.  Polypore
shall pay to the Administrative Agent for the account of the applicable Lenders,
on the date of termination of the Commitments of any Class, all accrued and
unpaid Commitment Fees relating to such Class to but excluding the date of such
termination.

 

SECTION 2.10.  Conversion and Continuation of Borrowings.  Polypore shall have
the right at any time upon prior irrevocable notice to the Administrative Agent
(a) not later than 12:00 (noon), New York City time, one Business Day prior to
conversion, to convert any Eurodollar Borrowing into an ABR Borrowing, (b) not
later than 12:00 (noon), New York City time, three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 12:00 (noon), New York
City time, three Business Days prior to conversion, to convert the Interest
Period with respect to any Eurodollar Borrowing to another permissible Interest
Period, subject in each case to the following:

 

(i)                                     each conversion or continuation shall be
made pro rata among the Lenders in accordance with the respective principal
amounts of the Loans comprising the converted or continued Borrowing;

 

(ii)                                  if less than all the outstanding principal
amount of any Borrowing shall be converted or continued, then each resulting
Borrowing shall satisfy the limitations specified in Sections 2.2(a) and
2.2(b) regarding the principal amount and maximum number of Borrowings of the
relevant Type;

 

(iii)                               each conversion shall be effected by each
Lender and the Administrative Agent by recording for the account of such Lender
the new Loan of such Lender resulting from such conversion and reducing the Loan
(or portion thereof) of such Lender being converted by an equivalent principal
amount; accrued interest on any Eurodollar Loan (or portion thereof) being
converted shall be paid by Polypore at the time of conversion;

 

(iv)                              if any Eurodollar Borrowing is converted at a
time other than the end of the Interest Period applicable thereto, Polypore
shall pay, upon demand, any amounts due to the Lenders pursuant to Section 2.15;
and

 

(v)                                 after the occurrence and during the
continuance of a Default specified in clause (b), (c), (g) or (h) of Article VII
(without regard to any applicable grace period in such clause (c)), no
outstanding Loan may be converted into, or continued as, a Eurodollar Loan.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity, currency denomination and amount
of the Borrowing that Polypore requests be converted or continued, (ii) whether
such Borrowing is to be converted to or continued as a Eurodollar Borrowing or
an ABR Borrowing, (iii) if such notice requests a conversion, the date of such
conversion

 

39

--------------------------------------------------------------------------------


 

(which shall be a Business Day) and (iv) if such Borrowing is to be converted to
or continued as a Eurodollar Borrowing, the Interest Period with respect
thereto.  If no Interest Period is specified in any such notice with respect to
any conversion to or continuation as a Eurodollar Borrowing, Polypore shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing.  If Polypore shall not have given notice in accordance with this
Section 2.10 to continue any Eurodollar Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
automatically be converted into an ABR Borrowing.

 

SECTION 2.11.  Repayment of Term Loan Borrowings.  (a)  Polypore shall pay to
the applicable Lenders, through the Administrative Agent, on the dates set forth
below, or if any such date is not a Business Day, on the next preceding Business
Day (each such date being called a “Repayment Date”), a principal amount of the
Term Loans (as adjusted from time to time pursuant to Sections 2.11(c), 2.12,
2.13(e) and 2.23(d)) equal to such Lender’s Term Percentage multiplied by a
percentage of the original aggregate principal amount of the Term Loans as set
forth below (together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment):

 

Repayment Date

 

Amount

 

 

 

 

 

September 29, 2012

 

1.250

%

December 29, 2012

 

1.250

%

March 30, 2013

 

1.250

%

June 29, 2013

 

1.250

%

September 28, 2013

 

1.250

%

December 29, 2013

 

1.250

%

March 29, 2014

 

1.250

%

June 28, 2014

 

1.250

%

September 27, 2014

 

1.875

%

January 3, 2015

 

1.875

%

March 28, 2015

 

1.875

%

June 27, 2015

 

1.875

%

October 3, 2015

 

2.500

%

January 2, 2016

 

2.500

%

April 2, 2016

 

2.500

%

July 2, 2016

 

2.500

%

October 1, 2016

 

3.750

%

December 31, 2016

 

3.750

%

April 1, 2017

 

3.750

%

Term Loan Maturity Date

 

57.500

%

 

(b)                                 Polypore shall pay to the Administrative
Agent, for the account of the Lenders, on each Incremental Term Loan Repayment
Date, a principal amount of the Other Term Loans (as adjusted from time to time
pursuant to Sections 2.11(c), 2.12 and 2.13(e)) equal to the amount set forth
for such date in the applicable Incremental Assumption Agreement, together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment.

 

(c)                                  In the event and on each occasion that any
Term Loan Commitment (other than any Incremental Term Loan Commitment) shall be
reduced or shall expire or terminate other than as a result

 

40

--------------------------------------------------------------------------------


 

of the making of a Term Loan, the installments payable on each Repayment Date
shall be reduced pro rata by an aggregate amount equal to the amount of such
reduction, expiration or termination.

 

(d)                                 To the extent not previously paid, all Term
Loans shall be due and payable on the Term Loan Maturity Date and all
Incremental Term Loans shall be due and payable on the applicable Incremental
Term Loan Maturity Date, together in each case with accrued and unpaid interest
on the principal amount to be paid to but excluding the date of payment.

 

(e)                                  All repayments pursuant to this
Section 2.11 shall be subject to Section 2.15, but shall otherwise be without
premium or penalty.

 

SECTION 2.12.  Optional Prepayments.  (a)  Polypore shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or telephonic notice
promptly confirmed by written notice) in the case of Eurodollar Loans, or
written or fax notice (or telephonic notice promptly confirmed by written
notice) at least one Business Day prior to the date of prepayment in the case of
ABR Loans, to the Administrative Agent before 12:00 (noon), New York City time;
provided, however, that each partial prepayment of Loans shall be in an amount
that is an integral multiple of $100,000 and not less than $500,000.

 

(b)                                 Optional prepayments of outstanding Term
Loans under this Agreement shall be applied to the installments thereof as
directed by Polypore.

 

(c)                                  Each notice of prepayment shall specify the
prepayment date and the principal amount and currency denomination of each
Borrowing (or portion thereof) to be prepaid, shall be irrevocable, unless
conditioned upon the effectiveness of any extension, renewal, refinancing or
replacement, in whole or in part, of the Obligations, and shall commit Polypore
to prepay such Borrowing by the amount stated therein on the date stated
therein.  All prepayments under this Section 2.12 shall be subject to
Section 2.15 but otherwise without premium or penalty.  All prepayments under
this Section 2.12 shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment; provided,
however, that in the case of a prepayment of an ABR Revolving Loan or a
Swingline Loan that is not made in connection with a termination of the
Revolving Credit Commitments, the accrued and unpaid interest on the principal
amount prepaid shall be payable on the next scheduled Interest Payment Date with
respect to such ABR Revolving Loan or Swingline Loan.

 

SECTION 2.13.  Mandatory Prepayments.  (a)  In the event of any termination of
all the Revolving Credit Commitments, Polypore shall, on the date of such
termination, repay or prepay all its outstanding Revolving Credit Borrowings and
all outstanding Swingline Loans and replace all outstanding Letters of Credit.
If as a result of any partial reduction of the Revolving Credit Commitments the
Aggregate Revolving Credit Exposure would exceed the Total Revolving Credit
Commitment after giving effect thereto, then Polypore shall, on the date of such
reduction, repay or prepay Revolving Credit Borrowings or Swingline Loans (or a
combination thereof) and/or replace outstanding Letters of Credit in an amount
sufficient to eliminate such excess.

 

(b)                                 Not later than the third Business Day
following the completion of any Asset Sale or Recovery Event, Polypore shall
apply 100% of the Net Cash Proceeds received with respect thereto to prepay
outstanding Term Loans in accordance with Section 2.13(e), provided, that if the
Microporous Disposition constitutes an Asset Sale, the Net Cash Proceeds thereof
shall only be required to be so applied to the extent necessary to reduce the
Senior Leverage Ratio (determined without giving effect to clause (ii) of the
definition thereof) to 1.50 to 1.00.

 

41

--------------------------------------------------------------------------------


 

(c)                                  No later than the earlier of (i) 90 days
after the end of each fiscal year of Polypore, commencing with the fiscal year
ending on December 29, 2013, and (ii) the date on which the financial statements
with respect to such period are delivered pursuant to Section 5.4(a), Polypore
shall prepay outstanding Term Loans in accordance with Section 2.13(e) in an
aggregate principal amount equal to 50% of Excess Cash Flow for the fiscal year
then ended; provided, however, that in the event the Total Leverage Ratio at the
end of such fiscal year was equal to or less than 3.50 to 1.00 and greater than
or equal to 3.00 to 1.00, then such amount shall be reduced to 25% of such
Excess Cash Flow and in the event the Total Leverage Ratio at the end of such
fiscal year was less than 3.00 to 1.00, no such prepayment shall be required.

 

(d)                                 In the event that any Loan Party or any
subsidiary of a Loan Party shall receive Net Cash Proceeds from the issuance or
other disposition of Indebtedness for money borrowed (or similar transaction
evidenced by bonds, debentures, notes or similar instruments) of any Loan Party
or any subsidiary of a Loan Party (other than Indebtedness for money borrowed
(or similar transaction evidenced by bonds, debentures, notes or similar
instruments) permitted pursuant to Section 6.1, except for Indebtedness incurred
under clause (xi) of the definition of “Permitted Indebtedness”, for which a
mandatory prepayment shall be required), Polypore shall, substantially
simultaneously with (and in any event not later than the third Business Day next
following) the receipt of such Net Cash Proceeds by such Loan Party or such
subsidiary, apply an amount equal to 100% of such Net Cash Proceeds to prepay
outstanding Term Loans in accordance with Section 2.13(e).

 

(e)                                  Mandatory prepayments of outstanding Term
Loans under this Agreement shall be applied, first, to the next four scheduled
installments thereof in direct order of maturity and, thereafter, ratably to the
installments thereof.

 

(f)                                   Polypore shall deliver to the
Administrative Agent, at the time of each prepayment required under this
Section 2.13, (i) a certificate signed by a Financial Officer of Polypore
setting forth in reasonable detail the calculation of the amount of such
prepayment and (ii) to the extent practicable, at least three days prior written
notice of such prepayment.  Each notice of prepayment shall specify the
prepayment date, the Type of each Loan being prepaid and the principal amount of
each Loan (or portion thereof) to be prepaid.  All prepayments of Borrowings
under this Section 2.13 shall be subject to Section 2.15, but shall otherwise be
without premium or penalty.

 

SECTION 2.14.  Reserve Requirements; Change in Circumstances.  (a) 
Notwithstanding any other provision of this Agreement, if any Change in Law
shall (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of or
credit extended by any Lender or the Issuing Bank (except any such reserve
requirement which is reflected in the Eurodollar Rate), (ii) subject any Lender
to any Taxes (other than (A) Indemnified Taxes covered by Section 2.19,
(B) Other Taxes and (C) Excluded Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or (iii) shall impose on such
Lender or the Issuing Bank or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender or any Letter
of Credit or participation therein, and the result of any of the foregoing shall
be to increase the cost to such Lender or the Issuing Bank of making or
maintaining any Eurodollar Loan (or in the case of (ii) any Loans) or increase
the cost to any Lender of issuing or maintaining any Letter of Credit or
purchasing or maintaining a participation therein or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Bank hereunder (whether
of principal, interest or otherwise), in each case, by an amount deemed by such
Lender or the Issuing Bank to be material, then Polypore will pay to such Lender
or the Issuing Bank, as the case may be, upon demand such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

 

42

--------------------------------------------------------------------------------


 

(b)                                 If any Lender or the Issuing Bank shall have
determined that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
the Issuing Bank’s capital or on the capital of such Lender’s or the Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made or participations in Letters of Credit purchased by such Lender pursuant
hereto or the Letters of Credit issued by the Issuing Bank pursuant hereto to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy or liquidity) by an amount deemed by such Lender or the Issuing
Bank to be material, then from time to time Polypore shall pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

(c)                                  Notwithstanding anything herein to the
contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a Change in Law, regardless of the date enacted, adopted, issued or
implemented.

 

(d)                                 A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to Polypore and shall be
conclusive absent manifest error.  Polypore shall pay such Lender or the Issuing
Bank the amount shown as due on any such certificate delivered by it within 10
days after its receipt of the same.

 

(e)                                  Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation for any increased costs or reduction
in amounts received or receivable or reduction in return on capital shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided, that Polypore shall not be under any obligation to
compensate any Lender or the Issuing Bank under paragraph (a) or (b) above with
respect to increased costs or reductions with respect to any period prior to the
date that is 180 days prior to such request if such Lender or the Issuing Bank
knew or could reasonably have been expected to know of the circumstances giving
rise to such increased costs or reductions and of the fact that such
circumstances would result in a claim for increased compensation by reason of
such increased costs or reductions; provided, further, that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 180-day period. 
The protection of this Section shall be available to each Lender and the Issuing
Bank regardless of any possible contention of the invalidity or inapplicability
of the Change in Law that shall have occurred or been imposed.

 

SECTION 2.15.  Indemnity.  Polypore shall indemnify each Lender against any loss
or expense that such Lender may sustain or incur as a consequence of (a) any
event, other than a default by such Lender in the performance of its obligations
hereunder, which results in (i) such Lender receiving or being deemed to receive
any amount on account of the principal of any Eurodollar Loan prior to the end
of the Interest Period in effect therefor, (ii) the conversion of any Eurodollar
Loan to an ABR Loan, or the conversion of the Interest Period with respect to
any Eurodollar Loan, in each case other than on the last day of the Interest
Period in effect therefor, or (iii) any Eurodollar Loan to be made by such
Lender (including any Eurodollar Loan to be made pursuant to a conversion or
continuation under Section 2.10) not being made after notice of such Loan shall
have been given by Polypore hereunder (any of the events

 

43

--------------------------------------------------------------------------------


 

referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder.  In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period, but such loss shall not, in any event, include any lost profit or loss
of applicable margin.  A certificate of any Lender setting forth any amount or
amounts which such Lender is entitled to receive pursuant to this Section 2.15
shall be delivered to Polypore and shall be conclusive absent manifest error.

 

SECTION 2.16.  Pro Rata Treatment.  Except as otherwise provided herein, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fees or the L/C
Participation Fees, each reduction of the Term Loan Commitments or the Revolving
Credit Commitments and each conversion of any Borrowing to or continuation of
any Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans or participations in L/C
Disbursements, as applicable).  Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round each Lender’s percentage of such Borrowing to the
next higher or lower whole dollar amount.

 

SECTION 2.17.  Sharing of Setoffs.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against
Polypore or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or L/C Disbursement as a result of which the unpaid portion of its Loans
and participations in L/C Disbursements shall be proportionately less than the
unpaid portion of the Loans and participations in L/C Disbursements of any other
Lender, it shall be deemed simultaneously to have purchased from such other
Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Loans and L/C Exposure of such other Lender,
so that the aggregate unpaid amount of the Loans and L/C Exposure and
participations in Loans and L/C Exposure held by each Lender shall be in the
same proportion to the aggregate unpaid amount of all Loans and L/C Exposure
then outstanding as the amount of its Loans and L/C Exposure prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
amount of all Loans and L/C Exposure outstanding prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that if
any such purchase or purchases or adjustments shall be made pursuant to this
Section 2.17 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest.  Polypore expressly consents to the foregoing arrangements and agree
that any Lender holding a participation in a Loan or L/C Disbursement deemed to
have been so purchased may exercise any and all rights of banker’s lien, setoff
or counterclaim with respect to any and all moneys owing by Polypore to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
Polypore in the amount of such participation.

 

SECTION 2.18.  Payments.  (a)  Polypore shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 12:00
(noon), New York City time, on the date when due in Dollars and in immediately
available funds, without setoff, defense or counterclaim.  Each such payment
(other than (i) Issuing Bank Fees, which shall be paid directly to the Issuing
Bank, and (ii) principal of

 

44

--------------------------------------------------------------------------------


 

and interest on Swingline Loans, which shall be paid directly to the Swingline
Lender except as otherwise provided in Section 2.20(e)) shall be made to the
Administrative Agent at the Funding Office, or at such other location as the
Administrative Agent shall notify Polypore from time to time in accordance with
Section 9.1.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.

 

(b)                                 Except as otherwise expressly provided
herein, whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder or under any other Loan
Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest or Fees, if applicable.

 

SECTION 2.19.  Taxes.  (a)  Any and all payments by or on account of any
obligation of Polypore or any Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the applicable withholding
agent shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments as determined in good faith, then (i) the sum payable by Polypore or
applicable Loan Party shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or such Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b)                                 In addition, Polypore shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)                                  Polypore shall indemnify the Administrative
Agent and each Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent or such Lender, as the case may be, on or with respect to any payment by
or on account of any obligation of Polypore or any Loan Party hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto (other than penalties or interest attributable to (i) a failure or delay
by the Administrative Agent or such Lender, as applicable, in making such
written demand to Polypore or (ii) the gross negligence or willful misconduct of
the Administrative Agent or such Lender, as applicable), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to Polypore by a Lender, or by the Administrative
Agent on its behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Polypore or any other Loan Party to a
Governmental Authority, Polypore shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to Polypore and the Administrative Agent,
at the time or times reasonably requested by Polypore or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by Polypore or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In

 

45

--------------------------------------------------------------------------------


 

addition, any Lender, if reasonably requested by Polypore or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Polypore or the Administrative Agent as will enable
Polypore or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.19(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to Polypore and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Polypore or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B)                               any Lender that is not a U.S. Person (a
“Non-U.S. Lender”) shall, to the extent it is legally entitled to do so, deliver
to Polypore and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Polypore or the Administrative Agent), whichever of the
following is applicable:

 

(1)                                 in the case of a Non-U.S. Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Non-U.S. Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Polypore within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4)                                 to the extent a Non-U.S. Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the Non-

 

46

--------------------------------------------------------------------------------


 

U.S. Lender is a partnership and one or more direct or indirect partners of such
Non-U.S. Lender are claiming the portfolio interest exemption, such Non-U.S.
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

 

(C)                               any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to Polypore and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Non-U.S. Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of Polypore or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Polypore or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Polypore and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by Polypore or the Administrative Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by Polypore or the
Administrative Agent as may be necessary for Polypore and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Polypore and the Administrative Agent
in writing of its legal inability to do so.

 

(f)                                   Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Taxes and without limiting
the obligation of the Loan Parties to do so) and (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 9.4(c) relating
to the maintenance of a Participant Register, in either case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

 

SECTION 2.20.  Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.  (a)  In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation

 

47

--------------------------------------------------------------------------------


 

pursuant to Section 2.14, (ii) Polypore is required to pay any additional amount
to any Lender or the Issuing Bank or any Governmental Authority on account of
any Lender or the Issuing Bank pursuant to Section 2.19, (iii) any Lender
becomes a Defaulting Lender or (iv) any Lender refuses to consent to any
amendment, waiver or other modification of any Loan Document requested by
Polypore that requires the consent of a greater percentage of the Lenders than
the Required Lenders and such amendment, waiver or other modification is
consented to by the Required Lenders, Polypore may, at its sole expense and
effort (including with respect to the processing and recordation fee referred to
in Section 9.4(b)), upon notice to such Lender or the Issuing Bank and the
Administrative Agent, require such Lender or the Issuing Bank to transfer and
assign, without recourse, representation or warranty, except as to warranty as
to its ownership of the assigned obligations (in accordance with and subject to
the restrictions contained in Section 9.4), all of its interests, rights and
obligations under this Agreement to an assignee that shall assume such assigned
obligations and, with respect to clause (iv) above, shall consent to such
requested amendment, waiver or other modification of any Loan Document (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction,
(y) Polypore shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Credit Commitment is being assigned, of the Issuing
Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, and (z) Polypore or such assignee shall have paid to the affected
Lender or the Issuing Bank in immediately available funds an amount equal to the
sum of the principal of and interest accrued to the date of such payment on the
outstanding Loans or L/C Disbursements of such Lender or the Issuing Bank plus
all Fees and other amounts accrued for the account of such Lender or the Issuing
Bank hereunder (including any amounts under Section 2.14 and Section 2.15);
provided, further, that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s or the Issuing Bank’s
claim for compensation under Section 2.14 or the amounts paid pursuant to
Section 2.19, as the case may be, cease to cause such Lender or the Issuing Bank
to suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital or cease to result in amounts being payable under
Section 2.19, as the case may be (including as a result of any action taken by
such Lender or the Issuing Bank pursuant to paragraph (b) below), or if such
Lender or the Issuing Bank shall waive its right to claim further compensation
under Section 2.14 in respect of such circumstances or event or shall waive its
right to further payments under Section 2.19 in respect of such circumstances or
event or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender or the Issuing Bank shall not
thereafter be required to make any such transfer and assignment hereunder.  Each
party hereto agrees that an assignment required pursuant to this paragraph may
be effected pursuant to an Assignment and Assumption executed by Polypore, the
Administrative Agent and the assignee, and that the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective.

 

(b)                                 If (i) any Lender or the Issuing Bank shall
request compensation under Section 2.14 or (ii) Polypore is required to pay any
additional amount to any Lender or the Issuing Bank or any Governmental
Authority on account of any Lender or the Issuing Bank, pursuant to
Section 2.19, then such Lender or the Issuing Bank shall use reasonable efforts
(which shall not require such Lender or the Issuing Bank to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by Polypore or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or Affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or would reduce
amounts payable pursuant to Section 2.19, as the case may be, in the future. 
Polypore hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the Issuing Bank in connection with any such filing or assignment,
delegation and transfer.

 

48

--------------------------------------------------------------------------------


 

SECTION 2.21.  Swingline Loans.  (a)  Swingline Commitment.  Subject to the
terms and conditions and relying upon the representations and warranties herein
set forth, the Swingline Lender agrees to make loans to Polypore at any time and
from time to time on and after the Restatement Effective Date and until the
earlier of the Revolving Credit Maturity Date and the termination of the
Revolving Credit Commitments in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of all Swingline Loans exceeding $15,000,000
in the aggregate or (ii) the Aggregate Revolving Credit Exposure, after giving
effect to any Swingline Loan, exceeding the Total Revolving Credit Commitment. 
Each Swingline Loan shall be in a principal amount that is an integral multiple
of $100,000 and not less than $100,000.  The Swingline Commitment may be
terminated or reduced from time to time as provided herein.  Within the
foregoing limits, Polypore may borrow, pay or prepay and reborrow Swingline
Loans hereunder, subject to the terms, conditions and limitations set forth
herein.

 

(b)                                 Swingline Loan Borrowing Procedure. Polypore
shall notify the Swingline Lender by fax, or by telephone (confirmed by fax),
not later than 12:00 (noon), New York City time, on the day of a proposed
Swingline Loan.  Such notice shall be delivered on a Business Day, shall be
irrevocable and shall refer to this Agreement and shall specify the requested
date (which shall be a Business Day) and amount of such Swingline Loan and the
wire transfer instructions for the account of Polypore to which the proceeds of
such Swingline Loan should be transferred. The Swingline Lender shall promptly
make each Swingline Loan by wire transfer to the account specified by Polypore
in such request.

 

(c)                                  Prepayment.  Polypore shall have the right
at any time and from time to time to prepay any Swingline Loan, in whole or in
part, upon giving written or fax notice (or telephonic notice promptly confirmed
by written notice) to the Swingline Lender and to the Administrative Agent
before 12:00 (noon), New York City time on the date of prepayment at the
Swingline Lender’s address for notices specified in Section 9.1.

 

(d)                                 Interest.  Each Swingline Loan shall be an
ABR Loan and, subject to the provisions of Section 2.7, shall bear interest at
the rate provided for the ABR Revolving Loans as provided in Section 2.6(a).

 

(e)                                  Participations.  The Swingline Lender may
by written notice given to the Administrative Agent not later than 11:00 a.m.,
New York City time, on any Business Day require the Revolving Credit Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans outstanding.  Such notice shall specify the aggregate amount of Swingline
Loans in which the Revolving Credit Lenders will participate.  The
Administrative Agent will, promptly upon receipt of such notice, give notice to
each Revolving Credit Lender, specifying in such notice such Lender’s Pro Rata
Percentage of such Swingline Loan or Loans.  In furtherance of the foregoing,
each Revolving Credit Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Revolving Credit Lender’s Pro Rata
Percentage of such Swingline Loan or Loans.  Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Credit Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.2(c) with respect to Loans made by such Lender
(and Section 2.2(c) shall apply, mutatis mutandis, to the payment obligations of
the Lenders) and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders.  The Administrative Agent
shall notify Polypore of any participations in any Swingline Loan acquired
pursuant to this paragraph and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not

 

49

--------------------------------------------------------------------------------


 

to the Swingline Lender.  Any amounts received by the Swingline Lender from
Polypore (or other party on behalf of Polypore) in respect of a Swingline Loan
after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve Polypore (or other party liable for obligations of
Polypore) of any default in the payment thereof.

 

SECTION 2.22.  Letters of Credit.  (a)  General.  Polypore may request the
issuance of a Letter of Credit denominated in Dollars for its own account or for
the account of any Subsidiary, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
while the Revolving Credit Commitments remain in effect.  This Section shall not
be construed to impose an obligation upon the Issuing Bank to issue any Letter
of Credit that is inconsistent with the terms and conditions of this Agreement.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  In order to request the issuance of a Letter of
Credit (or to amend, renew or extend an existing Letter of Credit), Polypore
shall hand deliver or fax to the Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), whether such
Letter of Credit shall be issued in Dollars, the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit. The Issuing
Bank shall promptly (i) notify the Administrative Agent in writing of the amount
and expiry date of each Letter of Credit issued by it and (ii) provide a copy of
each such Letter of Credit (and any amendments, renewals or extensions thereof)
to the Administrative Agent.  A Letter of Credit shall be issued, amended,
renewed or extended only if, and upon issuance, amendment, renewal or extension
of each Letter of Credit Polypore shall be deemed to represent and warrant that,
after giving effect to such issuance, amendment, renewal or extension (i) the
L/C Exposure shall not exceed $50,000,000 and (ii) the Aggregate Revolving
Credit Exposure shall not exceed the Total Revolving Credit Commitment.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at the close of business on the earlier of the date one year after
the date of the issuance of such Letter of Credit and the date that is five
Business Days prior to the Revolving Credit Maturity Date, unless such Letter of
Credit expires by its terms on an earlier date; provided, that a Letter of
Credit may, upon the request of Polypore, include a provision whereby such
Letter of Credit shall be renewed automatically for additional consecutive
periods of 12 months or less (but not beyond the date that is five Business Days
prior to the Revolving Credit Maturity Date) unless the Issuing Bank notifies
the beneficiary thereof at least 30 days prior to the then-applicable expiration
date that such Letter of Credit will not be renewed.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit and without any further action on the part of the Issuing Bank or the
Lenders, the Issuing Bank hereby grants to each Revolving Credit Lender, and
each such Revolving Credit Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Credit Lender’s
Pro Rata Percentage of the aggregate amount available to be drawn under such
Letter of Credit, effective upon the issuance of such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Revolving Credit Lender’s Pro Rata
Percentage of each L/C Disbursement made by the Issuing Bank and not reimbursed
by Polypore (or, if applicable, another party pursuant to its obligations under
any other

 

50

--------------------------------------------------------------------------------


 

Loan Document) forthwith on the date due as provided in Section 2.2(f) (or in
the event that any reimbursement received by the Issuing Lender shall be
required to be returned by it at any time).  Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any L/C Disbursement in respect of a Letter of Credit, Polypore shall pay
to the Administrative Agent (or directly to the Issuing Bank, with concurrent
notice to the Administrative Agent) an amount (in the currency in which the
Letter of Credit was denominated) equal to such L/C Disbursement not later than
two hours after Polypore shall have received notice from the Issuing Bank that
payment of such draft will be made, or, if Polypore shall have received such
notice later than 10:00 a.m., New York City time, on any Business Day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day.

 

(f)                                   Obligations Absolute.  Polypore’s
obligations to reimburse L/C Disbursements as provided in paragraph (e) above
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances whatsoever, and irrespective of:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit or any Loan Document, or any term or provision therein;

 

(ii)                                  any amendment or waiver of or any consent
to departure from all or any of the provisions of any Letter of Credit or any
Loan Document;

 

(iii)                               the existence of any claim, setoff, defense
or other right that Polypore, any other party guaranteeing, or otherwise
obligated with, Polypore, any Subsidiary or other Affiliate thereof or any other
Person may at any time have against the beneficiary under any Letter of Credit,
the Issuing Bank, the Administrative Agent or any Lender or any other Person,
whether in connection with this Agreement, any other Loan Document or any other
related or unrelated agreement or transaction;

 

(iv)                              any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(v)                                 payment by the Issuing Bank under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit; and

 

(vi)                              any other act or omission to act or delay of
any kind of the Issuing Bank, the Lenders, the Administrative Agent or any other
Person or any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of Polypore’s obligations hereunder.

 

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of Polypore hereunder to
reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the Issuing Bank.  However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to Polypore to the extent of
any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by Polypore to the

 

51

--------------------------------------------------------------------------------


 

extent permitted by applicable law) suffered by Polypore that are caused by the
Issuing Bank’s gross negligence or willful misconduct in determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof; it is understood that the Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary and, in
making any payment under any Letter of Credit (i) the Issuing Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute willful
misconduct or gross negligence of the Issuing Bank.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall as promptly as possible give telephonic notification, confirmed by fax, to
the Administrative Agent and Polypore of such demand for payment and whether the
Issuing Bank has made or will make an L/C Disbursement thereunder; provided,
that any failure to give or delay in giving such notice shall not relieve
Polypore of its obligation to reimburse the Issuing Bank and the Revolving
Credit Lenders with respect to any such L/C Disbursement.  The Administrative
Agent shall promptly give each Revolving Credit Lender notice thereof.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any L/C Disbursement in respect of a Letter of Credit, then, unless
Polypore shall reimburse such L/C Disbursement in full on such date, the unpaid
amount thereof shall bear interest for the account of the Issuing Bank, for each
day from and including the date of such L/C Disbursement, to but excluding the
earlier of the date of payment by Polypore or the date on which interest shall
commence to accrue thereon as provided in Section 2.2(f), at the rate per annum
that would apply to such amount if such amount were an ABR Revolving Loan.

 

(i)                                     Resignation or Removal of the Issuing
Bank.  The Issuing Bank may resign at any time by giving 30 days’ prior written
notice to the Administrative Agent, the Lenders and Polypore, and may be removed
at any time by Polypore by notice to the Issuing Bank, the Administrative Agent
and the Lenders.  Subject to the next succeeding paragraph, upon the acceptance
of any appointment as the Issuing Bank hereunder by a Lender that shall agree to
serve as successor Issuing Bank, such successor shall succeed to and become
vested with all the interests, rights and obligations of the retiring Issuing
Bank and the retiring Issuing Bank shall be discharged from its obligations to
issue additional Letters of Credit hereunder.  At the time such removal or
resignation shall become effective, Polypore shall pay all accrued and unpaid
fees pursuant to Section 2.5(c)(ii).  The acceptance of any appointment as the
Issuing Bank hereunder by a successor Lender shall be evidenced by an agreement
entered into by such successor, in a form satisfactory to Polypore and the
Administrative Agent, and, from and after the effective date of such agreement,
(i) such successor Lender shall have all the rights and obligations of the
previous Issuing Bank under this Agreement and the other Loan Documents and (ii)
references herein and in the other Loan Documents to the term “Issuing Bank”
shall be deemed to refer to such successor or to any previous Issuing Bank, or
to such successor and all previous Issuing Banks, as the context shall require. 
After the resignation or removal of the Issuing Bank hereunder, the retiring
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

 

52

--------------------------------------------------------------------------------


 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, Polypore shall, on the Business Day it
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit) thereof and
of the amount to be deposited, deposit in an account with the Administrative
Agent, for the benefit of the Revolving Credit Lenders, an amount in cash equal
to the L/C Exposure as of such date; provided, however, that the obligation to
deposit such cash shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to Polypore described
in clause (g) or (h) of Article VII.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits in Permitted
Investments, which investments shall be made at the option and sole discretion
of the Administrative Agent, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall (i) automatically be applied by the Administrative Agent
to reimburse the Issuing Bank for L/C Disbursements for which it has not been
reimbursed, (ii) be held for the satisfaction of the reimbursement obligations
of Polypore for the L/C Exposure at such time and (iii) if the maturity of the
Loans has been accelerated (but subject to the consent of Revolving Credit
Lenders holding participations in outstanding Letters of Credit representing
greater than 50% of the aggregate undrawn amount of all outstanding Letters of
Credit), be applied to satisfy the Obligations.  If Polypore is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to Polypore within three Business Days after all Events of Default
have been cured or waived.

 

(k)                                 Additional Issuing Banks.  Polypore may, at
any time and from time to time with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld) and such Lender, designate
one or more additional Lenders to act as an Issuing Bank under the terms of the
Agreement.  Any Lender designated as an Issuing Bank pursuant to this paragraph
(k) shall be deemed to be an “Issuing Bank” (in addition to being a Lender) in
respect of Letters of Credit issued or to be issued by such Lender, and, with
respect to such Letters of Credit, such term shall thereafter apply to the other
Issuing Bank and such Lender.

 

SECTION 2.23.  Increase in Commitments.  (a)  Polypore may, by written notice to
the Administrative Agent from time to time, request Incremental Term Loan
Commitments or an increase in the Revolving Credit Commitments in an amount not
to exceed the Incremental Amount from one or more Incremental Lenders (which may
include any existing Lender willing to provide such Incremental Term Loan
Commitment or increase in the Revolving Credit Commitments or new Lender)
willing to provide such Incremental Term Loans or to increase its Revolving
Credit Commitments in their own discretion; provided, that each Incremental
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld). 
Such notice shall set forth (i) the amount of such increase and the Facility or
Facilities involved (which shall be in minimum increments of $1,000,000 and a
minimum amount of $25,000,000 or equal to the remaining Incremental Amount),
(ii) the date on which such Incremental Term Loan Commitments or increase in
Revolving Credit Commitments are requested to become effective and (iii) in the
case of Incremental Term Loan Commitments, whether such Incremental Term Loan
Commitments are to be Term Loan Commitments or commitments to make term loans
with terms different from the Term Loans (“Other Term Loans”).

 

(b)                                 Polypore and each Incremental Lender shall
execute and deliver to the Administrative Agent an Incremental Assumption
Agreement and such other documentation as the Administrative Agent

 

53

--------------------------------------------------------------------------------


 

shall reasonably specify to evidence the Incremental Term Loan Commitment or
increase in the Revolving Credit Commitment of such Incremental Lender.  Each
Incremental Assumption Agreement in respect of Incremental Term Loan Commitments
shall specify the terms of the Incremental Term Loans to be made thereunder;
provided, that, without the prior written consent of the Required Lenders,
(i) the final maturity date of any Other Term Loans shall be no earlier than the
Term Loan Maturity Date, (ii) the average life to maturity of any Other Term
Loans shall be no shorter than the average life to maturity of the Term Loans,
(iii) any Other Term Loans shall be denominated in Dollars and (iv) after giving
pro forma effect to the incurrence thereof and any substantially concurrent use
of proceeds thereof, Polypore shall be in compliance with Section 6.10.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Assumption Agreement.  Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Assumption Agreement,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loan Commitment or
the increase in the Revolving Credit Commitment evidenced thereby as provided
for in Section 9.8(b).  Any such deemed amendment may be memorialized in writing
by the Administrative Agent with Polypore’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

 

(c)                                  Notwithstanding the foregoing, no
Incremental Term Loan Commitment or increase in any Revolving Credit Commitment
shall become effective under this Section 2.23 unless (i) on the date of such
effectiveness, the conditions set forth in paragraphs (b) and (c) of Section 4.1
shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of Polypore and (ii) the Administrative Agent shall have received (with
sufficient copies for each of the Incremental Lenders) legal opinions, board
resolutions and other closing certificates and documentation consistent with
those delivered on the Restatement Effective Date under Section 4.2.

 

(d)                                 Each of the parties hereto hereby agrees
that the Administrative Agent may take any and all action as may be reasonably
necessary to ensure that all Incremental Term Loans (other than Other Term
Loans), when originally made, are included in each Borrowing of outstanding Term
Loans on a pro rata basis, and Polypore agrees that Section 2.15 shall apply to
any conversion of Eurodollar Term Loans to ABR Term Loans reasonably required by
the Administrative Agent to effect the foregoing.  In addition, to the extent
any Incremental Term Loans are not Other Term Loans, the scheduled amortization
payments under Sections 2.11(a) required to be made after the making of such
Incremental Term Loans shall be ratably increased by the aggregate principal
amount of such Incremental Term Loans.

 

(e)                                  Unless otherwise agreed by the
Administrative Agent, on each Increased Facility Closing Date with respect to
the Revolving Facility, Polypore shall borrow Revolving Loans under the relevant
increased Revolving Credit Commitments from each Lender participating in the
relevant increase in an amount determined by reference to the amount of each
Type of Loan (and, in the case of Eurodollar Loans, of each Eurodollar Tranche)
which would then have been outstanding from such Lender if (i) each such Type or
Eurodollar Tranche had been borrowed or effected on such Increased Facility
Closing Date and (ii) the aggregate amount of each such Type or Eurodollar
Tranche requested to be so borrowed or effected had been proportionately
increased.  The Eurodollar Base Rate applicable to any Eurodollar Loan borrowed
pursuant to the preceding sentence shall equal the Eurodollar Base Rate then
applicable to the Eurodollar Loans of the other Lenders in the same Eurodollar
Tranche or, until the expiration of the then-current Interest Period, such other
rate as shall be agreed upon between Polypore and the relevant Lender.

 

SECTION 2.24.  Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

54

--------------------------------------------------------------------------------


 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Revolving Credit Commitment of such Defaulting Lender pursuant to
Section 2.5(a);

 

(b)                                 the Revolving Credit Commitment and
Revolving Credit Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.8); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;

 

(c)                                  if any Swingline Exposure or L/C Exposure
exists at the time such Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the Swingline
Exposure and L/C Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Pro Rata
Percentages but only to the extent such reallocation does not cause the
aggregate Revolving Credit Exposure of any non-Defaulting Lender to exceed such
non-Defaulting Lender’s Revolving Credit Commitment;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, Polypore shall within one
Business Day following notice by the Administrative Agent (x) first, prepay such
Swingline Exposure and (y) second, cash collateralize for the benefit of the
Issuing Lender only Polypore’s obligations corresponding to such Defaulting
Lender’s L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) for so long as such L/C Exposure is outstanding;

 

(iii)                               if Polypore cash collateralizes any portion
of such Defaulting Lender’s L/C Exposure pursuant to clause (ii) above, Polypore
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.5(c) with respect to such Defaulting Lender’s L/C Exposure during the
period such Defaulting Lender’s L/C Exposure is cash collateralized;

 

(iv)                              if the L/C Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.5(a) and Section 2.5(c) shall be adjusted in
accordance with such non-Defaulting Lenders’ Revolving Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s L/C Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Lender or any other Lender hereunder, all fees payable under
Section 2.5(c) with respect to such Defaulting Lender’s L/C Exposure shall be
payable to the Issuing Lender until and to the extent that such L/C Exposure is
reallocated and/or cash collateralized; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Lender shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding L/C Exposure will be 100% covered by the
Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by Polypore in accordance with Section 2.24(c), and
participating interests in any newly made Swingline Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.24(c)(i) (and such Defaulting Lender shall not
participate therein).

 

55

--------------------------------------------------------------------------------


 

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with Polypore or such Lender, satisfactory to the Swingline
Lender or the Issuing Lender, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

 

In the event that the Administrative Agent, Polypore, the Swingline Lender and
the Issuing Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Credit Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its Pro
Rata Percentage.

 

SECTION 2.25.  Voluntary Prepayments.  (a)  Polypore may elect to notify the
Administrative Agent and the Lenders that it may wish to make below par
voluntary prepayments of the Term Loans (each such payment a “Voluntary
Prepayment”) pursuant to the procedures set forth in this Section 2.25.  At the
time of any Voluntary Prepayment, Polypore shall certify, with reasonable
supporting detail (as determined by the Administrative Agent), (i) that no Event
of Default pursuant to Section 6.10 could reasonably be expected to occur during
the succeeding four calendar quarters if such Voluntary Prepayment is not made
and (ii) the election to make a Voluntary Prepayment is not based on material
non-public information.  In addition, immediately prior to and after giving
effect to any Voluntary Prepayment, no Default or Event of Default shall have
occurred and be continuing.

 

(b)                                 In connection with any Voluntary Prepayment,
Polypore shall notify the Lenders (the “Prepayment Notice”) that Polypore
desires to prepay Term Loans with cash proceeds in an aggregate amount (each, a
“Prepayment Amount”) specified by Polypore (which amount shall be not less than
$10,000,000) at a price within a range (the “Range”) to be specified by Polypore
equal to a percentage of par (the “Payment Percentage”) of the principal amount
of the Term Loans to be prepaid.

 

(c)                                  In connection with any Voluntary
Prepayment, Polypore shall allow each Lender to specify a Payment Percentage
(the “Acceptable Payment Percentage”) for a principal amount (subject to
rounding requirements specified by the Prepayment Agent) of Term Loans at which
such Lender is willing to permit such Voluntary Prepayment.  Based on the
Acceptable Payment Percentages and principal amounts of Term Loans specified by
Lenders, the applicable Payment Percentage (the “Applicable Payment Percentage”)
for the Voluntary Prepayment shall be the lowest Acceptable Payment Percentage
at which Polypore can complete the Voluntary Prepayment for the applicable
Prepayment Amount that is within the applicable Range; provided that if the
offers received from Lenders are insufficient to allow Polypore to complete the
Voluntary Prepayment for the applicable Prepayment Amount, then the Applicable
Payment Percentage shall instead be the highest Acceptable Payment Percentage
that is within the applicable Range.  Polypore shall prepay Term Loans (or the
respective portions thereof) offered by Lenders at the Acceptable Payment
Percentages specified by each such Lender that are equal to or less than the
Applicable Payment Percentage (“Qualifying Loans”) by remitting an amount to
each Lender to be prepaid equal to the product of the face amount, or par, of
the Term Loan being prepaid multiplied by the Applicable Payment Percentage;
provided that if the aggregate cash proceeds required to prepay Qualifying Loans
(disregarding any interest payable under Section 2.25(d)) would exceed the
applicable Prepayment Amount for such Voluntary Prepayment, Polypore shall
prepay such Qualifying Loans at the Applicable Payment Percentage ratably based
on the

 

56

--------------------------------------------------------------------------------


 

respective principal amounts of such Qualifying Loans (subject to rounding
requirements specified by the Prepayment Agent).

 

(d)                                 All Term Loans prepaid by Polypore pursuant
to this Section 2.25 shall be accompanied by payment of accrued and unpaid
interest on the par principal amount so prepaid to, but not including, the date
of prepayment.

 

(e)                                  Each Voluntary Prepayment shall be
consummated pursuant to procedures (including as to rounding and minimum
amounts, Type and Interest Periods of accepted Term Loans, irrevocability of
Prepayment Notice and other notices by Polypore and Lenders and determination of
Applicable Payment Percentage) reasonably established by the Prepayment Agent in
consultation with Polypore and not inconsistent with the terms hereof.

 

(f)                                   Each Voluntary Prepayment shall constitute
an optional prepayment of Term Loans for all purposes under this Agreement,
including for purposes of Section 2.12.

 

(g)                                  Notwithstanding anything to the contrary in
this Agreement (including, without limitation, Sections 2.12, 2.16 and 2.17),
the Lenders hereby consent to the transactions described in this Section 2.25
and further acknowledge that in connection with any Voluntary Prepayment,
principal and interest payments may be made on a non-pro rata basis, as
determined by the Prepayment Agent, to the applicable Lenders.

 

This Section 2.25 shall not require Polypore to undertake or any Lender to
participate in any Voluntary Prepayment.

 

ARTICLE III

 

Representations and Warranties

 

Polypore represents and warrants to the Administrative Agent, the Issuing Bank
and each of the Lenders that:

 

SECTION 3.1.  Organization; Powers.  Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted, (c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated hereby or thereby to which it is or will be a party and,
in the case of Polypore, to borrow hereunder.

 

SECTION 3.2.  Authorization.  The Transactions (a) have been duly authorized by
all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of any Group Member, (B) any order of any Governmental Authority or (C)
any provision of any indenture, material agreement or other material instrument
to which any Group Member is a party or by which any of them or any of their
property is or may be bound, (ii) except as set forth on Schedule 3.2, be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such indenture, material agreement or other material instrument or (iii)
result in the

 

57

--------------------------------------------------------------------------------


 

creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by any Group Member (other than any Lien
created hereunder or under the Security Documents).

 

SECTION 3.3.  Enforceability.  This Agreement has been duly executed and
delivered by Polypore and constitutes, and each other Loan Document when
executed and delivered by each Loan Party party thereto will constitute, a
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms.

 

SECTION 3.4.  Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright
Office, (b) recordation of any Mortgages, (c) such as have been made or obtained
and are in full force and effect or which are not material to the consummation
of the Transactions and (d) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.5.  Financial Statements.  (a)  Polypore has heretofore furnished to
the Lenders (i) the consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of Polypore and its consolidated
subsidiaries as of and for the fiscal year ended December 31, 2011, audited by
and accompanied by the unqualified opinion of Ernst & Young LLP, independent
public accountants and (ii) the unaudited consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows of Polypore and its
consolidated subsidiaries as of and for each fiscal quarter subsequent to
December 31, 2011 ended 45 days before the Restatement Effective Date.  Such
financial statements present fairly, in all material respects, the financial
condition and results of operations and cash flows of Polypore and its
consolidated subsidiaries as of such dates and for such periods.  Such balance
sheets and the notes thereto disclose all material liabilities, direct or
contingent, of Polypore and its consolidated subsidiaries as of the dates
thereof.  Such financial statements were prepared in accordance with GAAP
applied on a consistent basis, except that the unaudited financial statements
are subject to normal year-end adjustments and do not contain notes thereto.

 

(b)                                 Polypore has heretofore delivered to the
Lenders the unaudited pro forma consolidated balance sheet of Polypore and its
consolidated subsidiaries at March 31, 2012, prepared giving effect to the
Transactions as if they had occurred on such date.  Such pro forma financial
statements have been prepared in good faith by Polypore, based on the
assumptions used to prepare the pro forma financial information contained in the
Confidential Information Memorandum (which assumptions are believed by Polypore
on the Restatement Effective Date to be reasonable), are based on the best
information available to Polypore as of the date of delivery thereof, accurately
reflect, in all material respects, all adjustments required to be made to give
effect to the Transactions and present fairly, in all material respects, on a
pro forma basis the estimated consolidated financial position of Polypore and
its consolidated subsidiaries as of such date and for such periods, assuming
that the Transactions had actually occurred at such date or at the beginning of
such period, as the case may be.

 

SECTION 3.6.  No Material Adverse Change.  No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, operations, assets, liabilities, financial
condition or results of operations of the Group Members, taken as a whole, since
December 31, 2011.

 

SECTION 3.7.  Title to Properties; Possession Under Leases.  (a)  Each Group
Member has good and marketable title to, or valid leasehold interests in, all
its material properties and material assets,

 

58

--------------------------------------------------------------------------------


 

except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes and Liens permitted by Section 6.2 and except where the failure to have
such title could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  All such material properties and assets
are free and clear of Liens, other than Liens expressly permitted by
Section 6.2.

 

(b)                                 Each Group Member has complied with all
material obligations due and payable or required to be performed under all
material leases to which it is a party and all such material leases are in full
force and effect.  Each Group Member enjoys peaceful and undisturbed possession
under all such leases, except where the failure to so enjoy could not reasonably
be expected to have a Material Adverse Effect.

 

SECTION 3.8.  Subsidiaries.  Schedule 3.8 sets forth as of the Restatement
Effective Date a list of all Subsidiaries and the percentage ownership interest
of Polypore therein.  The shares of Capital Stock so indicated on Schedule 3.8
are owned by Polypore, directly or indirectly, free and clear of all Liens
(other than Liens created under the Security Documents).

 

SECTION 3.9.  Litigation; Compliance with Laws.  (a)  There are not any actions,
suits or proceedings at law or in equity or by or before any Governmental
Authority now pending or, to the knowledge of Polypore, threatened against or
affecting any Group Member or any business, property or rights of any such
Person (i) that involve any Loan Document or the Transactions or (ii) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(b)                                 No Group Member nor any of their respective
material properties or material assets is in violation of, nor will the
continued operation of their material properties and material assets as
currently conducted violate, any law, rule or regulation (including any zoning,
building, Environmental Law, ordinance, code or approval or any building
permits), or is in default with respect to any judgment, writ, injunction,
decree or order of any Governmental Authority, where such violation or default
could reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10.  Agreements.  (a)  No Group Member is a party to any agreement or
instrument or subject to any corporate restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 No Group Member is in default in any manner
under any provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other agreement or instrument to which it is a party or by
which it or any of its properties or assets are or may be bound, where such
default could reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.11.  Federal Reserve Regulations.  (a)  No Group Member is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

 

(b)                                 No part of the proceeds of any Loan or any
Letter of Credit will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation T, U or X.

 

SECTION 3.12.  Investment Company Act.  No Group Member is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

59

--------------------------------------------------------------------------------


 

SECTION 3.13.  Use of Proceeds.  Polypore will use the proceeds of the Loans
(other than any Incremental Term Loans) and will request the issuance of Letters
of Credit only for the purposes specified in Section 5.8.  Polypore will use the
proceeds of any Incremental Term Loans solely as set forth in the applicable
Incremental Assumption Agreement.

 

SECTION 3.14.  Tax Returns.  Each Group Member has filed or caused to be filed
all Federal and all material state, local and foreign tax returns or materials
required to have been filed by it and has paid or caused to be paid all material
taxes due and payable by it and all assessments received by it, except taxes
that are being contested in good faith by appropriate proceedings and for which
the relevant Group Member shall have set aside on its books adequate reserves
and except for taxes the nonpayment of which could not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 3.15.  No Material Misstatements.  None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of Polypore to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto contained,
which, in the case of clauses (a) and (b), when taken as a whole and together
with the representations and warranties contained in this Agreement, contains or
will contain any material misstatement of fact or omitted, omits or will omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not misleading;
provided that to the extent any such information, report, financial statement,
exhibit or schedule was based upon or constitutes a forecast or projection,
Polypore represents only that it acted in good faith and utilized reasonable
assumptions and due care in the preparation of such information, report,
financial statement, exhibit or schedule and it is understood that actual
results may differ from forecasts and projections.

 

SECTION 3.16.  Employee Benefit Plans.  Except as could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
each of Polypore and each of its ERISA Affiliates is in compliance in all
respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder.  No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in a Material
Adverse Effect.  The present value of all benefit liabilities under any
underfunded Plan did not, as of the last annual valuation dates applicable
thereto, exceed the fair market value of the assets of such underfunded Plans
(determined in both cases using the assumptions applicable under Section 430 of
the Code) by an amount that could reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.17.  Environmental Matters.  (a)  Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, no Group Member (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

(b)                                 Since the Restatement Effective Date, there
has been no change in the status of the matters disclosed on Schedule 3.17 that,
individually or in the aggregate, has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

SECTION 3.18.  Insurance.  Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by Polypore or by Polypore for its
Subsidiaries as of the Restatement Effective Date.  As of each such date, such
insurance is in full force and effect and all premiums have been duly

 

60

--------------------------------------------------------------------------------


 

paid if due.  Polypore and its Subsidiaries have insurance in such amounts and
covering such risks and liabilities as are, when considered in its entirety, in
the good faith judgment of Polypore prudent in the ordinary course of business
of Polypore and its Subsidiaries.

 

SECTION 3.19.  Security Documents.  (a)  The Guarantee and Collateral Agreement
is effective to create in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral (as defined in the Guarantee and Collateral Agreement) and the
proceeds thereof and (i) if the Pledged Collateral (as defined in the Guarantee
and Collateral Agreement) has been delivered to the Administrative Agent, the
Guarantee and Collateral Agreement shall constitute a fully perfected first
priority Lien on, and security interest in, all right, title and interest of the
Loan Parties in such Pledged Collateral, in each case prior and superior in
right to any other Person, and (ii) if financing statements in appropriate form
have been filed in the offices specified on Schedule 3.19(a), the Lien created
under the Guarantee and Collateral Agreement will constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in all such Collateral as to which a security interest may be perfected
by such a filing (other than Intellectual Property, as defined in the Guarantee
and Collateral Agreement), in each case prior and superior in right to any other
Person, other than with respect to Liens expressly permitted by Section 6.2.

 

(b)                                 If the Guarantee and Collateral Agreement
has been recorded with the United States Patent and Trademark Office and the
United States Copyright Office, and financing statements in appropriate form
have been filed in the offices specified on Schedule 3.19(a), the Guarantee and
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Guarantee and Collateral Agreement) in
which a security interest may be perfected by filing in the United States and
its territories and possessions, in each case prior and superior in right to any
other Person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks, trademark applications and
copyrights acquired by the Loan Parties after the Restatement Effective Date).

 

(c)                                  The Mortgages are effective to create in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable Lien on all of the Loan Parties’ right,
title and interest in and to the Mortgaged Property thereunder and the proceeds
thereof, and if the Mortgages have been filed in the offices specified on
Schedule 3.19(d), the Mortgages shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Mortgaged Property and the proceeds thereof, in each case prior and superior in
right to any other Person, other than with respect to the rights of Persons
pursuant to Liens expressly permitted by Section 6.2.

 

SECTION 3.20.  Location of Real Property and Leased Premises. 
Schedule 3.20(a) lists completely and correctly as of the Restatement Effective
Date all domestic real property owned by Polypore and the Subsidiaries and the
addresses thereof.  Polypore and the Subsidiaries, as the case may be, as of the
Restatement Effective Date, own in fee all the real property set forth on
Schedule 3.20(a).  Schedule 3.20(b) lists completely and correctly as of the
Restatement Effective Date all material domestic real property leased by
Polypore and the Subsidiaries and the addresses thereof.  Polypore and the
Subsidiaries, as the case may be, as of the Restatement Effective Date, have
valid leasehold interests in all the real property set forth on
Schedule 3.20(b).

 

SECTION 3.21.  Labor Matters.  As of the Restatement Effective Date, there are
no strikes, lockouts or slowdowns against any Group Member pending or, to the
knowledge of Polypore, threatened.  The consummation of the Transactions will
not give rise to any right of termination or right of renegotiation on the part
of any union under any collective bargaining agreement to which any Group Member
is bound.  Except to the extent any of the following, individually or in the
aggregate, could not

 

61

--------------------------------------------------------------------------------


 

reasonably be expected to have a Material Adverse Effect, (a) the hours worked
by and payments made to employees of each Group Member have not been in
violation in any material respect of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters and
(b) all payments due from any Group Member, or for which any claim may be made
against any Group Member, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Group Member.

 

SECTION 3.22.  Solvency.  Immediately after the consummation of the Transactions
to occur on the Restatement Effective Date and immediately following the making
of each Loan and after giving effect to the application of the proceeds of each
Loan, (a) the fair value of the assets of the Loan Parties taken as a whole, at
a fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Loan Parties taken as a whole will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Loan Parties taken as a whole will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (d) the Loan Parties
taken as a whole will not have unreasonably small capital with which to conduct
the business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Restatement Effective Date.

 

SECTION 3.23.  Certain Treasury Regulation Matters.  Polypore does not intend to
treat the Loans and related transactions as being a “reportable” transaction
(within the meaning of Treasury Regulation 1.6011-4).  Polypore acknowledges
that the Administrative Agent and one or more of the Lenders may treat its Loans
as part of a transaction that is subject to Treasury Regulation
Section 301.6112-1 to the extent that Polypore’s application of the proceeds of
the Loans requires the same and the Administrative Agent and such Lender or
Lenders, as applicable, may, in connection therewith, maintain such lists and
other records as they may determine is required by such Treasury Regulation.

 

SECTION 3.24.  Foreign Assets Control Regulations, Etc.  None of the requesting
or borrowing of the Loans, the requesting or issuance, extension or renewal of
any Letters of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading
With the Enemy Act”) or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
(the “Foreign Assets Control Regulations”) or any enabling legislation or
executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Patriot Act).  To the knowledge of Polypore,
neither Polypore nor any of its Subsidiaries (a) is a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages transactions with any such “blocked
person” blocked by such order, law or regulation.

 

ARTICLE IV



Conditions of Lending

 

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

 

SECTION 4.1.  All Credit Events.  On the date of each Borrowing, including each
Borrowing of a Swingline Loan and on the date of each issuance, amendment,
extension or renewal of a Letter of Credit (each such event being called a
“Credit Event”):

 

62

--------------------------------------------------------------------------------


 

(a)                                 The Administrative Agent shall have received
a notice of such Borrowing as required by Section 2.3 (or such notice shall have
been deemed given in accordance with Section 2.3) or, in the case of the
issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.22(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.21(b).

 

(b)                                 The representations and warranties set forth
in Article III hereof and in each other Loan Document shall be true and correct
in all material respects on and as of the date of such Credit Event with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects on and as of such
earlier date.

 

(c)                                  At the time of and immediately after such
Credit Event, no Event of Default or Default shall have occurred and be
continuing.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
Polypore on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.1.

 

SECTION 4.2.  First Credit Event.  On the Restatement Effective Date:

 

(a)                                 The Administrative Agent shall have
received, on behalf of itself, the Lenders and the Issuing Bank, a favorable
written opinion of Willkie Farr & Gallagher LLP, counsel for Polypore,
substantially to the effect set forth in Exhibit E (A) dated the Restatement
Effective Date, (B) addressed to the Issuing Bank, the Administrative Agent and
the Lenders and (C) covering such other matters relating to the Loan Documents
and the Transactions as the Administrative Agent shall reasonably request, and
Polypore hereby request such counsel to deliver such opinion.

 

(b)                                 The Administrative Agent shall have received
(i) a copy of the certificate or articles of incorporation, including all
amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of each Loan Party as of a recent date, from such Secretary of
State; (ii) a certificate of the Secretary or Assistant Secretary of each Loan
Party dated the Restatement Effective Date and certifying (A) that attached
thereto is a true and complete copy of the by-laws of such Loan Party as in
effect on the Restatement Effective Date and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors of such Loan Party authorizing the execution, delivery and performance
of the Loan Documents to which such Person is a party and, in the case of
Polypore, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan
Party; (iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above; and (iv) such other documents as the Lenders, the
Issuing Bank or the Administrative Agent may reasonably request.

 

63

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent shall have
received a certificate, dated the Restatement Effective Date and signed by a
Financial Officer of Polypore, confirming compliance with the conditions
precedent set forth in Sections 4.1(b) and (c).

 

(d)                                 The Administrative Agent and the Syndication
Agents shall have received all Fees and other amounts due and payable on or
prior to the Restatement Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by Polypore hereunder or under any other Loan Document.

 

(e)                                  The Guarantee and Collateral Agreement
shall have been duly executed by each Loan Party.  The Administrative Agent on
behalf of the Secured Parties shall have a security interest in the Collateral
of the type and priority described in each Security Document, except to the
extent otherwise provided herein or in such Security Documents.

 

(f)                                   The Administrative Agent shall have
received a Perfection Certificate with respect to the Loan Parties dated the
Restatement Effective Date and duly executed by a Responsible Officer of
Polypore, and shall have received the results of a search of the Uniform
Commercial Code filings (or equivalent filings) made with respect to the Loan
Parties in the states (or other jurisdictions) of formation of such Persons, in
which the chief executive office of each such Person is located and in the other
jurisdictions in which such Persons maintain property, in each case as indicated
on such Perfection Certificate, together with copies of the financing statements
(or similar documents) disclosed by such search, and accompanied by evidence
satisfactory to the Administrative Agent that the Liens indicated in any such
financing statement (or similar document) would be permitted under Section 6.2
or have been or will be contemporaneously released or terminated.

 

(g)                                  The Administrative Agent shall have
received a copy of, or a certificate as to coverage under, the insurance
policies required by Section 5.2 and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
customary lender’s loss payable endorsement and to name the Administrative Agent
on behalf of the Secured Parties as additional insured, in form and substance
satisfactory to the Administrative Agent.

 

(h)                                 All amounts owing under the Existing Credit
Agreement shall have been paid in full.

 

(i)                                     The Lenders shall have received the
financial statements and opinion referred to in Section 3.5.

 

(j)                                    All requisite Governmental Authorities
shall have approved or consented to the Transactions and the other transactions
contemplated hereby to the extent required, all applicable appeal periods shall
have expired and there shall not be any pending or threatened litigation,
governmental, administrative or judicial action that could reasonably be
expected to prevent or impose materially burdensome conditions on the
Transactions or the other transactions contemplated hereby. All requisite third
party consents necessary for the consummation of the Transactions shall have
been obtained except for those third party consents where the failure to so
obtain such consents would not have a Material Adverse Effect.

 

(k)                                 The Administrative Agent shall have received
a solvency certificate from the chief financial officer of Polypore documenting
the solvency of Polypore and its Subsidiaries

 

64

--------------------------------------------------------------------------------


 

after giving effect to the Transactions, in form and substance reasonably
satisfactory to the Administrative Agent.

 

(l)                                     The Lenders shall have received all
documentation and other information required by Governmental Authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, at least five Business Days prior to the Restatement
Effective Date.

 

ARTICLE V



Affirmative Covenants

 

Polypore covenants and agrees with each Lender that so long as this Agreement
shall remain in effect and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, Polypore will, and will cause each of the Material
Subsidiaries to:

 

SECTION 5.1.  Existence; Businesses and Properties.  (a)  Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.5.

 

(b)                                 Do or cause to be done all things necessary
to obtain, preserve, renew, extend and keep in full force and effect all rights,
licenses, permits, franchises, authorizations, patents, copyrights, trademarks
and trade names used in or relating to the conduct of its business, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; maintain and operate such business in substantially the manner in which
it is presently conducted and operated, including any reasonable extension,
development or expansion thereof; comply with all applicable laws, rules,
regulations and decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and at all times
maintain and preserve all property material to the conduct of such business and
keep such property in good repair, working order and condition and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.2.  Insurance.  (a)  Keep its insurable properties adequately insured
at all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.

 

(b)                                 Cause all such policies covering any
Collateral to be endorsed or otherwise amended to include a customary lender’s
loss payable endorsement, in form and substance satisfactory to the
Administrative Agent, which endorsement shall provide that, from and after the
Restatement Effective Date, if the insurance carrier shall have received written
notice from the Administrative Agent of the occurrence of an Event of Default,
the insurance carrier shall pay all proceeds otherwise payable to

 

65

--------------------------------------------------------------------------------


 

Polypore or the Loan Parties under such policies directly to the Administrative
Agent; cause all such policies to provide that neither Polypore, the
Administrative Agent nor any other party shall be a coinsurer thereunder and to
contain a “Replacement Cost Endorsement”, without any deduction for
depreciation, and such other provisions as the Administrative Agent may
reasonably require from time to time to protect their interests; deliver
evidence of all such policies to the Administrative Agent; upon the occurrence
of an Event of Default, deliver original or certified copies of all such
policies to the Administrative Agent upon its request; cause each such policy to
provide that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium upon not less than 10 days’ prior written notice thereof
by the insurer to the Administrative Agent (giving the Administrative Agent the
right to cure defaults in the payment of premiums) or (ii) for any other reason
upon not less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent; deliver to the Administrative Agent, prior to the
cancellation, modification or nonrenewal of any such policy of insurance,
evidence of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Administrative Agent) together with evidence
satisfactory to the Administrative Agent of payment of the premium therefor.

 

(c)                                  If at any time the area in which the
Premises (as defined in the Mortgages) are located is designated (i) a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), obtain flood insurance in such
total amount as the Administrative Agent or the Required Lenders may from time
to time require, and otherwise comply with the National Flood Insurance Program
as set forth in the Flood Disaster Protection Act of 1973, as it may be amended
from time to time, or (ii) a “Zone 1” area, obtain earthquake insurance in such
total amount as the Administrative Agent or the Required Lenders may from time
to time require.

 

(d)                                 With respect to any Mortgaged Property,
carry and maintain comprehensive general liability insurance including a “broad
form” commercial general liability endorsement and coverage on an occurrence
basis against claims made for personal injury (including bodily injury, death
and property damage) and umbrella liability insurance against any and all
claims, in no event for a combined single limit of less than $15,000,000, naming
the Administrative Agent as an additional insured, on forms satisfactory to the
Administrative Agent.

 

(e)                                  Notify the Administrative Agent immediately
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.2 is taken out
by Polypore; and promptly deliver to the Administrative Agent a duplicate
original copy of such policy or policies.

 

SECTION 5.3.  Taxes.  Pay all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default; provided,
however, that such payment and discharge shall not be required with respect to
any such tax, assessment, charge or levy so long as (a) the validity or amount
thereof shall be contested in good faith by appropriate proceedings and Polypore
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP and such contest operates to suspend collection of the
contested obligation, tax, assessment or charge and enforcement of a Lien and,
in the case of a Mortgaged Property, there is no risk of forfeiture of such
property or (b) the nonpayment thereof could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.4.  Financial Statements, Reports, etc.  In the case of Polypore,
furnish to the Administrative Agent (either physically or through electronic
delivery reasonably acceptable to the Administrative Agent), which shall furnish
to each Lender:

 

66

--------------------------------------------------------------------------------


 

(a)                                 within 90 days after the end of each fiscal
year, its consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows showing the financial condition of Polypore
and its consolidated Subsidiaries as of the close of such fiscal year and the
results of its operations and the operations of such Subsidiaries during such
year, together with comparative figures for the immediately preceding fiscal
year, all audited by Ernst & Young LLP or other independent public accountants
of recognized national standing and accompanied by an opinion of such
accountants (which shall not be qualified in any material respect) to the effect
that such consolidated financial statements fairly present the financial
condition and results of operations of Polypore and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year, its consolidated balance sheet
and related statements of income, stockholders’ equity and cash flows showing
the financial condition of Polypore and its consolidated Subsidiaries as of the
close of such fiscal quarter and the results of its operations and the
operations of such Subsidiaries during such fiscal quarter and the then elapsed
portion of the fiscal year, and comparative figures for the same periods in the
immediately preceding fiscal year, all certified by one of its Financial
Officers as fairly presenting the financial condition and results of operations
of Polypore and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments;

 

(c)                                  concurrently with any delivery of financial
statements under paragraph (a), or (b) above, a certificate of the accounting
firm (in the case of paragraph (a)) or Financial Officer (in the case of
paragraph (b)) opining on or certifying such statements (which certificate, when
furnished by an accounting firm, may be limited to accounting matters and
disclaim responsibility for legal interpretations and which may be provided by a
Financial Officer if accounting firms generally are not providing such
certificates) (i) certifying that no Event of Default or Default has occurred
or, if such an Event of Default or Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto; provided that for certificates delivered by the accounting firm
such certification shall be limited to an Event of Default or Default pursuant
to Section 6.10, (ii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent of the Total Leverage Ratio, the Senior
Leverage Ratio and the Consolidated Interest Coverage Ratio as of the last day
of the relevant fiscal period and (iii) setting forth computations in reasonable
detail satisfactory to the Administrative Agent of any Specified Payment made
during the relevant fiscal period (including calculations of the Available
Amount and, if applicable, the Total Leverage Ratio as of each relevant date)
and, (iv) in the case of a certificate delivered with the financial statements
required by paragraph (a) above, setting forth Polypore’s calculation of Excess
Cash Flow;

 

(d)                                 within 45 days after the commencement of
each fiscal year of Polypore, a detailed consolidated budget for such fiscal
year (including a projected consolidated balance sheet and related statements of
projected operations and cash flows as of the end of and for such fiscal year);

 

(e)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by any Group Member with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange distributed to its shareholders;

 

67

--------------------------------------------------------------------------------


 

(f)                                   promptly after the receipt thereof by any
Group Member, a copy of any “management letter” received by any such Person from
its certified public accountants and the management’s response thereto; and

 

(g)                                  promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Group Member, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

Documents required to be delivered pursuant to Section 5.4(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Polypore posts such documents, or
provides a link thereto on Polypore’s website on the Internet at Polypore’s
website address; or (ii) on which such documents are posted on Polypore’s behalf
on IntraLinks/IntraAgency or another relevant website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

 

SECTION 5.5.  Litigation and Other Notices.  Furnish to the Administrative
Agent, the Issuing Bank and each Lender prompt written notice of the following:

 

(a)                                 any Event of Default or Default, specifying
the nature and extent thereof and the corrective action (if any) taken or
proposed to be taken with respect thereto;

 

(b)                                 the filing or commencement of, or any threat
or notice of intention of any Person to file or commence, any action, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority, against Polypore or any Affiliate thereof that could reasonably be
expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect; and

 

(d)                                 any development that has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

SECTION 5.6.  Information Regarding Collateral.  (a)  Furnish to the
Administrative Agent prompt written notice of any change in (i) any Loan Party’s
legal name, (ii) the jurisdiction of organization or formation of any Loan
Party, (iii) any Loan Party’s identity or corporate structure or (iv) any Loan
Party’s Federal Taxpayer Identification Number.  Polypore agrees not to effect
or permit any change referred to in the preceding sentence unless all filings
have been made under the Uniform Commercial Code or otherwise that are required
in order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral.  Polypore also agrees promptly to notify the Administrative Agent if
any material portion of the Collateral is damaged or destroyed.

 

(b)                                 In the case of Polypore, each year, at the
time of delivery of the annual financial statements with respect to the
preceding fiscal year pursuant to Section 5.4(a), deliver to the Administrative
Agent a certificate of a Financial Officer setting forth the information
required pursuant to Section 2 of the Perfection Certificate or confirming that
there has been no change in such information since the date of the Perfection
Certificate delivered on the Restatement Effective Date or the date of the most
recent certificate delivered pursuant to this Section 5.6.

 

68

--------------------------------------------------------------------------------


 

SECTION 5.7.  Maintaining Records; Access to Properties and Inspections.  Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all requirements of law are made of all dealings and
transactions in relation to its business and activities.  Each Loan Party will,
and will cause each of its subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender to visit and inspect the
financial records and the properties of Polypore or any Material Subsidiary at
reasonable times and as often as reasonably requested (but not, except during
the continuance of an Event of Default, more than two times per fiscal year) and
to make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and condition of Polypore or any Material Subsidiary with
the officers thereof and independent accountants therefor.  Except following the
occurrence and during the continuance of any Default, Polypore shall be entitled
to have a representative present at all such discussions and to obtain a copy of
all written requests for information relating to any Loan Party made by the
Administrative Agent or any Lender to any third party.

 

SECTION 5.8.  Use of Proceeds.  Use the proceeds of (a) the Term Loans (other
than the Incremental Term Loans) to pay (i) a portion of the amounts owing under
the Existing Credit Agreement and other existing Indebtedness of Polypore and
(ii) transaction costs incurred in connection with the Transactions, (b) the
Revolving Loans and Swingline Loans for working capital and general corporate
purposes (including to pay (i) a portion of the amounts owing under the Existing
Credit Agreement and other existing Indebtedness of Polypore and
(ii) transaction costs incurred in connection with the Transactions), (c) the
Letters of Credit for general corporate purposes and (d) Incremental Term Loans
for general corporate purposes (including Permitted Acquisitions).

 

SECTION 5.9.  Further Assurances.  Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders or the Administrative Agent may reasonably request, in
order to effectuate the transactions contemplated by the Loan Documents and in
order to grant, preserve, protect and perfect the validity and first priority of
the security interests created or intended to be created by the Security
Documents.  Polypore will cause any subsequently acquired or organized Domestic
Subsidiary (other than any Inactive Subsidiary) or any Domestic Subsidiary that
ceases to be an Inactive Subsidiary to become a Loan Party by executing the
Guarantee and Collateral Agreement and each other applicable Security Document
in favor of the Administrative Agent.  Polypore will cause any subsequently
acquired or organized Foreign Subsidiary to promptly (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by any such Group Member (provided that in no event shall more than 66% of
the total outstanding voting Capital Stock of any such new Subsidiary be
required to be so pledged), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Group Member, and take such other action as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein, (iii) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent and (iv) deliver to
the Administrative Agent pledge agreements governed by local law and legal
opinions of local counsel with respect thereto if reasonably requested.  In
addition, subject to the last sentence of this Section 5.9, from time to time,
Polypore will, at its cost and expense, promptly secure the Obligations by
pledging or creating, or causing to be pledged or created, perfected security
interests with respect to such of its assets and properties as the
Administrative Agent or the Required Lenders shall designate (it being
understood that it is the intent of the parties that the Obligations shall be
secured by substantially all the assets of Polypore and its

 

69

--------------------------------------------------------------------------------


 

Subsidiaries (including real and other properties acquired prior or subsequent
to the Restatement Effective Date, but excluding real property with a value of
less than $5,000,000, leasehold real property, other immaterial leasehold
property, and other Excluded Property (as defined in the Guarantee and
Collateral Agreement))).  Such security interests and Liens will be created
under the Security Documents and other security agreements, mortgages, deeds of
trust and other instruments and documents in form and substance satisfactory to
the Administrative Agent, and Polypore shall deliver or cause to be delivered to
the Lenders all such instruments and documents (including legal opinions, title
insurance policies and lien searches) as the Administrative Agent shall
reasonably request to evidence compliance with this Section 5.9.  Polypore
agrees to provide such evidence as the Administrative Agent shall reasonably
request as to the perfection and priority status of each such security interest
and Lien.  In furtherance of the foregoing, Polypore will give prompt notice to
the Administrative Agent of the acquisition by it or any of the Domestic
Subsidiaries of any real property (or any interest in real property) having a
value in excess of $5,000,000.  The actions required under this Section 5.9
shall be taken with 60 days (or such later time as may be acceptable to the
Administrative Agent) after the event giving rise to the requirement to take
such action.  Notwithstanding the foregoing, (x) the Administrative Agent shall
not take a security interest in those assets as to which the Administrative
Agent shall determine, in its reasonable discretion, that the cost of obtaining
such Lien (including any mortgage, stamp, intangibles or other tax) are
excessive in relation to the benefit to the Lenders of the security afforded
thereby and (y) Liens required to be granted pursuant to this Section 5.9 shall
be subject to exceptions and limitations consistent with those set forth in the
Security Documents as in effect on the Restatement Effective Date (to the extent
appropriate in the applicable jurisdiction).

 

SECTION 5.10.  Certain Treasury Regulation Matters.  In the event Polypore
determines to take any action inconsistent with its intention as set forth in
the first sentence of Section 3.23, it will promptly notify the Administrative
Agent thereof.

 

SECTION 5.11.  Environmental Laws.  Except, in each case, as would not,
individually or in the aggregate, have a Material Adverse Effect:

 

(a)                                 Comply in all material respects with, and
use reasonable efforts to ensure compliance in all material respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain, and use reasonable
efforts to ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all Environmental Permits required
of them by any applicable Environmental Laws.  For purposes of this
Section 5.11(a), noncompliance with the foregoing shall be deemed not to
constitute a breach of this covenant, provided, that upon learning of any actual
or suspected noncompliance, Polypore shall promptly undertake reasonable efforts
to achieve compliance.

 

(b)                                 Conduct and complete in all material
respects all investigations, studies, sampling and testing, and all remedial,
removal and other actions required to be undertaken by any Group Member under
Environmental Laws and promptly comply with all orders and directives applicable
to any Group Member of all Governmental Authorities regarding Environmental
Laws; provided, however, that this covenant shall be deemed not violated if the
relevant Group Member promptly challenges in good faith any such order or
directive in a manner consistent with all applicable Environmental Laws and
other Requirements of Law and pursues such challenge or challenges diligently.

 

(c)                                  Generate, use, treat, store, release,
dispose of, and otherwise manage Materials of Environmental Concern in a manner
that would not reasonably be expected to result in a material liability to any
Group Member or to materially affect any real property owned or leased by any of
them; and take reasonable efforts to prevent any other Person from generating,
using, treating, storing, releasing, disposing of, or otherwise managing
Materials of Environmental Concern in a manner that could

 

70

--------------------------------------------------------------------------------


 

reasonably be expected to result in a material liability to, or materially
affect any real property owned or operated by, any Group Member.  For purposes
of this Section 5.11(c), noncompliance with the foregoing shall be deemed not to
constitute a breach of this covenant, provided, that, upon learning of any
actual or suspected noncompliance, Polypore shall promptly undertake reasonable
efforts to remove such Materials of Environmental Concern or otherwise remediate
them in a manner consistent with applicable Environmental Law.

 

(d)                                 Maintain, update as appropriate, and
implement in all material respects an ongoing program reasonably designed to
ensure that all the properties and operations of the Group Members are regularly
and reasonably reviewed by competent professionals to identify and promote
compliance with and to reasonably and prudently manage any liabilities or
potential liabilities under any Environmental Law that may affect any Group
Member, including, without limitation, compliance and liabilities relating to: 
discharges to air and water; acquisition, transportation, storage and use of
hazardous materials; waste disposal; repair, maintenance and improvement of
properties; employee health and safety; species protection; and recordkeeping.

 

ARTICLE VI



Negative Covenants

 

Polypore covenants and agrees with each Lender that, so long as this Agreement
shall remain in effect and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full and all Letters
of Credit have been cancelled or have expired and all amounts drawn thereunder
have been reimbursed in full, unless the Required Lenders shall otherwise
consent in writing, Polypore will not, nor will it cause or permit any of the
Material Subsidiaries (or, in the case of Section 6.1, any of the Subsidiaries)
to:

 

SECTION 6.1.  Indebtedness.  Directly or indirectly, create, incur, issue,
assume, guarantee, acquire, become liable, contingently or otherwise, with
respect to, or otherwise become responsible for payment of (collectively,
“incur”) any Indebtedness (other than Permitted Indebtedness); provided,
however, that if no Default or Event of Default shall have occurred and be
continuing at the time of or as a consequence of the incurrence of any such
Indebtedness, Polypore and the Guarantors may incur unsecured Indebtedness
(including unsecured Acquired Indebtedness), and Subsidiaries of Polypore that
are not Guarantors may incur unsecured Acquired Indebtedness in an aggregate
amount not to exceed $20,000,000 at any time outstanding, in each case if on the
date of the incurrence of such Indebtedness, after giving effect to the
incurrence thereof, the Total Leverage Ratio would be less than 4.00 to 1.00. 
The maximum amount of Indebtedness that Polypore and its Subsidiaries may incur
pursuant to this covenant shall not be deemed to be exceeded, with respect to
any outstanding Indebtedness, solely as a result of fluctuations in the exchange
rate of currencies.  When calculating capacity for the incurrence of additional
Indebtedness by Polypore and its Subsidiaries pursuant to this covenant the
exchange rate of currencies shall be measured as of the date of such
calculation.

 

SECTION 6.2.  Liens.  Create, incur, assume or suffer to exist any Lien on any
property or assets (including Capital Stock or other securities of any Person,
including any Subsidiary) now owned or hereafter acquired by it or on any income
or revenues or rights in respect of any thereof, except:

 

(a)                                 Liens on property or assets of Polypore and
its Subsidiaries existing on the Restatement Effective Date and set forth in
Schedule 6.2; provided, that such Liens shall secure only those obligations
which they secure on the Restatement Effective Date and any extensions, renewals
and replacements thereof permitted hereunder;

 

71

--------------------------------------------------------------------------------


 

(b)                                 any Lien created under the Loan Documents;

 

(c)                                  any Lien existing on any property or asset
prior to the acquisition thereof by Polypore or any Subsidiary; provided, that
(i) such Lien is not created in contemplation of or in connection with such
acquisition, (ii) such Lien does not apply to any other property or assets of
Polypore or any Subsidiary, (iii) such Lien does not materially interfere with
the use, occupancy and operation of any Mortgaged Property and (iv) the
aggregate principal amount of Indebtedness secured by all Liens incurred
pursuant to this paragraph (c) does not exceed the greater of (A) $35,000,000
and (B) 2.5% of Total Assets at any one time;

 

(d)                                 Liens for taxes not yet due or which are
being contested in compliance with Section 5.3;

 

(e)                                  carriers’, landlords’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business and securing obligations that are not due and
payable or which are being contested in compliance with Section 5.3;

 

(f)                                   pledges and deposits made in the ordinary
course of business in compliance with workmen’s compensation, unemployment
insurance and other social security laws or regulations;

 

(g)                                  deposits to secure the performance of bids,
trade contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

(h)                                 zoning restrictions, easements,
rights-of-way, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, do not materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of Polypore or
any of its Subsidiaries as currently operated;

 

(i)                                     purchase money security interests in
real property, improvements thereto or equipment hereafter acquired (or, in the
case of improvements, constructed) by Polypore or any Subsidiary; provided, that
(i) such security interests secure Indebtedness permitted by clause (vi) of the
definition of “Permitted Indebtedness”, (ii) such security interests are
originally incurred within 180 days after such acquisition (or construction),
(iii) the Indebtedness secured thereby is created within 180 days after such
acquisition (or construction) or is Refinancing Indebtedness of such
Indebtedness, and (iv) such security interests do not apply to any other
property or assets of Polypore or any Subsidiary (it being agreed that
transactions with the same vendor or any Affiliate of such vendor may be
cross-collateralized);

 

(j)                                    Liens arising out of judgments or awards
in respect of which any Group Member shall in good faith be prosecuting an
appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings; provided, that
the aggregate amount of all such judgments or awards (and any cash and the fair
market value of any property subject to such Liens) does not exceed $20,000,000
at any time outstanding;

 

(k)                                 any interest or title of a licensor, lessor
or sublessor under any license or lease agreement pursuant to which rights are
granted to Polypore or any Subsidiary;

 

72

--------------------------------------------------------------------------------


 

(l)                                     licenses, leases or subleases granted by
Polypore or any Subsidiary to third Persons in the ordinary course of business
not interfering in any material respect with the business of Polypore or any
Subsidiary;

 

(m)                             Liens in favor of customs or revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;

 

(n)                                 restrictions imposed in the ordinary course
of business on the sale or distribution of designated inventory pursuant to
agreements with customers under which such inventory is consigned by the
customer or such inventory is designated for sale to one or more customers;

 

(o)                                 (i) Liens on the assets of a Foreign
Subsidiary that is not a Guarantor securing Indebtedness permitted to be
incurred by such Foreign Subsidiary pursuant to clause (xiii) of the definition
of “Permitted Indebtedness” and (ii) other Liens on the assets of a Foreign
Subsidiary that is not a Guarantor securing Indebtedness by such Foreign
Subsidiary not, in the case of this clause (ii), in excess of $1,000,000;

 

(p)                                 any interest of a lessor under Liens arising
from precautionary UCC financing statement filings regarding leases entered into
by Polypore or any of its Subsidiaries in the ordinary course of business;

 

(q)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by Polypore or any of its Subsidiaries in the ordinary course of business;

 

(r)                                    Liens deemed to exist in connection with
investments in repurchase agreements permitted under this Agreement;

 

(s)                                   Liens that are contractual or statutory
setoff rights arising in the ordinary course of business with financial
institutions, relating to pooled deposit accounts or sweep accounts of any Group
Member to permit satisfaction of overdraft or similar obligations incurred in
the ordinary course of business or relating to purchase orders or other
agreements entered into with customers of any Group Member in the ordinary
course of business;

 

(t)                                    Liens solely on any cash earnest money
deposits by Polypore or any of its Subsidiaries in connection with any letter of
intent or purchase agreement permitted under this Agreement;

 

(u)                                 Liens on accounts receivable and related
assets or equipment and related assets incurred in connection with Qualified
Securitization Transactions;

 

(v)                                 other Liens securing obligations incurred in
the ordinary course of business that do not, individually or in the aggregate,
secure obligations (or encumber property with a fair market value) in excess of
the greater of (i) $50,000,000 and (ii) 3.5% of Total Assets at any one time);
provided, that, after giving pro forma effect to the incurrence of any
Indebtedness pursuant to this paragraph in reliance on clause (ii) above, the
Total Leverage Ratio shall be less than 4.00 to 1.00; and

 

(w)                               the retained interest of the U.S. Federal
government or any agency or department thereof in assets purchased in whole or
in part (including via reimbursement of amounts expended by Polypore) with
proceeds of grants from the U.S. Federal government or any agency or

 

73

--------------------------------------------------------------------------------


 

department thereof, in accordance with Federal law or regulation (including any
rule, regulation or policy governing the subject grant program).

 

SECTION 6.3.  Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale of such property is
permitted by Section 6.5 and (b) any Capital Lease Obligations, Synthetic Lease
Obligations or Liens arising in connection therewith are permitted by clause
(vi) of the definition of “Permitted Indebtedness” and Section 6.2, as
applicable.

 

SECTION 6.4.  Investments, Loans and Advances.  Purchase, hold or acquire any
Capital Stock, evidences of indebtedness or other securities of, make or permit
to exist any loans or advances to, or make or permit to exist any investment or
any other interest in, any other Person, or purchase any assets constituting a
business unit of any other Person (each, an “Investment” or an “investment”),
except:

 

(a)                                 Permitted Investments;

 

(b)                                 Investments made by Polypore or any
Subsidiary to Polypore or any other Subsidiary (other than a Securitization
Entity or a Restricted Subsidiary of Polypore in which an Affiliate of Polypore
that is not a Restricted Subsidiary of Polypore holds a minority interest);
provided, that (i) any loans and advances made by a Loan Party shall be
evidenced by a promissory note pledged to the Administrative Agent for the
ratable benefit of the Secured Parties pursuant to the Guarantee and Collateral
Agreement, (ii) the outstanding amount of such Investments made in Subsidiaries
that are not Wholly Owned Subsidiaries shall not exceed the greater of
(A) $35,000,000 and (B) 2.5% of Total Assets and (iii) in the case of
Investments described in clause (ii) above and Investments in Foreign
Subsidiaries, Polypore will be in compliance with Section 6.10 on a Pro Forma
Basis and no Default or Event of Default shall have occurred and be continuing
after giving effect thereto;

 

(c)                                  investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(d)                                 Polypore and the Subsidiaries may make loans
and advances in the ordinary course of business to their respective employees so
long as the aggregate principal amount thereof at any time outstanding
(determined without regard to any write-downs or write-offs of such loans and
advances) shall not exceed $10,000,000 at any time and advances in the ordinary
course of business of payroll payments to employees;

 

(e)                                  Polypore may enter into Hedging Agreements
that are not speculative in nature;

 

(f)                                   Polypore and its Subsidiaries may acquire
and hold receivables owing to it, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms (including the dating of receivables) of Polypore or such Subsidiary;

 

(g)                                  Polypore may acquire and hold obligations
of one or more officers or other employees of Polypore or its subsidiaries in
connection with such officers’ or employees’ acquisition of Capital Stock of
Polypore;

 

74

--------------------------------------------------------------------------------


 

(h)                                 Polypore and its Subsidiaries may acquire
and hold non-cash consideration issued by the purchaser of assets in connection
with a sale of such assets to the extent permitted by Section 6.5;

 

(i)                                     investments, loans and advances existing
on the Restatement Effective Date and set forth in Schedule 6.4;

 

(j)                                    investments that are made with the
proceeds of substantially concurrent Excluded Contributions;

 

(k)                                 investments made using the Available Amount;

 

(l)                                     the sale or transfer of all or
substantially all of the assets of Daramic LLC related to its operations in
Norderstedt, Germany, to a newly-formed private German limited liability company
(Gesellschaft mit beschränkter Haftung) that is a Wholly Owned Subsidiary of
Polypore Acquisition GmbH;

 

(m)                             additional Investments having an aggregate fair
market value, taken together with all other Investments made pursuant to this
clause (m) that are at that time outstanding, not to exceed the greater of
(A) $30,000,000 and (B) 2.0% of Total Assets (provided that any investments in
joint ventures pursuant to this clause (m) will not exceed the greater of
(A) $25,000,000 and (B) 1.75% of Total Assets);

 

(n)                                 Investments in a Securitization Entity or
any Investment by a Securitization Entity in any other Person in connection with
a Qualified Securitization Transaction; provided that any Investment in a
Securitization Entity is in the form of a Purchase Money Note or an equity
interest or interests in receivables and related assets generated by Polypore or
a Subsidiary and transferred to any Person in connection with a Qualified
Securitization Transaction or any such Person owning such receivables;

 

(o)                                 Investments the payment for which consists
exclusively of Qualified Capital Stock;

 

(p)                                 any Investment in any Person to the extent
it consists of prepaid expenses, negotiable instruments held for collection and
lease, utility and workers’ compensation, performance and other similar deposits
made in the ordinary course of business;

 

(q)                                 Investments in Unrestricted Subsidiaries not
to exceed $5,000,000 at any one time outstanding; and

 

(r)                                    Investments in any other Person
(including any such Investment that flows through one or more Subsidiaries
before being conveyed to such Person) or acquisitions of business units
(including by means of any transfer of cash or other property) if as a result of
such Investment such other Person shall become a Subsidiary of Polypore or, in
the case of an acquisition of a business unit, such business unit will be owned
by a Subsidiary of Polypore (in each case other than a Securitization Entity or
a Subsidiary of Polypore in which an Affiliate of Polypore that is not a
Subsidiary of Polypore holds a minority interest) or that will merge with or
consolidate into Polypore or a Subsidiary of Polypore (other than a
Securitization Entity or a Subsidiary of Polypore in which an Affiliate of
Polypore that is not a Subsidiary of Polypore holds a minority interest),
provided that (x) each Investment pursuant to this paragraph (r) shall have been
approved by the relevant governing body of such Person or a parent thereof, (y) 

 

75

--------------------------------------------------------------------------------


 

Polypore will be in compliance with Section 6.10 on a Pro Forma Basis and no
Default or Event of Default shall have occurred and be continuing after giving
effect thereto and (z) the aggregate amount of Investments made pursuant to this
paragraph (r) in, or that will be held by non-Wholly Owned Subsidiaries shall
not exceed the greater of (A) $35,000,000 and (B) 2.5% of Total Assets.

 

SECTION 6.5.  Mergers, Consolidations and Sales of Assets.  (a)  In the case of
Polypore, in a single transaction or series of related transactions, consolidate
or merge with or into any Person, or sell, assign, transfer, lease, convey or
otherwise dispose of (or cause or permit any Subsidiary to sell, assign,
transfer, lease, convey or otherwise dispose of) all or substantially all of
Polypore’s assets (determined on a consolidated basis for Polypore and the
Subsidiaries) to any Person unless:

 

(i)                                     either: (A) Polypore shall be the
surviving or continuing corporation; or (B) the Person (if other than Polypore)
formed by such consolidation or into which Polypore is merged or the Person
which acquires by sale, assignment, transfer, lease, conveyance or other
disposition the properties and assets of Polypore and of the Subsidiaries
substantially as an entirety (the “Surviving Entity”): (x) shall be a
corporation organized and validly existing under the laws of the United States
of America or any State thereof or the District of Columbia; and (y) shall
expressly assume pursuant to supplements to the Loan Documents or other
documents or instruments in form reasonably satisfactory to the Administrative
Agent, executed and delivered to the Administrative Agent, the Obligations;

 

(ii)                                  except in the case of a merger of Polypore
with or into a Wholly Owned Subsidiary that is not a Securitization Entity or
Unrestricted Subsidiary of Polypore and except in the case of a merger entered
into solely for the purpose of reincorporating Polypore in another jurisdiction,
immediately after giving effect to such transaction and the assumption
contemplated by clause (i)(B)(y) above (including giving effect to any
Indebtedness and Acquired Indebtedness incurred in connection with or in respect
of such transaction), Polypore or such Surviving Entity, as the case may be,
shall be able to incur at least $1.00 of additional Indebtedness (other than
Permitted Indebtedness) pursuant to Section 6.1 hereof,

 

(iii)                               except in the case of a merger of Polypore
with or into a Wholly Owned Subsidiary that is not a Securitization Entity or
Unrestricted Subsidiary and except in the case of a merger entered into solely
for the purpose of reincorporating Polypore in another jurisdiction, immediately
after giving effect to such transaction and the assumption contemplated by
clause (i)(B)(y) above (including, without limitation, giving effect to any
Indebtedness and Acquired Indebtedness incurred and any Lien granted in
connection with or in respect of the transaction), no Default or Event of
Default shall have occurred or be continuing; and

 

(iv)                              Polypore or the Surviving Entity shall have
delivered to the Administrative Agent an Officers’ Certificate and an opinion of
counsel, each stating that such consolidation, merger, sale, assignment,
transfer, lease, conveyance or other disposition and, if supplements to the Loan
Documents are required in connection with such transaction, such supplements
comply with the applicable provisions of the Loan Documents and that all
conditions precedent in this Agreement relating to such transaction have been
satisfied.

 

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Subsidiaries the
Capital Stock of which constitutes all or substantially all of the properties
and assets of Polypore, shall be deemed to be the transfer of all or
substantially all of the properties and assets of Polypore. However, transfer of
assets (i) between or among Polypore and the Subsidiaries, (ii) between and
among Foreign

 

76

--------------------------------------------------------------------------------


 

Subsidiaries or (iii) from Foreign Subsidiaries to Polypore or a Loan Party will
not be subject to this Section 6.5(a).

 

Upon any consolidation, combination or merger, or any transfer of all or
substantially all of the assets of Polypore in accordance with Section 6.5
hereof, in which Polypore is not the continuing corporation, the successor
Person formed by such consolidation or into which Polypore is merged or to which
such conveyance, lease or transfer is made shall succeed to, and be substituted
for, and may exercise every right and power of Polypore under this Agreement and
the other Loan Documents with the same effect as if such surviving entity had
been named as such and that, in the event of a conveyance or transfer (but not a
lease), the conveyor or transferor (but not a lessor) shall be released from the
provisions of this Agreement and the other Loan Documents.

 

(b)                                 In the case of any Guarantor, consolidate or
merge with or into, or sell, assign, transfer, lease, convey or otherwise
dispose of, in a single transaction or series of related transactions, all or
substantially all of its assets to any Person unless:

 

(i)                                     (except in the case of such Guarantor
that has been disposed of in its entirety to another Person (other than to
Polypore or an Affiliate of Polypore), whether through a merger, consolidation
or sale of Capital Stock or through the sale of all or substantially all of its
assets (such sale constituting the disposition of such Guarantor in its
entirety), if in connection therewith Polypore provides an Officers’ Certificate
to the Administrative Agent to the effect that Polypore will comply with its
obligations under Section 2.13 hereof in respect of such disposition) the
resulting, surviving or transferee Person (if not such Guarantor) shall be a
Person organized and validly existing under the laws of the jurisdiction under
which such Guarantor was organized or under the laws of the United States of
America, any State thereof or the District of Columbia, and such Person shall
expressly assume, pursuant to supplements to the Loan Documents or other
documents or instruments in form reasonably satisfactory to the Administrative
Agent, executed and delivered to the Administrative Agent, the Guarantee of such
Guarantor;

 

(ii)                                  except in the case of a merger of such
Guarantor with or into Polypore or another Guarantor and except in the case of a
merger entered into solely for the purpose of reincorporating such Guarantor in
another jurisdiction, immediately after giving effect to such transaction and
the assumption contemplated by the immediately preceding clause
(b)(i) (including, without limitation, giving effect to any Indebtedness and
Acquired Indebtedness incurred and any Lien granted in connection with or in
respect of the transaction), no Default or Event of Default shall have occurred
and be continuing; and

 

(iii)                               Polypore shall have delivered to the
Administrative Agent an Officers’ Certificate and an opinion of counsel, each
stating that such consolidation, merger, sale, assignment, transfer, lease,
conveyance or other disposition and, if supplements to the Loan Documents are
required in connection with such transaction, such supplements comply with the
applicable provisions of the Loan Documents and that all conditions precedent in
this Agreement relating to such transaction have been satisfied

 

In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by supplements to the Loan Documents,
executed and delivered to the Administrative Agent and reasonably satisfactory
in form to the Administrative Agent, of the Guarantee of the relevant Guarantor,
such successor Person shall succeed to and be substituted for the Guarantor with
the same effect as if it had been named herein as a Guarantor.

 

77

--------------------------------------------------------------------------------


 

(c)                                  Consummate any Asset Sale unless (i) such
Asset Sale is for consideration at least 75% of which is cash or Permitted
Investments (other than in the case of a like-kind exchange or trade-in of one
asset for another asset used or useful in the business of Polypore and its
Subsidiaries), (ii) such consideration is at least equal to the fair market
value of the assets being sold, transferred, leased or disposed of and
(iii) Polypore shall have delivered to the Administrative Agent a certificate in
reasonable detail demonstrating that, upon giving effect to such Asset Sale,
Polypore will be in compliance with Section 6.10 on a Pro Forma Basis and no
Event of Default or Default shall have occurred and be continuing.  The
Microporous Disposition shall be deemed to be an Asset Sale for the purposes of
this paragraph whether or not it constitutes an “Asset Sale” pursuant to the
definition thereof.

 

SECTION 6.6.  Restricted Payments.  Declare or make, or agree to declare or
make, directly or indirectly, any Restricted Payment (including pursuant to any
Synthetic Purchase Agreement), or incur any obligation (contingent (unless the
contingency is the repayment of the Obligations or receipt of consent from the
requisite Lenders under this Agreement) or otherwise) to do so; provided,
however, that the following Restricted Payments shall be permitted:

 

(a)                                 any Subsidiary may declare and pay dividends
or make other distributions ratably to its equity holders;

 

(b)                                 so long as no Event of Default or Default
shall have occurred and be continuing or would result therefrom, payments by
Polypore in connection with the repurchase provisions of employee stock option
or stock purchase agreements or other agreements to compensate management
employees or upon the death, disability, retirement, severance or termination of
employment of management employees; provided that all such redemptions or
repurchases pursuant to this clause (b) shall not exceed in any fiscal year the
sum of (i) $5,000,000 plus (ii) any amounts not utilized in any preceding fiscal
year following the Restatement Effective Date that were otherwise available
under this clause for such purchases (which aggregate amount shall be increased
by the amount of any net cash proceeds received from the sale since the
Restatement Effective Date of Capital Stock (other than Disqualified Capital
Stock) to members of Polypore’s management team that have not otherwise been
applied through application of the Available Amount or clause (d) of this
Section 6.6 and by the cash proceeds of any “key-man” life insurance policies
which are used to make such redemptions or repurchases); provided, further, that
the cancellation of Indebtedness owing to Polypore from members of management of
Polypore or any Subsidiary in connection with any repurchase of Capital Stock of
Polypore (or warrants or options or rights to acquire such Capital Stock) will
not be deemed to constitute a Restricted Payment;

 

(c)                                  the payment of any dividend or the
consummation of any irrevocable redemption within 60 days after the date of
declaration of such dividend or notice of such redemption if the dividend or
payment of the redemption price, as the case may be, would have been permitted
on the date of declaration or notice;

 

(d)                                 any Restricted Payment made out of the net
cash proceeds of the substantially concurrent sale of, or made by exchange for,
Qualified Capital Stock of Polypore (other than Capital Stock issued or sold to
a Subsidiary of Polypore or an employee stock ownership plan or to a trust
established by Polypore or any Subsidiary for the benefit of their respective
employees) or a substantially concurrent cash capital contribution received by
Polypore from its shareholders; provided, however, that the net cash proceeds
from such sale or such cash capital contribution (to the extent so used for such
Restricted Payment) shall be excluded from the calculation of the Available
Amount;

 

(e)                                  if no Default or Event of Default shall
have occurred and be continuing or would occur as a consequence thereof, the
declaration and payment of dividends to holders of any class or series of
Designated Preferred Stock (other than Disqualified Capital Stock), issued after
the Restatement Effective

 

78

--------------------------------------------------------------------------------


 

Date; provided that, at the time of the declaration of such dividend, after
giving effect to the payment of such dividend on a pro forma basis, (i) the
Consolidated Interest Coverage Ratio is at least 2.0 to 1.0 and (ii) Polypore is
in compliance with Section 6.10;

 

(f)                                   repurchases of Capital Stock deemed to
occur upon the exercise of stock options, warrants or other convertible
securities if such Capital Stock represents a portion of the exercise price
thereof;

 

(g)                                  payments of dividends on Disqualified
Capital Stock issued in compliance with Section 6.1 hereof;

 

(h)                                 so long as no Default or Event of Default
has occurred and is continuing or would be caused thereby, the payment of
dividends on Polypore’s Common Stock of up to 6% per annum of the Net Cash
Proceeds received by Polypore in any Public Equity Offering; and

 

(i)                                     in addition to the foregoing Restricted
Payments, Polypore may make additional Restricted Payments using the Available
Amount.

 

SECTION 6.7.  Transactions with Affiliates.

 

(a)                                 Polypore shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly, enter into or permit to occur
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with, or for the benefit of, any of its Affiliates
involving aggregate consideration in excess of $3,000,000 (an “Affiliate
Transaction”), other than Affiliate Transactions on terms that are not
materially less favorable than those that might reasonably have been obtained in
a comparable transaction at such time on an arm’s-length basis from a Person
that is not an Affiliate of Polypore; provided, however, that for a transaction
or series of related transactions with an aggregate value of $10,000,000 or
more, at Polypore’s option, either: (i) a majority of the disinterested members
of the Board of Directors of Polypore shall determine in good faith that such
Affiliate Transaction is on terms that are not materially less favorable than
those that might reasonably have been obtained in a comparable transaction at
such time on an arm’s-length basis from a Person that is not an Affiliate of
Polypore, or (ii) the Board of Directors of Polypore or any such Subsidiary
party to such Affiliate Transaction shall have received an opinion from a
nationally recognized investment banking, appraisal or accounting firm that such
Affiliate Transaction is either fair, from a financial standpoint, to Polypore
and its Subsidiaries or is on terms not materially less favorable than those
that might reasonably have been obtained in a comparable transaction at such
time on an arm’s-length basis from a Person that is not an Affiliate of
Polypore; and provided, further, that for an Affiliate Transaction with an
aggregate value of $20,000,000 or more the Board of Directors of Polypore or any
such Subsidiary party to such Affiliate Transaction shall have received a
written opinion from a nationally recognized investment banking, appraisal or
accounting firm that such Affiliate Transaction is either fair, from a financial
standpoint, to Polypore and its Subsidiaries or is on terns not materially less
favorable than those that might reasonably have been obtained in a comparable
transaction at such time on an arm’s-length basis from a Person that is not an
Affiliate of Polypore.

 

(b)                                 The restrictions set forth in
Section 6.7(a) hereof shall not apply to: (i) reasonable fees and compensation
paid to, and indemnity provided on behalf of, officers, directors, employees or
consultants of Polypore or any Subsidiary of Polypore as determined in good
faith by Polypore’s Board of Directors or senior management; (ii) transactions
exclusively between or among Polypore and any of its Subsidiaries or any entity
that becomes a Subsidiary as a result of such transaction (other than a
Securitization Entity) or exclusively between or among such Subsidiaries or any
entity that becomes a Subsidiary as a result of such transaction, provided that
such transactions are not otherwise prohibited by

 

79

--------------------------------------------------------------------------------


 

this Agreement; (iii) any agreement as in effect as of the Restatement Effective
Date and described on Schedule 6.7 or any amendment thereto or any transaction
contemplated thereby (including pursuant to any amendment thereto) or by any
replacement agreement thereto so long as any such amendment or replacement
agreement is not more disadvantageous to the Lenders in any material respect
than the original agreement as in effect on the Restatement Effective Date as
determined in good faith by the Board of Directors of Polypore; (iv) Restricted
Payments or Investments (other than Investments made pursuant to Section 6.4(k))
permitted by this Agreement; (v) transactions effected as part of a Qualified
Securitization Transaction; (vi) payments or loans allowed by law to employees
or consultants that are approved by the Board of Directors of Polypore in good
faith; (vii) sales of Qualified Capital Stock; (viii) the existence of, or the
performance by Polypore or any of its Subsidiaries of its obligations under the
terms of, any stockholders’ agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Restatement Effective Date and any similar agreements which it may enter
into thereafter; provided, however, that the existence of, or the performance by
Polypore or any of its Subsidiaries of obligations under, any future amendment
to any such existing agreement or under any similar agreement entered into after
the Restatement Effective Date shall only be permitted by this clause (viii) to
the extent that the terms of any such amendment or new agreement are not
disadvantageous to the Lenders in any material respect; (ix) transactions
permitted by, and complying with, the provisions of Section 6.5; (x) any
issuance of securities or other payments, awards, grants in cash, securities or
otherwise pursuant to, or the funding of, employment arrangements, stock options
and stock ownership plans approved by the Board of Directors of Polypore;
(xi) transactions in which Polypore or any Subsidiary delivers to the
Administrative Agent a letter from a nationally recognized investment banking,
appraisal or accounting firm stating that such transaction is fair to Polypore
or such Subsidiary from a financial point of view; and (xii) transactions with
customers, clients, suppliers, or purchasers or sellers of goods or services, in
each case in the ordinary course of business and otherwise in compliance with
the terms of this Agreement that are fair to Polypore or the Subsidiaries, in
the reasonable determination of the members of the Board of Directors of
Polypore, which determinations shall be conclusive, or are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party.

 

SECTION 6.8.  Business of Polypore and Subsidiaries.  Engage in any businesses a
majority of whose revenues are not derived from businesses that are the same or
reasonably similar, ancillary or related to, or a reasonable extension,
development or expansion of, the businesses in which Polypore and its
Subsidiaries are engaged on the Restatement Effective Date (which shall include,
without limitation, business or operations of Polypore’s suppliers and
customers).

 

SECTION 6.9.  Amendments to Senior Note Indenture; Certain Payments of
Subordinated Debt.  (a)  Permit any supplement, modification or amendment of the
Senior Note Indenture if the effect of such supplement, modification or
amendment as a whole would materially increase the obligations (including,
without limitation, the pricing thereof) of the obligor or confer additional
material rights on the holders of the Indebtedness outstanding thereunder in a
manner that would be, or could reasonably be expected to be, materially
detrimental to Polypore or materially adverse to the interests of the Lenders,
as determined in good faith by Polypore.

 

(b)                                 Make any distribution, whether in cash,
property, securities or a combination thereof in excess of $15,000,000 in the
aggregate during the term of this Agreement, other than regular scheduled
payments of principal and interest as and when due (to the extent not prohibited
by applicable subordination provisions), in respect of, or pay, or offer or
commit to pay, or directly or indirectly (including pursuant to any Synthetic
Purchase Agreement) redeem, repurchase, retire or otherwise acquire for
consideration, or set apart any sum for the aforesaid purposes, any subordinated
Indebtedness (provided, however, that the foregoing shall not prohibit (i) any
Refinancings of Indebtedness in

 

80

--------------------------------------------------------------------------------


 

accordance with Section 6.1, (ii) the conversion of any such Indebtedness into
equity securities or (iii) any such transaction funded with the Available
Amount).

 

SECTION 6.10.  Financial Condition Covenants.  (a) Permit the Senior Leverage
Ratio as at the last day of any fiscal quarter of Polypore to exceed 2.50 to
1.00.

 

(b)                                 Permit the Consolidated Interest Coverage
Ratio as at the last day of any fiscal quarter of Polypore to be less than 3.00
to 1.00.

 

SECTION 6.11.  Fiscal Year.  With respect to Polypore, change its fiscal
year-end to a date other than the end of the 52 or 53-week period ending the
Saturday nearest to December 31.

 

SECTION 6.12.  Negative Pledge Clauses.  Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of Polypore or any
Domestic Subsidiary to create, incur, assume or suffer to exist any Lien upon
any of its property or revenues, whether now owned or hereafter acquired, to
secure its obligations under the Loan Documents (assuming, in the case of each
Domestic Subsidiary, that it is a Guarantor, whether or not it is in fact a
Guarantor), other than (a) this Agreement and the other Loan Documents and
(b) any agreements governing any purchase money Liens, Capital Lease Obligations
or Qualified Securitization Transaction otherwise permitted hereby (in which
case, any prohibition or limitation shall only be effective against the assets
financed thereby).

 

SECTION 6.13.  Clauses Restricting Subsidiary Distributions.  Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of Polypore to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, Polypore or any other Subsidiary of Polypore, (b) make loans or
advances to, or other Investments in, Polypore or any other Subsidiary of
Polypore or (c) transfer any of its assets to Polypore or any other Subsidiary
of Polypore, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents and (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary.

 

ARTICLE VII



Events of Default

 

In case of the happening of any of the following events (“Events of Default”):

 

(a)                                  any representation or warranty made or
deemed made in or in connection with any Loan Document or the borrowings or
issuances of Letters of Credit hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;

 

(b)                                 default shall be made in the payment of any
principal of any Loan or the reimbursement with respect to any L/C Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or L/C Disbursement or of any Fee or any other amount
(other than an amount referred to in (b) above) due under any Loan Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of 5 days;

 

81

--------------------------------------------------------------------------------


 

(d)                                 default shall be made in the due observance
or performance by any Group Member of any covenant, condition or agreement
contained in Section 5.1(a), 5.5(a) or in Article VI;

 

(e)                                  default shall be made in the due observance
or performance by any Group Member of any covenant, condition or agreement
contained in any Loan Document (other than those specified in (b), (c) or
(d) above) and such default shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent or any Lender to Polypore;

 

(f)                                    (i)  Polypore or any Material Subsidiary
shall fail to pay any principal or interest, regardless of amount, due in
respect of any Material Indebtedness, when and as the same shall become due and
payable; (ii) any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided, that this clause (ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; or (iii) any event or
circumstance entitling the Persons purchasing, or financing the purchase of,
receivables or equipment under any Qualified Securitization Transaction to stop
so purchasing or financing, other than by reason of the occurrence of the stated
expiry date of such Qualified Securitization Transaction, a refinancing of such
Qualified Securitization Transaction through another Qualified Securitization
Transaction, a reduction in any applicable borrowing base, or the occurrence of
any other event or circumstance which is not, or is not related primarily to, an
action or statement taken or made, or omitted to be taken or made, by or on
behalf of, or a condition of or relating to, Polypore or any of its
Subsidiaries;

 

(g)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of Polypore or any Material Subsidiary, or of a
substantial part of the property or assets of Polypore or a Material Subsidiary,
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Polypore or any
Material Subsidiary or for a substantial part of the property or assets of
Polypore or a Material Subsidiary or (iii) the winding-up or liquidation of
Polypore or any Material Subsidiary; and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(h)                                 Polypore or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Polypore or any Material Subsidiary or for a substantial part of the
property or assets of Polypore or any Material Subsidiary, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing;

 

(i)                                     one or more judgments for the payment of
money in an aggregate amount in excess of $20,000,000 (net of amounts covered by
independent third party insurance as to which the insurer has been notified of
such judgment or order and does not deny coverage and of amounts covered by an
indemnity from a Person that, in the reasonable judgment of the Administrative
Agent, is creditworthy)

 

82

--------------------------------------------------------------------------------


 

from a party shall be rendered against Polypore, any Material Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of Polypore or any Material Subsidiary to enforce any such judgment;

 

(j)                                     an ERISA Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to have a Material
Adverse Effect;

 

(k)                                  any Guarantee under the Guarantee and
Collateral Agreement for any reason shall cease to be in full force and effect
(other than in accordance with its terms), or any Guarantor shall deny in
writing that it has any further liability under the Guarantee and Collateral
Agreement (other than as a result of the discharge of such Guarantor in
accordance with the terms of the Loan Documents);

 

(l)                                     any security interest in any material
item of Collateral purported to be created by any Security Document shall cease
to be, or shall be asserted by Polypore or any other Loan Party not to be, a
valid, perfected, first priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in the securities, assets
or properties covered thereby, except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent to
maintain possession of certificates representing securities pledged under the
Guarantee and Collateral Agreement and except to the extent that such loss is
covered by a lender’s title insurance policy and the related insurer shall not
have denied or disclaimed in writing that such loss is covered by such title
insurance policy; or

 

(m)                               there shall have occurred a Change in Control;

 

then, and in every such event (other than an event with respect to Polypore
described in paragraph (g) or (h) (i) - (v) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Polypore, take either or
both of the following actions, at the same or different times:  (i) terminate
forthwith the Commitments and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of Polypore accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by Polypore, anything contained herein
or in any other Loan Document to the contrary notwithstanding; and in any event
with respect to Polypore described in paragraph (g) or (h) (i) - (v) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of Polypore accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by Polypore, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

 

ARTICLE VIII



The Agents

 

SECTION 8.1.  Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise

 

83

--------------------------------------------------------------------------------


 

such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

SECTION 8.2.  Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.

 

SECTION 8.3.  Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

SECTION 8.4.  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to Polypore), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

SECTION 8.5.  Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or Polypore
referring to this Agreement, describing such Default or

 

84

--------------------------------------------------------------------------------


 

Event of Default and stating that such notice is a “notice of default”.  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 

SECTION 8.6.  Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

SECTION 8.7.  Indemnification.  The Lenders severally agree to indemnify each
Agent in its capacity as such (to the extent not reimbursed by Polypore and
without limiting the obligation of Polypore to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

 

SECTION 8.8.  Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it and with respect to any Letter

 

85

--------------------------------------------------------------------------------


 

of Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

 

SECTION 8.9.  Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and
Polypore.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7(b), (c),
(g) or (h) with respect to Polypore shall have occurred and be continuing) be
subject to approval by Polypore (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article VIII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

 

SECTION 8.10.  Co-Documentation Agents and Syndication Agents.  Neither the
Co-Documentation Agents nor the Syndication Agents shall have any duties or
responsibilities hereunder in its capacity as such.

 

ARTICLE IX



Miscellaneous

 

SECTION 9.1.  Notices.  Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)                                  if to Polypore, to it at 11430 N. Community
House Drive, Suite 350, Charlotte NC 28277, Fax No. (704) 587-8795;

 

(b)                                 if to the Administrative Agent or the
Swingline Lender, to JPMorgan Chase Bank, Loan and Agency Services Group, 1111
Fannin, 10th Floor, Houston, TX, 77002 Attention: Bejaye Ilegbodu, Fax No. (713)
427-6307 and

 

(c)                                  if to a Lender, to it at its address (or
fax number) set forth on Schedule 2.1 or in the Assignment and Assumption
pursuant to which such Lender shall have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.1 or in accordance with the latest unrevoked
direction from such party given in accordance

 

86

--------------------------------------------------------------------------------


 

with this Section 9.1.  As agreed to among Polypore, the Administrative Agent,
the Swingline Lender and the applicable Lenders from time to time, notices and
other communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable Person provided from time to time by such
Person.

 

SECTION 9.2.  Survival of Agreement.  All covenants, agreements, representations
and warranties made by Polypore herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and the Issuing Bank and shall survive the making by the
Lenders of the Loans and the issuance of Letters of Credit by the Issuing Bank,
regardless of any investigation made by the Lenders or the Issuing Bank or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated.  The provisions of Sections 2.14, 2.15, 2.19 and 9.5
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Lender or
the Issuing Bank.

 

SECTION 9.3.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by Polypore and the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.

 

SECTION 9.4.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) Polypore may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by Polypore without such consent shall be null and void), and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (each,
an “Assignee”), other than a natural person or a Defaulting Lender, all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)                              Polypore, provided that no consent of Polypore
shall be required for an assignment to a Lender, an affiliate of a Lender, an
Approved Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other Person; and provided, further, that Polypore shall be
deemed to have consented to any such assignment unless Polypore shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof;

 

(B)                                the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund; and

 

87

--------------------------------------------------------------------------------


 

(C)                                the Issuing Bank, provided that no consent of
the Issuing Bank shall be required for an assignment of all or any portion of a
Term Loan.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                              except in the case of an assignment to a
Lender, an affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of the Commitments or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 (or, in the case of Term Loans and Incremental Term
Loans, $1,000,000) unless each of Polypore and the Administrative Agent
otherwise consent, provided that (1) no such consent of Polypore shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

 

(B)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(C)                                the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire in
which the Assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about Polypore and its Affiliates and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

For the purposes of this Section 9.4, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) below, from and after the effective date specified
in each Assignment and Assumption the Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.19 and 9.5).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.4 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of Polypore, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the

 

88

--------------------------------------------------------------------------------


 

“Register”).  The entries in the Register shall be conclusive, and Polypore, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an Assignee, the
Assignee’s completed administrative questionnaire (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(c)                                  (i)  Any Lender may, without the consent of
Polypore or the Administrative Agent, sell participations to one or more banks
or other entities or a Defaulting Lender (a “Participant”) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) Polypore, the Administrative Agent, the
Issuing Bank and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to Section 9.8(b) and (2) directly affects
such Participant.  Subject to paragraph (c)(ii) of this Section, Polypore agrees
that each Participant shall be entitled to the benefits of Sections 2.14, 2.15
and 2.19 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 2.17 as though it were a Lender, provided such Participant shall be
subject to Section 9.6 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
Polypore, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining
the Participant Register.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.14 or 2.19 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless (i) the sale of the participation to such
Participant is made with Polypore’s prior written consent or (ii) such
entitlement to receive a greater payment results from an adoption of or any
Change in Law that occurs after the Participant acquired the applicable
participation.  Any Participant

 

89

--------------------------------------------------------------------------------


 

that is a Non-U.S. Lender shall not be entitled to the benefits of Section 2.19
unless such Participant complies with Section 2.19(e).

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

SECTION 9.5.  Expenses; Indemnity.  (a)  Polypore agrees to pay all reasonable
documented out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank and the Swingline Lender in connection with the syndication of the
credit facilities provided for herein and the preparation and administration of
this Agreement and the other Loan Documents or in connection with any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions hereby or thereby contemplated shall be
consummated) or incurred by the Administrative Agent or any Lender in connection
with the enforcement or protection of its rights in connection with this
Agreement and the other Loan Documents or in connection with the Loans made or
Letters of Credit issued hereunder, including the reasonable fees, charges and
disbursements of Simpson Thacher & Bartlett LLP, counsel for the Administrative
Agent, and, in connection with any such enforcement or protection, the fees,
charges and disbursements of any other counsel for the Administrative Agent or
any Lender.

 

(b)                                 Polypore agrees to indemnify the
Administrative Agent, each Lender, the Issuing Bank and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the Transactions and the other transactions contemplated hereby
or thereby, including any claim, litigation, investigation or proceeding
regardless of whether any Indemnitee is a party thereto and whether or not the
same are brought by Polypore, its equity holders, affiliates or creditors or any
other Person, (ii) the use of the proceeds of the Loans or issuance of Letters
of Credit, (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto, or
(iv) any actual or alleged presence or Release of Hazardous Materials on any
property currently or formerly owned or operated by Polypore or any of the
Subsidiaries, or any Environmental Liability related in any way to Polypore or
the Subsidiaries; provided, that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnitee or for a material breach of the Loan
Documents by such Indemnitee.  No Indemnitee shall be liable for any damages
arising from the use by others of information or other materials obtained
through electronic, telecommunications or other information transmission
systems, except to the extent any such damages are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee.  No
Indemnitee shall be liable for any indirect, special, exemplary, punitive or
consequential damages in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

(c)                                  To the extent that Polypore fails to pay
any amount required to be paid by them to the Administrative Agent, the Issuing
Bank or the Swingline Lender under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, the Issuing Bank or
the

 

90

--------------------------------------------------------------------------------


 

Swingline Lender, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.  For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the Aggregate Revolving Credit Exposure, outstanding Term Loans and unused
Commitments at the time.

 

(d)                                 To the extent permitted by applicable law,
Polypore shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, exemplary, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)                                  The provisions of this Section 9.5 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Lender or
the Issuing Bank.  All amounts due under this Section 9.5 shall be payable on
written demand therefor.

 

SECTION 9.6.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of Polypore against any of and all the obligations of
Polypore now or hereafter existing under this Agreement and other Loan Documents
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement or such other Loan Document and although such
obligations may be unmatured.  The rights of each Lender under this Section 9.6
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

SECTION 9.7.  Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.  EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.8.  Waivers; Amendment.  (a)  No failure or delay of the
Administrative Agent, any Lender or the Issuing Bank in exercising any power or
right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No

 

91

--------------------------------------------------------------------------------


 

waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by Polypore or any other Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  No notice or demand on Polypore shall
entitle Polypore to any other or further notice or demand in similar or other
circumstances.

 

(b)                                 Neither this Agreement nor any of the
Security Documents nor any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by Polypore and the Required Lenders; provided, however, that (w) Polypore, the
Administrative Agent and the Arrangers may enter into an amendment to effect the
provisions of Section 2.23(b) upon the effectiveness of any Incremental
Assumption Agreement (and any such amendment shall in any event be deemed to
have occurred upon such effectiveness); (x) no such agreement under this
Section 9.8(b) shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan or any date for reimbursement of an L/C Disbursement,
or waive or excuse any such payment or any part thereof, or decrease the rate of
interest on any Loan or L/C Disbursement, without the prior written consent of
each Lender directly affected thereby, (ii) increase or extend the Commitment or
decrease or extend the date for payment of any Fees of or any other amount
actually due and payable hereunder to any Lender without the prior written
consent of such Lender, (iii) amend or modify the pro rata requirements of
Section 2.16, eliminate or reduce the voting rights of any Lender under this
Section 9.8, change any other provision of this Agreement or any of the other
Loan Documents requiring, by its terms, the consent or approval of all the
Lenders for such amendment, modification, waiver, discharge, termination or
consent, or release any Guarantor or all or substantially all of the Collateral,
without the prior written consent of each Lender directly affected thereby,
(iv) change the provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of one Class differently from the rights of Lenders holding Loans of any other
Class without the prior written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class, (v) amend, modify or waive compliance by Polypore with the
provisions of Section 4.1, as it relates to an Event of Default following a
breach of any provision of this Agreement without the prior written consent of
the Required Revolving Lenders, (vi) reduce the percentage contained in the
definition of the term “Required Lenders” without the prior written consent of
each Lender or reduce the percentage contained in the definition of the term
“Required Revolving Lenders” without the prior written consent of each Revolving
Credit Lender (it being understood that with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the Term Loan Commitments and Revolving Credit Commitments on the
Restatement Effective Date), (vii) without the prior written consent of each
Lender directly affected thereby, amend the definition of the term “Interest
Period” in any way which would permit Interest Periods to be in excess of six
months without regard to availability to Lenders or (viii) without the prior
written consent of each Lender, amend or modify Section 5.02 of the Guarantee
and Collateral Agreement and (y) amendments, waivers and other modifications to
the definition of “Total Leverage Ratio” shall not affect the determination of
the Applicable Percentage for the Revolving Facility or the Term Loans without
the prior written consent of the Required Revolving Lenders or the holders of
more than 50% of the aggregate unpaid principal amount of the affected Term
Loans then outstanding, respectively; provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender.

 

(c)                                  Notwithstanding anything in this Agreement
or the other Loan Documents to the contrary, this Agreement may be amended to
extend the maturity of any Loan or Revolving Credit Commitment, with the written
consent of the Administrative Agent, Polypore, the Required Lenders and

 

92

--------------------------------------------------------------------------------


 

each extending Lender; provided that each Lender under the Facility that is
being extended shall have the opportunity to participate in such extension on
the same terms and conditions as each other Lender under such Facility, but
shall not be required to participate.

 

(d)                                 Furthermore, notwithstanding the foregoing,
the Administrative Agent, with the consent of Polypore, may amend, modify or
supplement any Loan Document without the consent of any Lender or the Required
Lenders in order to correct, amend or cure any ambiguity, inconsistency or
defect or correct any typographical error or other manifest error in any Loan
Document.

 

SECTION 9.9.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.9 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.10.  Entire Agreement.  This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof.  Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents.  Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Issuing Bank and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

 

SECTION 9.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12.  Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction). 
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or

 

93

--------------------------------------------------------------------------------


 

unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 9.13.  Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.3. 
Delivery of an executed signature page to this Agreement by email or facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

SECTION 9.14.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.15.  Jurisdiction; Consent to Service of Process.  (a)  Polypore
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court; provided, that nothing contained herein or in any other Loan
Document will prevent any Lender or the Administrative Agent from bringing any
action to enforce any award or judgment or exercise any right under the Security
Documents or against any Collateral or any other property of any Loan Party in
any other forum in which jurisdiction can be established.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against Polypore or its respective properties in the
courts of any jurisdiction.

 

(b)                                 Polypore hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or Federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c)                                  Polypore irrevocably consents to service of
process in the manner provided for notices in Section 9.1.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 9.16.  Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ officers, directors, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) in connection with the exercise of any remedies hereunder or under
the other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (v) subject to an agreement

 

94

--------------------------------------------------------------------------------


 

containing provisions substantially the same as those of this Section 9.16, to
(A) any actual or prospective assignee or pledgee of or participant in any of
its rights or obligations under this Agreement and the other Loan Documents or
(B) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Polypore or any Subsidiary or any of their
respective obligations, (vi) with the consent of Polypore or (vii) to the extent
such Information becomes publicly available other than as a result of a breach
of this Section 9.16.  For the purposes of this Section, “Information” shall
mean all information received from Polypore and related to Polypore or its
business, other than any such information that was available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to its disclosure by Polypore; provided that, in the case of Information
received from Polypore after the Restatement Effective Date, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section 9.16
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord its own confidential information.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning Polypore and its Affiliates and their related parties or
their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by any
Loan Party or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about Polypore and its Affiliates and their related parties or their respective
securities.  Accordingly, each Lender represents to Polypore and the
Administrative Agent that it has identified in its administrative questionnaire
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

SECTION 9.17.  USA Patriot Act.  Each Lender hereby notifies Polypore that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies Polypore, which
information includes the name and address of Polypore and other information that
will allow such Lender to identify Polypore in accordance with the Act.

 

SECTION 9.18.  Releases of Guarantees and Liens.  (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 9.8) to take any action requested by Polypore having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 9.8 or (ii) under the
circumstances described in paragraph (b) below.

 

(b)  At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Hedging Agreements and Cash Management Agreements) shall have been paid in
full, the Commitments have been terminated and no Letters of Credit shall be
outstanding, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to

 

95

--------------------------------------------------------------------------------


 

survive such termination) of the Administrative Agent and each Loan Party under
the Security Documents shall terminate, all without delivery of any instrument
or performance of any act by any Person.

 

SECTION 9.19.  Acknowledgements.  Polypore hereby acknowledges and agrees that
(a) no fiduciary, advisory or agency relationship between the Loan Parties and
the Credit Parties is intended to be or has been created in respect of any of
the transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, and the relationship between the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor, (b) the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, have an arm’s length
business relationship that does not directly or indirectly give rise to, nor do
the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
affiliates on the part of the Credit Parties, (c) the Loan Parties are capable
of evaluating and understanding, and the Loan Parties understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Loan Parties have been advised that the
Credit Parties are engaged in a broad range of transactions that may involve
interests that differ from the Loan Parties’ interests and that the Credit
Parties have no obligation to disclose such interests and transactions to the
Loan Parties, (e) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent the Loan Parties have deemed
appropriate in the negotiation, execution and delivery of this Agreement and the
other Loan Documents, (f) each Credit Party has been, is, and will be acting
solely as a principal and, except as otherwise expressly agreed in writing by it
and the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties, any of their affiliates or any
other Person, (g) none of the Credit Parties has any obligation to the Loan
Parties or their affiliates with respect to the transactions contemplated by
this Agreement or the other Loan Documents except those obligations expressly
set forth herein or therein or in any other express writing executed and
delivered by such Credit Party and the Loan Parties or any such affiliate and
(h) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Loan Parties and the Credit Parties.

 

96

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

POLYPORE INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Lynn Amos

 

 

Name:

Lynn Amos

 

 

Title:

Chief Financial Officer, Treasurer and Secretary

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent

 

 

 

 

 

By:

/s/ Brian Knapp

 

 

Name:

Brian Knapp

 

 

Title:

Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

Name of Institution:  

 

Bank of America, N.A.

 

 

 

 

By:

/s/ Charles R. Dickerson

 

 

Name:

Charles R. Dickerson

 

 

Title:

Senior Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

Name of Institution:  

 

TD Bank NA

 

 

 

 

By:

/s/ M. Bernadette Collins

 

 

Name:

M. Bernadette Collins

 

 

Title:

Sr. Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

Name of Institution:  

 

Regions Bank

 

 

 

 

By:

/s/ Jon C. Swift

 

 

Name:

Jon C. Swift

 

 

Title:

Senior Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

Name of Institution:  

 

FIFTH THIRD BANK, individually and as Co-Documentation Agent

 

 

 

 

By:

/s/ Richard C. Hardison

 

 

Name:

Richard C. Hardison

 

 

Title:

Managing Director

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

Name of Institution:  

 

First Niagara Bank, N.A.

 

 

 

 

By:

/s/ Troy Jones

 

 

Name:

Troy Jones

 

 

Title:

Assistant Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

Name of Institution:  

 

PNC Bank, National Association

 

 

 

 

By:

/s/ Greg Wilcox

 

 

Name:

Greg Wilcox

 

 

Title:

Senior Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

Name of Institution:  

 

RAYMOND JAMES BANK, N.A.

 

 

 

 

By:

/s/ Alexander L. Rody

 

 

Name:

Alexander L. Rody

 

 

Title:

Senior Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

Name of Institution:  

 

RBS Citizens, N.A.

 

 

 

 

By:

/s/ Patrick A. Keffer

 

 

Name:

Patrick A. Keffer

 

 

Title:

Senior Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

Name of Institution:  

 

HSBC Bank USA, National Association

 

 

 

 

By:

/s/ James Huffman

 

 

Name:

James Huffman

 

 

Title:

Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

Name of Institution:  

 

Capital One Leverage Finance Corp.

 

 

 

 

By:

/s/ Ron Walker

 

 

Name:

Ron Walker

 

 

Title:

Senior Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

Name of Institution:  

 

Sumitomo Mitsui Banking Corporation

 

 

 

 

By:

/s/ Shuji Yabe

 

 

Name:

Shuji Yabe

 

 

Title:

Managing Director

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

Name of Institution:  

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Syndication Agent

 

 

 

 

By:

/s/ Sascha M. Struckmeyer

 

 

Name:

Sascha M. Struckmeyer

 

 

Title:

Senior Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

Name of Institution:  

 

Branch Banking and Trust Company

 

 

 

 

By:

/s/ Preston Bergen

 

 

Name:

Preston Bergen

 

 

Title:

Senior Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

Name of Institution:  

 

Compass Bank

 

 

 

 

By:

/s/ Steven M. Hamil

 

 

Name:

Steven M. Hamil

 

 

Title:

Senior Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------